Case 2:15-cv-00201-SMJ   ECF No. 421-24   filed 01/28/20   PageID.22333 Page 1 of 97




                           EXHIBIT 24

                                                                                       000565
Case 2:15-cv-00201-SMJ   ECF No. 421-24     filed 01/28/20      PageID.22334 Page 2 of 97




                                ÛÒÊ×ÎÑÒÓÛÒÌßÔ ØÛßÔÌØ
                                ú ÛÒÙ×ÒÛÛÎ×ÒÙô ×ÒÝò



                                ß--»--³»²¬ ±º Í±«®½»- ±º
                                Ð±´§½¸´±®·²¿¬»¼ Þ·°¸»²§´- ·² ¬¸»
                                Û²ª·®±²³»²¬      ²¼        ¬¸»
                                Ý·¬§ ±º Í°±µ¿²»




                                Ð®»°¿®»¼ Ú±®æ
                                Þ®»¬¬ Ô¿²¼ô ß¬¬±®²»§
                                Þ¿®±² ú Þ«¼¼
                                ïðî Ñ¿µ Ô¿©² ßª»²«» ýïïððô Ü¿´´¿-ô ÌÈ éëîïç
                                Ð®»°¿®»¼ Þ§æ
                                Û²ª·®±²³»²¬¿´ Ø»¿´¬¸ ú Û²¹·²»»®·²¹ô ×²½ò
                                ïèð É»´´- ßª»²«»ô Í«·¬» îððô Ò»©¬±²ô Óß ðîìëçóííîè
                                èððóèîëóëíìí
                                Ñ½¬±¾»® ïïô îðïç
                                ÛØúÛ Ð®±¶»½¬ îîèïì


                                                                                            000566
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20    PageID.22335 Page 3 of 97




     I hold these opinions and conclusions to a reasonable degree of scientific certainty. If additional
     or new information becomes available, I reserve the right to modify, amend, or supplement this
     report.




     Kevin M. Coghlan, M.S., C.I.H.
                       Chief Operating Officer
     Environmental Health & Engineering, Inc.

     October 11, 2019




                                                                                                           000567
Case 2:15-cv-00201-SMJ                       ECF No. 421-24                      filed 01/28/20                PageID.22336 Page 4 of 97




      TABLE OF CONTENTS

      1.0 EXECUTIVE SUMMARY ........................................................................................................................................1
      2.0 INTRODUCTION ....................................................................................................................................................3
          2.1 POLYCHLORINATED BIPHENYLS (PCBS) ...................................................................................................3
          2.2 COMMERCIAL PRODUCTION OF PCB MIXTURES......................................................................................4
          2.3 COMMERCIAL USES OF PCBS .....................................................................................................................6
      3.0 GLOBAL PCB PRODUCTION ...............................................................................................................................8
          3.1 UNITED STATES ............................................................................................................................................9
          3.2 EUROPE AND ASIA......................................................................................................................................14
          3.3 PCB PRODUCTION BY HOMOLOG GROUP...............................................................................................15
          3.4 INADVERTENT PRODUCTION ....................................................................................................................16
      4.0 POLYCHLORINATED BIPHENYL USES ............................................................................................................20
          4.1 GENERAL COMMENTS................................................................................................................................ 20
          4.2 USES IN THE UNITED STATES...................................................................................................................20
          4.3 GLOBAL USES.............................................................................................................................................. 22
      5.0 PCBS IN THE ENVIRONMENT............................................................................................................................25
          5.1 PCB FATE AND TRANSPORT – GENERAL PRINCIPLES ..........................................................................25
          5.2 GLOBAL CYCLING .......................................................................................................................................28
          5.3 PCB INVENTORIES IN ENVIRONMENTAL COMPARTMENTS ..................................................................29
      7.0 CONCLUSIONS ...................................................................................................................................................52
      8.0 REFERENCES .....................................................................................................................................................54



      LIST OF APPENDICES
      Appendix A            Mass-Balance Lower- and Upper-bound Sensitivity Analysis Models
      Appendix B            Mass-Balance Monte Carlo Sensitivity Analysis Model
      Appendix C            Kevin M. Coghlan, M.S., C.I.H., Qualifications and CV
      Appendix D            Statement of Compensation
      Appendix E            Trial or Deposition Testimony, Last Four Years
      Appendix F            Case Documents




                                                                                                                                                                          000568
Case 2:15-cv-00201-SMJ           ECF No. 421-24           filed 01/28/20       PageID.22337 Page 5 of 97




     TABLE OF CONTENTS (CONTINUED)

     LIST OF TABLES
     Table 3.1    Global Polychlorinated Biphenyl Production
     Table 3.2    U.S. Production, Imports, and Exports of Polychlorinated Biphenyls, 1930 to 1975
     Table 3.3    Monsanto Production of Aroclors, 1957 to 1974
     Table 3.4    U.S. Production of Polychlorinated Biphenyl Homologs by Monsanto
     Table 3.5    Typical Composition of Polychlorinated Biphenyl Products
     Table 4.1    Estimates of Polychlorinated Biphenyls Cumulative U.S. Production and Usage in Millions of Pounds,
                  1930-1975
     Table 4.2    Cumulative Polychlorinated Biphenyl Usage in Open End Applications by Industrial Category in Millions
                  of Pounds, 1930-1978
     Table 4.3    Cumulative Polychlorinated Biphenyl Usage in Closed Electrical Systems by Industrial Category in
                  Millions of Pounds, 1930-1978
     Table 4.4    Cumulative Polychlorinated Biphenyl Usage in Nominally Closed Electrical Systems by Industrial
                  Category in Millions of Pounds, 1930-1978
     Table 5.1    Summary of the Polychlorinated Biphenyl Burden in Environmental Compartments
     Table 6.1    Impaired Waterbodies Due to Polychlorinated Biphenyls, State of Washington (2014)
     Table 6.2     Top Five Counties with Impaired Waterbodies Due to Polychlorinated Biphenyls, State of Washington
                   (2014)
     Table 6.3    Summary Statistics for Hazardous Waste Sites with Known or Suspected Polychlorinated Biphenyl
                  Contamination, State of Washington (2015)
     Table 6.4    Summary Statistics for Polychlorinated Biphenyls in the Water Column of the Spokane River, State of
                  Washington (2014-2016)
     Table 6.5    Estimated Mass of Polychlorinated Biphenyls by Source Area Category, Spokane River, State of
                  Washington
     Table 6.6     Estimated Polychlorinated Biphenyl Loadings by Delivery Mechanism
     Table 6.7     Estimated Monsanto-Produced Legacy Polychlorinated Biphenyls in the Spokane River Environment,
                   State of Washington


     LIST OF FIGURES
     Figure 2.1    General Structure of the Chlorinated Biphenyl Molecule
     Figure 3.1    Domestic sales of PCB products produced by Monsanto in the U.S. (source: Monsanto Chemical
                   Company, Circa 1979)
     Figure 4.1    U.S. Domestic Sales of PCBs by End Use Application. Chart adapted from data provided by Monsanto
                   Chemical Company
     Figure 4.2    Distribution of PCB Usage in France, Germany, Italy, U.K, and U.S. during 1973-1977. Data developed
                   from OECD Report (Bareme 1979)
     Figure 4.3    Distribution of PCB Usage in Former West Germany and U.K. Data developed from OSPAR Report
                   (OSPAR Commission, 2004)
     Figure 5.1    Conceptual Model for the Fate and Transport of PCBs
     Figure 6.1    Diagram of the primary mass-balance model used to estimate the quantity of PCBs released to the
                   environment in the U.S.
     Figure 6.2    Map of PCB-impacted Waterways in the State of Washington
     Figure 6.3    Map of Hazardous Waste Sites with PCB Contamination in the State of Washington as of 2010 (State
                   of Washington Department of Ecology, 2015)




                                                                                                                          000569
Case 2:15-cv-00201-SMJ     ECF No. 421-24           filed 01/28/20       PageID.22338 Page 6 of 97




      TABLE OF CONTENTS (CONTINUED)

      LIST OF ABBREVIATIONS AND ACRONYMS
      ATSDR      Agency for Toxic Substances and Disease Registry
      BAF        Biomagnification or Bioaccumulation Factor
      BCF        Bioconcentration Factor
      EH&E       Environmental Health & Engineering, Inc.
      IARC       International Agency for Research on Cancer
      ITF        Interdepartmental Task Force
      IUPAC      International Union of Pure and Applied Chemists
      kg         kilogram
      lbs        pounds
      mmHg       millimeters of mercury
      mg/L       milligrams per liter
      OECD       Organisation for Economic Co-operation and Development
      OSPAR      Convention for the Protection of the Marine Environment of the North-East Atlantic
      PCB        polychlorinated biphenyl
      PCT        polychlorinated triphenyl
      ppb        parts per billion
      ppm        parts per million
      ppq        parts per quadrillion
      ppt        parts per trillion
      U.K.       United Kingdom
      U.S.       United States
      USEPA      U.S. Environmental Protection Agency
      WWTP       waste water treatment plant




                                                                                                      000570
Case 2:15-cv-00201-SMJ           ECF No. 421-24         filed 01/28/20          PageID.22339 Page 7 of 97



     1.0       EXECUTIVE SUMMARY

     This report lays out an assessment of the contributions of Monsanto Chemical Company’s
     (Monsanto) 1 polychlorinated biphenyl (PCB) products in various environmental compartments
     and their transport and removal mechanisms throughout the global environment. The focus of
     this work is assessing the likelihood that PCBs detected in the U.S. environment are attributable
     to Monsanto-produced PCBs and PCB-containing products. This work relied upon
     documentation produced by Monsanto, government entities, and peer-reviewed literature to
     apply a mass-balance model to estimate the likely percentage of PCBs found in the environment
     of the United States (U.S.), State of Washington, and City of Spokane that is attributable to
     Monsanto’s production. With regard to Spokane, this report relies in part on the work of Lisa A.
     Rodenburg, Ph.D., to support the attribution of PCBs in the Spokane River and watershed.

     The analysis begins by characterizing the global production and usage of PCBs by country.
     Published emission factors, normalized to production quantities and specific to the type of
     application, are applied to these data to estimate the total amount of PCBs released to the
     environment. The results of dynamic mass-balance models published in the scientific literature
     are used to characterize the releases and amounts of PCBs into various environmental
     compartments. Monsanto’s likely contribution to the environmental burden of PCBs in the U.S.
     is estimated, accounting for production, usage, inadvertent PCB production (non-commercial
     mixtures of PCBs from select industries, such as dye manufacturing), and global cycling of
     PCBs. Where significant uncertainties exist regarding the potential source of PCBs (Monsanto
     versus non-Monsanto PCBs), parameters that favored non-Monsanto PCBs are used, thus
     lowering the quantity of PCBs in the U.S. environment that could be attributable to Monsanto’s
     products.

     Based on this analysis, Monsanto is likely responsible for at least 90% of the PCBs that can be
     found in the environment of the U.S. Applying this analysis to the State of Washington and the
     City Spokane and accounting for local influences, the PCB burden in these environments are
     estimated. In general, the national emissions data are indexed to population to estimate state-
     wide and local PCB burdens. Where possible, additional state and local information are applied
     to the population-adjusted figures to develop more site-specific estimates of Monsanto’s PCBs in
     those environments. Such is the case with Spokane where the mass balance dynamic model
     results are supplemented by the findings of Lisa Rodenburg regarding the likely presence of
     inadvertent and non-legacy 2 PCBs in the environment.



     1
         Monsanto, as used in the report, is a general reference to all entities owned or operated by Monsanto
         that were actively engaged in the production of PCBs.
     2
         The terms legacy or commercial PCBs, as used throughout this report, refer to PCBs that have been
         intentionally manufactured and attributed to Monsanto and/or other PCB manufacturers.


                                                        Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   1


                                                                                                                                000571
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20          PageID.22340 Page 8 of 97



     Monsanto-generated data indicate that the State of Washington used a disproportionately higher
     amount of PCB-containing fluids in nominally closed applications compared to its population-
     adjusted PCB usage (Monsanto Chemical Company, 1968). This is important because PCBs that
     are not strictly confined can more easily escape to the environment and contaminate soil,
     sediment, and bodies of water. Therefore, the proportion of Monsanto-produced PCBs in the
     State of Washington is likely to be higher than the national estimate of 90%. Any proportional
     contribution of PCBs from global cycling and inadvertent generation is reduced as more
     Monsanto-produced PCBs are released to the environment. Nominally closed applications were
     more likely to release PCBs to the environment by way of accidental releases and spills
     compared to closed uses, and likely contributed to the widespread contamination of the
     waterways in the State of Washington. According to the Breivik dynamic mass balance model,
     more than two times the proportion of PCBs used for nominally closed uses are released to the
     environment through accidental discharges and spills compared to closed uses. Considering this,
     Monsanto is likely to be responsible for more than 90% of the PCBs found in the environment of
     the State of Washington.

     Regarding the PCBs in the Spokane River, Dr. Rodenburg evaluated over 1,000 samples
     collected from the Spokane River environment to determine the proportion of legacy and non-
     legacy PCBs in the samples. Dr. Rodenburg found that legacy PCBs represented about 91% of
     the PCBs in the Spokane River. This is in excellent agreement with the dynamic mass balance
     estimate, strengthening the confidence of both estimates as they arrived at nearly the identical
     conclusion using two different approaches.




                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   2



                                                                                                                          000572
Case 2:15-cv-00201-SMJ          ECF No. 421-24            filed 01/28/20          PageID.22341 Page 9 of 97



     2.0      INTRODUCTION

     The discussion below focuses on the historic production, uses, fate, and transport of
     polychlorinated biphenyls (PCBs) in the global environment. This work also specifies the likely
     contributions of PCBs released from products manufactured by or otherwise released by
     Monsanto through their production and use. Many assessments and reviews of PCB releases into
     the environment have been carried out, and this analysis incorporates many features of that
     previous body of work. This report specifically assesses the contribution of Monsanto-produced
     PCBs released in the U.S.

     2.1      POLYCHLORINATED BIPHENYLS (PCBS)

     PCBs are a class of 209 discrete chemical compounds, known as congeners, that contain one to
     ten chlorine atoms attached to a biphenyl molecule. The biphenyl molecule is created by joining
     two benzene rings with a covalent bond (Erickson, 1997). 3 The general structure of the
     chlorinated biphenyl molecule is shown below (ATSDR, 2000):




                              Figure 2.1   General Structure of the Chlorinated Biphenyl Molecule


     The “1” position on the PCB molecule (not designated on the structure above) is the location of
     the carbon atom on each benzene ring that form the covalent bond, joining the two benzene
     molecules to create the biphenyl molecule. The remaining positions (2 through 6) are potential
     binding sites for chlorine atoms on the biphenyl molecule, five sites for each benzene ring. One
     set of numbers 2 through 6 are designated with a prime notation as a superscript to identify
     which benzene ring the chlorine molecule is attached when more than one chlorine atom is
     affixed to the biphenyl molecule.




     3
         A covalent bond is formed when a pair of electrons are shared by two atoms. A benzene ring is made up
         of six carbon atoms and six hydrogen atoms formed into a hexagonal, ring-like structure, where the
         fourth carbon-carbon bond is formed by delocalized electrons. This configuration is known more
         generally as an aromatic structure. When two benzene rings are connected, the resulting molecule is
         referred to as a biphenyl molecule, which is the chemical backbone of the PCB molecule.


                                                          Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   3


                                                                                                                                  000573
Case 2:15-cv-00201-SMJ         ECF No. 421-24          filed 01/28/20         PageID.22342 Page 10 of 97



     Each unique PCB molecule or congener may be grouped by the number of chlorine atoms it
     contains. Since there are a total of ten possible chlorine sites on the biphenyl ring, there are ten
     congener classes or isomers. Each isomer is comprised of individual congeners, ranging in
     number from one in the case of decachlorobiphenyl to 46 in the case of pentachlorobiphenyl.
     When grouped in this manner, the isomers are often referred to as “homologs” (Erickson, 1997). 4

     Each congener within a homolog group is identified by the arrangement of the chlorine atoms
     around the biphenyl molecule. For example, PCB-126 is 3,3’,4,4’,5-pentachlorobiphenyl, 5 which
     specifies the number and location of the chlorine atoms on the biphenyl rings. This naming
     convention, developed by the International Union of Pure and Applied Chemists (IUPAC),
     uniquely identifies each individual congener (ATSDR, 2000). This convention is highly specific
     and efficient for naming congeners with a small number of chlorine atoms, but it is less efficient
     and cumbersome to use as the number of chlorine atoms increase.

     To overcome the awkwardness of the IUPAC naming convention, individual congeners are
     classified by number (i.e., 1 to 209) using a chemical categorization scheme proposed by
     Ballschmiter and Zell (known as the BZ number) and adopted by the IUPAC (IARC, 2016). In
     broad terms, the higher the number, the higher the degree of chlorination and molecular weight
     of the congener (Erickson, 1997). 6 It is the degree of chlorination and the position of the chlorine
     atoms that determine the chemical properties of PCBs with respect to how they mobilize and
     move within and between environmental media (i.e., air, water, soil, and dust) and their
     degradation in the environment (ATSDR, 2000; Erickson, 1997).

     Although there are 209 possible PCB congeners, only about 130 of those are found in
     commercial mixtures. 7 Individual PCB congeners range from oily liquids to thick waxy or solid
     consistency with some PCBs existing as airborne vapor due to their semi-volatility (ATSDR,
     2000). PCBs are lipophilic, and therefore tend to accumulate in fatty tissue in the body and in
     carbon-rich media in the environment (e.g., soil with a high carbon content). PCBs generally
     have very low solubility in water and are considered to be semi-volatile organic compounds
     (ATSDR, 2000; IARC, 2016).

     2.2     COMMERCIAL PRODUCTION OF PCB MIXTURES

     PCB mixtures were produced commercially beginning in 1929, but production significantly
     increased after World War II, and the uses of PCB mixtures expanded during that timeframe
     (refer to section 3 of this report). Most producers throughout the world reduced or stopped
     production in the 1970s. Monsanto was a major manufacturer, but it was not the only one. The

     4
       Erickson, 1997, p. 20, Table 2-II and p. 21, Figure 2-1.
     5
       ATSDR, 2000, Table 4-2.
     6
       Erickson, 1997, App A, Table A-1.
     7
       Erickson, 1997, p. 33.


                                                       Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   4



                                                                                                                               000574
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20         PageID.22343 Page 11 of 97



     total worldwide production of PCBs was approximately 1,355,810 metric tons or 2,990 million
     pounds (lbs) of PCBs. Foreign manufacturers accounted for 53% of worldwide production, and
     Monsanto manufactured 47% of the global PCB production in the U.S. 8 As an organization,
     Monsanto manufactured over one-half (52%) of the worldwide production of PCBs, inclusive of
     its United Kingdom (U.K.) production quantities (IARC, 2016). Additionally, Monsanto had a
     business partnership with Mitsubishi in Japan. This partnership produced PCB mixtures (e.g.,
     Santotherm) in Japan, although the total quantities of PCBs produced were relatively small on a
     global scale and are not included in the production estimates provided above.

     From about 1935 to 1977, Monsanto was effectively the sole producer and distributer of PCB
     products in the U.S. (USEPA, 1976), 9 notwithstanding the vanishingly small amount of PCBs
     produced by Geneva Industries (De Voogt and Brinkman, 1989; Durfee, 1976; Monsanto
     Chemical Company, 1975a; Snyder and Fellinger, 1966). 10,11 Other companies, such as General
     Electric and Westinghouse, sold and marketed products that contained PCBs, such as capacitors
     (Durfee, 1976; Monsanto Chemical Company, 1977; Pogue, 1969; Reab, 1972; USEPA,
     1976). 12,13,14 However, Monsanto was the principal and, for all practical purposes, the exclusive
     source of those PCBs (De Voogt and Brinkman, 1989; Durfee, 1976; Monsanto Chemical
     Company, 1975a; 1975c; Snyder and Fellinger, 1966; USEPA, 1976). 15,16,17,18 Although foreign-
     produced PCBs were imported and incorporated into products that were marketed and sold in the
     U.S., the PCBs in those products represented less than 1% of the total PCBs sold and used in the
     U.S. In 1977, due to growing concerns regarding the presence of PCBs found in the
     environment, Monsanto terminated the production of PCB mixtures. However, several European
     and Asian countries continued to produce PCB mixtures into the 1980s and, in one case until
     2012 (IARC, 2016). 19

     The production of PCBs is covered in more detail in section 3.0 of this report, and the
     inadvertent production of PCBs is discussed in section 3.4.




     8
       Calculated from IARC, 2016, Table 1.14.
     9
       USEPA, 1976, p. 2.
     10
        Monsanto 1975a, MONS 051311.
     11
        Snyder, 1966, PCB-ARCH0293727.
     12
        Monsanto, 1977, ADM 008969 -ADM 008974, ADM007166 -ADM007167, ACM 000807.
     13
        Pogue 1969, MON-MT-003464.
     14
        USEPA 1976, p. 69.
     15
        Monsanto 1975a, MONS 051311.
     16
        Monsanto 1975c, MONS 092437.
     17
        USEPA, 1976, p. 2.
     18
        Snyder PCB-ARCH0293727.
     19
        IARC 2016, Table 1.14.


                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   5



                                                                                                                          000575
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20         PageID.22344 Page 12 of 97



     2.3    COMMERCIAL USES OF PCBS

     The chemical properties of PCB products are such that they have been exploited in commercial
     uses. They are, among other qualities: (i) relatively insoluble in water, (ii) inflammable, (iii)
     good electrical insulators, and (iv) good cooling agents in lubricating fluids. Accordingly, they
     have been used as dielectric fluids in transformers and capacitors; as extenders and application
     vehicles in pesticides, adhesives, cutting oils, flame retardants, heat transfer fluids, hydraulic
     lubricants, sealants, and paints; and as plasticizers in carbonless copy paper (ATSDR, 2000).
     Purchasers of PCB products decided which Aroclor® or other PCB product to purchase
     depending upon the physical characteristics imparted by the PCB products and the purposes for
     which they would be deployed.

     Most commercial applications for PCB products are generally considered to be either "closed" or
     "open" use. A third category, denoted as “nominally closed,” is used to describe the application
     of PCB products such as heat transfer or hydraulic fluids. In this special case, the PCB products
     are enclosed in a piping system but will inevitably leak to some extent and contaminate other
     surfaces in and outside of the system. Closed uses contain the PCB liquid or solid in a sealed
     container preventing the PCBs from having direct contact with the environment under normal
     operating conditions. Transformers, capacitors and light ballasts are examples of closed uses of
     PCB products. This type of use is allowed under the U.S. Environmental Protection Agency
     (USEPA) PCB regulations, provided that certain use and management stipulations are followed.
     Open use of PCB products allows PCBs to migrate into the outdoor environment or into other
     materials indoors that were not manufactured with PCBs through either direct contact or through
     vaporization from the source material into these other materials. Caulk, paint, and carbonless
     copy paper are examples of open uses of PCBs.

     The most common open use of PCB products was as a plasticizer, i.e., substances providing
     flexibility and elongation. Carbonless copy paper represented about 28% of all Aroclor 1242
     sales, used as a plasticizer (De Voogt and Brinkman, 1989; USEPA, 1976). 20,21 Caulking often
     contained Aroclor mixtures because of its compatibility with the base resin or binder, such
     as polysulfide and polybutene. According to USEPA, 22 caulking materials in use can still contain
     up to 44% PCBs (USEPA, 2015). Lastly, specialty paints were manufactured with Aroclor
     mixtures to improve durability and to provide chemical resistance to the coating (Erickson and
     Kaley II, 2011). In late 1970, Monsanto stopped selling Aroclors for “non-controllable end uses”
     (Bock et al., 1970), such as caulking and paint, but the use of existing inventories of Aroclors and
     stocks of product that already contained PCBs likely continued at construction sites (Erickson


     20
        DeVoogt, 1989, p. 34.
     21
        USEPA 1976, p. 134.
     22
        https://www.epa.gov/sites/production/files/2016-
        03/documents/pcbs_in_building_materials_questions_and_answers.pdf.


                                                   Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   6



                                                                                                                           000576
Case 2:15-cv-00201-SMJ         ECF No. 421-24       filed 01/28/20         PageID.22345 Page 13 of 97



     and Kaley II, 2011) and other users stockpiled stores of PCB-containing materials prior to phase
     out (Papageorge, 1971). 23




     23
          Papageorge, 1971, TOWOLDMON0051180. “Sales to date slow but attributed to high inventories
          accumulated prior to August 30.”


                                                     Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   7



                                                                                                                             000577
Case 2:15-cv-00201-SMJ                ECF No. 421-24              filed 01/28/20           PageID.22346 Page 14 of 97



      3.0       GLOBAL PCB PRODUCTION

      Production of PCB mixtures for commercial sale and use took place in fewer than twelve
      countries between 1929 and as late as 2012 (Bletchly, 1983; Breivik et al., 2007; Breivik et al.,
      2002a; IARC, 2016). Several estimates of total global PCB production have been published in
      the scientific literature as well as in trade and government publications. Most global production
      estimates fall within the range of 2,800 to 3,000 million lbs with Monsanto U.S. accounting for
      almost half or 47% of the total (De Voogt and Brinkman, 1989; Durfee, 1976; IARC, 2016). In
      addition, manufacturing in the U.K. by Monsanto between 1954 and 1977 contributed an
      additional 147 million lbs or approximately 5% of this estimate (Bletchly, 1983; Breivik et al.,
      2007; De Voogt and Brinkman, 1989). A summary of total production by country and year is
      provided in Table 3.1 (reproduced from Table 1.14 of IARC, 2016).


       Table 3.1 Global Polychlorinated Biphenyl Production
                                                                                Volume
                                                                                (million      Percent
               Producer                      Country          Duration          pounds)       of Total               Reference
       Monsanto                       U.S.                  1930 – 1977          1,414          47%        de Voogt & Brinkman, 1989
       Bayer AG                       West Germany          1930 – 1983           351           12%        de Voogt & Brinkman, 1989
       Orgsteklo                      USSR                  1939 – 1990           313           10%        AMAP, 2000
       Prodelec                       France                1930 – 1984           297           10%        de Voogt & Brinkman, 1989
       Monsanto                       U.K.                  1954 – 1977           147          4.9%        de Voogt & Brinkman, 1989
       Kanegafuchi                    Japan                 1954 – 1972           124          4.2%        Tatsukawa, 1976
       Orgsintez                      USSR                  1972 – 1993          70.6          2.4%        AMAP, 2000
       Caffaro                        Italy                 1958 – 1983          68.6          2.3%        de Voogt & Brinkman, 1989
       2.8 Vinalon and Sunchon        North Korea           1960a – 2012b        66.2c         2.2%        Democratic People’s Republic
       Vinalon Complex                                                                                     of Korea, 2008
       SA Cros                        Spain                 1955 – 1984           64.0          2.1%       de Voogt & Brinkman, 1989
       Chemko                         Czechoslovakia        1959 – 1984           47.4          1.6%       Schlosserová, 1994

       Xi’an                          China                 1965 – 1980           22.1          0.7%       Jiang et al., 1997; People’s
                                                                                                           Republic of China, 2007
       Mitsubishid                    Japan                 1969 – 1972           5.4          0.2%        Tatsukawa, 1976
       Electrochemical Co.            Poland                1966 – 1970           2.2          0.07%       Sulkowski et al., 2003
       Zaklady Azotowe                Poland                1974 – 1977           1.5          0.05%       Sulkowski et al., 2003
       Tarnow-Moscice
       Geneva Industries              U.S.                  1972 – 1974           1.0          0.03%       de Voogt & Brinkman, 1989
                             Total                          1930 – 2012          2,990
       a    During the 1960s.
       b    “The Ministry of Chemical Industry will, by 2012, take measures to dismantle the PCBs production process and establish a new
            process of producing an alternative.”
       c    Estimated from Democratic People’s Republic of Korea 2008, National Implementation Plan for the Stockholm Convention on
            Persistent Organic Pollutants.
       d    The Mitsubishi Monsanto Company in Tokyo produced and sold PCBs under the Aroclor and Santotherm tradenames (deVoogt and
            Brinkman, 1989, chapter 3, pgs. 9, 12.)

       Adapted from Breivik et al., 2007, and IARC, 2016.




                                                                   Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com       8


                                                                                                                                           000578
Case 2:15-cv-00201-SMJ            ECF No. 421-24         filed 01/28/20          PageID.22347 Page 15 of 97



     3.1        UNITED STATES

     Numerous sources noted that Monsanto manufactured approximately 1,400 million lbs of PCBs
     or 99% of PCBs produced in the U.S. (USEPA, 1976) with a small contribution of 454 metric
     tons or approximately 1 million lbs of PCB-containing heat-transfer fluids manufactured by
     Geneva Industries of Houston, Texas, between 1971 and 1973 (Bletchly, 1983; De Voogt and
     Brinkman, 1989; Durfee, 1976). USEPA reported potential error estimates around the 1,400
     million pound figure, stating that this figure could be underestimated by approximately 5% or
     overestimated by approximately 20% (USEPA, 1976). 24 Assuming the most conservative
     estimate (in terms of least estimated production attributable to Monsanto) would yield 1,120
     million lbs of PCBs produced by Monsanto in the U.S. It should be noted that the estimates
     compiled by USEPA were based on information provided by Monsanto. Additional reporting by
     Monsanto from circa 1979 includes data from the USEPA report with additional production data
     through 1977 (Monsanto Chemical Company, Circa 1979). Data provided by Monsanto accounts
     for approximately 900 million lbs of PCBs produced by the company for all uses between 1960
     and 1977 with production data more limited for the years prior to that time period (Monsanto
     Chemical Company, Circa 1979). Table 3.2 summarizes the U.S. production, imports and
     exports estimated by USEPA and other researchers, based primarily on data provided by
     Monsanto in the 1970s.




     24
          USEPA 1976, p 5-8. USEPA reported at the time that estimates of total production by Monsanto in the
          U.S. were most uncertain for the period 1930 to 1960, when data provide by the company were limited
          (p. 215). According to USEPA, the use of PCBs in transformers likely traces back to the 1930s with
          large-scale use in capacitors related to introduction and widespread use of electrical home appliances in
          the mid- to late 1940s. Other applications, such as adhesives, plasticizers, lubricants, and carbon paper,
          likely began in the early 1950s. The extensive use of PCBs for heat transfer applications also likely
          began in the 1950s with production increasing dramatically into the 1970s. USEPA used three methods
          to estimate production by Monsanto for the period 1930 to 1975. The first used the 1960 to 1975
          production rates and assumed production increased at a linear rate during 1930 to 1960. The second
          method employed least squares correlations to sets of Monsanto sales data between 1957 and 1974 and
          extrapolated back to 1930. The third method used production data compiled up to 1972 (Foster D.
          Snell, 1973) with additional production reports from 1973 to 1975, provided by OECD (OECD 1975).


                                                          Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   9



                                                                                                                                  000579
Case 2:15-cv-00201-SMJ          ECF No. 421-24             filed 01/28/20         PageID.22348 Page 16 of 97



      Table 3.2 U.S. Production, Imports, and Exports of Polychlorinated Biphenyls, 1930 to 1975
                                                                                    % of Global
        Manufacturer          Years           Category          Million Pounds      Production             References
      Monsanto             1930 to 1975    Production           1,100 to 1,400      37 to 47%       USEPA, 1976; Versar Inc.,
                                                                                                    1978; De Voogt, 1989
                                           Exports              150                 5%              USEPA, 1976
                                           U.S. usage/sales     1,000 to 1,254      33 to 42%       USEPA, 1976
      Geneva Industries    1971 to 1973    Production           1                   0.03%           De Voogt, 1989
      Other                1930 to 1975    Imports              3                   0.1%            USEPA, 1976
                                      Total global production   2,990

     As shown in Figure 3.1, production of PCB-containing products hit a maximum of
     approximately 75 million lbs per year in 1970 with significantly reduced production
     subsequently, following Monsanto’s voluntary ban on producing PCBs for open uses. Monsanto
     stopped all PCB production in 1977 before the USEPA ban was finalized in 1979 (Monsanto
     Chemical Company, Circa 1979).




                          Figure 3.1   Domestic sales of PCB products produced by Monsanto in the U.S.
                                       (source: Monsanto Chemical Company, Circa 1979)

     Exports of PCBs from the U.S. were reported by several sources to be within the range of 10 to
     15% of U.S. production between 1963 and 1973 (Bareme, 1979; Foster D. Snell Inc., 1973) and


                                                            Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   10



                                                                                                                                     000580
Case 2:15-cv-00201-SMJ             ECF No. 421-24   filed 01/28/20        PageID.22349 Page 17 of 97



     somewhat higher for the period 1972 to 1975 (USEPA, 1976). According to a survey conducted
     at the time by the Organisation for Economic Co-operation and Development (OECD), the U.S.
     exported Aroclors to Australia, Canada, and the U.K. (Bareme, 1979).

     As of 1975, approximately 1,253 million lbs of PCBs had been produced for U.S. sales, 758
     million lbs were estimated to be in service at the time; 55 million lbs had been destroyed; 290
     million lbs were in landfills and dumps; and 150 million lbs released to soil, water, air, and
     sediment (Monsanto Chemical Company, 1975b; USEPA, 1976). As of 1975, PCBs were
     generally only used as a dielectric fluid in electrical transformers and capacitors, and in
     investment casting. Imported PCBs accounted for only 1 to 2% of domestic production by 1975.
     In 1973 to 1974, the primary source of PCB imports was decachlorobiphenyl from Italy for use
     in investment casting, accounting for 80 to 90% of all imported PCBs (Durfee, 1976; USEPA,
     1976). Phenoclor imported from France comprised the remaining 10 to 20% of imports, 25 which
     was used in semi-enclosed heat transfer applications in the mining industry (ATSDR, 2000;
     Durfee, 1976; USEPA, 1976; Versar Inc., 1977).

     Canada, which did not have any domestic PCB production capability, was a major importer of
     PCBs manufactured by Monsanto, and Monsanto was the principal source of PCB imports for
     Canada (Bletchly, 1983; USEPA, 1976). Between 1963 and 1970, Canada accounted for
     approximately half of Monsanto’s exports of PCBs (Bareme, 1979). Aroclors 1016 and 1254
     were the primary products purchased by Canada until PCB imports were banned in 1977
     (Bareme, 1979; IARC, 2016). Estimates for the amount imported to Canada from the U.S. is 14
     million lbs between 1973 and 1980 (De Voogt and Brinkman, 1989). Australia also imported
     Aroclor 1016 from the U.S. between at least 1973 and 1974 with little reporting available for
     other years (OECD, 1975; USEPA, 1976).

     3.1.1     Monsanto’s Aroclor® Products

     Monsanto manufactured PCB mixtures in two plants located in Sauget, Illinois (Sauget Plant,
     a.k.a. W.G. Krummich Plant) and Anniston, Alabama (Anniston Plant) (Erickson and Kaley II,
     2011). In 1929, the production of PCB mixtures began at the Anniston Plant. In 1935, when
     Monsanto bought Swann Chemical Company (“Swann”), Monsanto assumed the production of
     PCB mixtures at the Anniston Plant and expanded its operations to produce PCB mixtures at the
     Sauget Plant. Swann marketed several PCB mixtures under the trade name “Aroclor” (Erickson,
     1997; Versar Inc., 1979). 26 Aroclor was Monsanto’s trade name for its line of polychlorinated
     biphenyl products. Monsanto continued to sell PCB mixtures under the trade name of Aroclor
     and other trade names as outlined below. In 1971, the production of PCB mixtures at the



     25
          USEPA, 1976, p. 141.
     26
          Erickson, 1997, p. 35.


                                                    Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   11



                                                                                                                             000581
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20         PageID.22350 Page 18 of 97



     Anniston Plant was terminated (ATSDR, 2000; Versar Inc., 1979). 27 However, production
     continued at the Sauget Plant until August 1977 when Monsanto terminated the commercial
     production of PCB mixtures (ATSDR, 2000; Versar Inc., 1979).

     Monsanto also operated a plant in Newport, England, that produced PCBs beginning in 1956.
     Monsanto sold PCBs in the U.K. for use as dielectric fluids in capacitors and transformers,
     among other uses. A substantial quantity of PCBs was exported to both OECD and non-OECD
     countries. Mirroring the product restrictions and phase-outs implemented in the U.S., Monsanto
     limited the production of PCBs to closed use applications only in 1970 and terminated the
     manufacturing of all PCBs by 1977 (Bletchly, 1983). 28

     The most widely known of the Aroclor products contained PCBs, but the product line also
     included Aroclors that contained polychlorinated terphenyls (PCTs), as well as mixtures and
     blends of PCBs and PCTs (Erickson and Kaley II, 2011). 29 The trade name Aroclor was
     followed by a four-digit number, in which the first two digits were “12,” designating the product
     as a refined PCB. The second two digits specified the average percentage of chlorine, by weight,
     in the product. Thus, Aroclor 1242 was a PCB product containing 42% chlorine by weight
     (Erickson and Kaley II, 2011). 30

     For every 1200-series of Aroclors there was an 1100-series of unrefined Aroclors. In the case of
     PCBs, the 1100 series of Aroclors were produced during the initial step of the production process
     when the biphenyl molecule was chlorinated in a reactor vessel using anhydrous chlorine in the
     presence of a catalyst (e.g., ferric chloride). The degree of chlorination was controlled largely by
     the amount of time given for the reaction; generally, 12 to 36 hours. The longer the amount of
     time for the reaction, the higher the degree of chlorination of the biphenyl molecule (Durfee,
     1976). 31 This was not a precise process and for any given reaction time it would produce a
     mixture of congeners with varying degrees of chlorination. In fact, the production of Aroclors
     was controlled using physical parameters, such as softening point or viscosity, and not the
     specific chemical makeup of the mixture (Durfee, 1976). In order to manufacture the 1200-series
     of Aroclors, the corresponding crude 1100-series material had to undergo a process of distillation
     to produce the desired mixture of homologs needed for a particular Aroclor commercial product
     based on specified physical properties for the mixture (Erickson and Kaley II, 2011). 32
     Monsanto’s PCB Aroclor products listed in increasing level of chlorination included: 1221,
     1232, 1016, 1242, 1248, 1254, 1260, 1262 and 1268 (Erickson and Kaley II, 2011). 33

     27
        https://www.atsdr.cdc.gov/sites/anniston_community_health_survey/overview.html.
     28
        Bletchly, 1983, pp. 16-19.
     29
        Erickson, 2011, p. 139.
     30
        Erickson, 2011, p. 138.
     31
        Durfee, 1976, p. 56.
     32
        Erickson, 2011, p. 139.
     33
        Erickson, 2011, p.137.


                                                   Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   12



                                                                                                                            000582
Case 2:15-cv-00201-SMJ                ECF No. 421-24               filed 01/28/20          PageID.22351 Page 19 of 97



     Table 3.3. summarizes the U.S. sales by commercial Aroclor mixture from 1957 to 1974.
     Aroclor 1242 was the predominant PCB product that was manufactured, sold, and marketed by
     Monsanto in the U.S. Aroclor 1242 alone accounted for one-half of the Aroclor mixtures that
     Monsanto manufactured and sold (Lloyd et al., 1975). This mixture represented one-third to two-
     thirds of the Aroclors sold in the U.S. in any given year from 1957 to 1975 (Lloyd et al., 1975).
     This reflects the fact that more than 70% of the Aroclors that Monsanto manufactured, marketed,
     and sold were used as dielectric fluids in capacitors and transformers. Aroclors 1254 and 1260
     were the next most widely sold Aroclor mixtures; each Aroclor representing about 10 to 25% of
     the market share in any given year from 1957 to 1975 (Lloyd et al., 1975). Importantly, Aroclor
     1254 was commonly used in open applications such as caulk and paint, allowing this PCB
     mixture to freely enter the environment.

     Aroclor 1016 is a notable exception to Monsanto’s naming convention for its PCB Aroclor
     products. The 1016 designation reflected Monsanto’s system for keeping track of materials in the
     research stage of development (Erickson and Kaley II, 2011). 34 Each new research chemical was
     given a sequential “MCS” number (Monsanto Chemical Substance or Sample). MCS 1016 was
     the designation given to this new PCB mixture that was being developed as a suitable
     replacement for Aroclor 1242 in electrical equipment, and this designation (1016) became the
     branded commercial product. Developed and introduced after 1971, Aroclor 1016 offered a less
     chlorinated option compared to its counterpart Aroclor 1242, and consequently, was a preferable
     alternative as it was likely less persistent in the environment. Aroclor 1016 was produced by
     distilling Aroclor 1242 to remove the more highly chlorinated congeners, making the resulting
     PCB mixture potentially more biodegradable (Durfee, 1976). 35

      Table 3.3      Monsanto Production of Aroclors, 1957 to 1974
               Aroclor                      Years of Production                      Million Pounds (%) of Monsanto U.S. Sales
                1221                           1957 to 1974                                           8 (0.9%)
                1232                           1957 to 1971                                           2 (0.3%)
                1242                           1957 to 1974                                         431 (54%)
                1248                           1957 to 1972                                          59 (7.4%)
                1254                           1957 to 1974                                         124 (16%)
                1260                           1957 to 1972                                          92 (12%)
                1262                           1957 to 1971                                           7 (0.9%)
                1268                           1958 to 1970                                           3 (0.4%)
                1016                           1971 to 1974                                          70 (8.8%)
                                                                        Total                       795

      Reported in Lloyd et al., 1975 and De Voogt and Brinkman, 1989.




     34
          Erickson, 2011, p. 138.
     35
          Durfee, 1975, p. 56.


                                                                    Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   13



                                                                                                                                             000583
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20         PageID.22352 Page 20 of 97



     Monsanto also produced products that were mixtures of PCB and PCT; examples include
     Aroclor 2565 and Aroclor 4465. Aroclor 4465 was produced by combining Aroclor 4065 with
     PCT (Erickson and Kaley II, 2011). 36 Aroclor 4465 was initially produced by chlorinating a
     mixture of biphenyl and terphenyls. In later years it was produced by blending Aroclor 5460 and
     Aroclor 1262. In addition, there was also a series of plasticizers formulated as blends of Aroclor
     5460 and Aroclor 1221. These products were developed to allow for transition from PCB-
     containing plasticizers to plasticizers not containing PCBs (Erickson and Kaley II, 2011). 37
     These products were the Aroclor 6000 series. In this series the final two digits indicated the
     amount of Aroclor 5460 in the product. An example of this is the mixture of 50% Aroclor 5460
     and 50% Aroclor 1221 to comprise Aroclor 6050 (Erickson and Kaley II, 2011). 38

     3.2    EUROPE AND ASIA

     The volume and duration of PCB production in foreign countries are shown in Table 3.1. Other
     studies have estimated worldwide production of PCBs at approximately 3,000 million lbs with
     half produced by Monsanto U.S. and the remainder from manufacturers located in fewer than
     twelve countries. Bayer (Germany), Caffaro (Italy), Kanegafuchi Chemical Company (Japan), 39
     Prodelec (France), Chemko (Czechoslovokia) and a plant in the former USSR all produced PCB
     mixtures similar to Monsanto’s Aroclors 1016 and 1242, and some of these foreign
     manufacturers produced PCB mixtures similar to 1248, 1254, and 1260 (Erickson, 1997).40
     Nearly 85% of the globally produced PCBs were manufactured by just four companies operating
     in five countries; Monsanto in the U.S. and England, Bayer AG in Germany, Orgsteklo in Russia,
     and Prodelec in France (IARC, 2016, Table 1.14).

     OECD did a survey of member countries and manufacturers to assess the production, use,
     imports, and exports of PCBs by more than 20 countries around the world during the period 1973
     to 1977 (Bareme, 1979; OECD, 1975). Countries surveyed included Australia, Austria, Belgium,
     Canada, Denmark, Finland, Germany, Greece, Italy, Iceland, Ireland, Italy, Japan, Luxembourg,
     The Netherlands, New Zealand, Norway, Portugal, Spain, Sweden, Switzerland, Turkey, the
     U.K., and the U.S.




     36
        Erickson, 2011, p. 139.
     37
        Erickson, 2011, p. 139.
     38
        Erickson, 2011, p. 139.
     39
        Kanegaufuchi produced about 96% of Japan’s PCBs from 1954 to 1972, when all production and
        importation of PCBs were curtailed. The Mitsubishi Monsanto Company in Tokyo produced the
        balance of the PCBs from 1969 to 1972 and sold them under the Aroclor and Santotherm tradenames
        (deVoogt and Brinkman, 1989, chapter 3, pgs. 9, 12).
     40
        Erickson, 1997, p. 36, Table 2-V.


                                                   Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   14



                                                                                                                            000584
Case 2:15-cv-00201-SMJ                    ECF No. 421-24                 filed 01/28/20         PageID.22353 Page 21 of 97



     3.3          PCB PRODUCTION BY HOMOLOG GROUP

     PCB-containing products, namely Aroclor mixtures, consisted of mixtures of homologs. Table
     3.4 lists the homologs comprising Aroclors sold by Monsanto between 1957 and 1971 (Foster D.
     Snell Inc., 1973). In addition, Table 3.4 provides a summary of homolog composition of aged 41
     Aroclor 1254 (Foster D. Snell Inc., 1973). This is supported by evidence cited by Monsanto,
     stating that “PCB residues found in wildlife are dominantly penta-, hexa-, hepta-, and octa chloro
     biphenyls,” which it reports are “most similar to Aroclor 1254 and Aroclor 1260 products”
     (Papageorge et al., 1972). According to a model by the National Research Council (1979), the
     composition of the estimated 182 million lbs of PCBs considered mobile in the U.S. environment
     (meaning non-landfilled PCBs) comprised the following homologs:

             38%, mono-, di-, and trichlorobiphenyl
             23% tetrachlorobiphenyl
             39% penta- through decachlorobiphenyl

     This breakdown of composition is similar to that reported for homologs in total sales reported by
     Monsanto, as listed in Table 3.4.


      Table 3.4 U.S. Production of Polychlorinated Biphenyl Homologs by Monsanto
              PCB Chlorine
                Homolog                 Percent in Monsanto U.S. Sales 1957-1971               Percent in Laboratory Aged Aroclor 1254
                   0                                      0.1                                                    <0.1
                   1                                      1.3                                                    <0.1
                   2                                     14.8                                                    <0.5
                   3                                     29.9                                                      1
                   4                                     21.9                                                     21
                   5                                     16.1                                                     48
                   6                                     10.5                                                     23
                   7                                      4.2                                                      6
                   8                                      1.1                                               Not detectable

          PCB       polychlorinated biphenyl
          <         less than

          Reported in Foster D. Snell, Inc, 1973 with data based on Papageorge et al., 1972.



     Table 3.5 shows the PCB profile by homolog group for a range of Aroclor mixtures. It is evident
     from this data that as the Aroclor number increase, the degree of chlorination also increases. This
     is important for understanding environmental mixtures of PCBs as the pattern will shift toward

     41
          “Aged” indicates that the PCB mixture was subject to “weathering” such that the resulting mixture,
          over time, resembled a more highly chlorinated profile of PCBs due to degradation and sublimation of
          the less chlorinated PCBs and favoring the more biopersistent and less volatile highly chlorinated
          PCBs.


                                                                         Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   15



                                                                                                                                                  000585
Case 2:15-cv-00201-SMJ                ECF No. 421-24     filed 01/28/20          PageID.22354 Page 22 of 97



     the higher chlorinated mixtures over time due to weathering and the sublimation of lower
     chlorinated PCBs. As such, if Aroclor 1242 is released into the environment, it will resemble
     1248 or perhaps even 1254 many decades later due to the weathering process.


      Table 3.5 Typical Composition of Polychlorinated Biphenyl Products
       PCB Chlorine           Percent of Aroclor   Percent of Aroclor        Percent of Aroclor         Percent of Aroclor
         Homolog                    1221                 1016                      1242                       1254
            0                        11                  <0.1                      <0.1                       <0.1
            1                        51                    1                         1                        <0.1
            2                        32                    20                       16                        <0.5
            3                         4                    57                       49                           1
            4                         2                    21                       25                          21
            5                       <0.5                   1                         8                          48
            6                        ND                  <0.1                        1                          23
            7                        ND                   ND                       <0.1                          6
            8                        ND                   ND                        ND                         ND

      PCB       polychlorinated biphenyl
      <         less than
      ND        none detected

      Source: (Papageorge et al., 1972)



     3.4      INADVERTENT PRODUCTION

     Inadvertently generated PCBs are unintentional by-products from chemical manufacturing
     processes. In 1984 USEPA identified approximately 200 chemical processes that potentially
     inadvertently generate PCBs, with 70 processes likely to produce PCBs (Panero et al., 2005).
     Inadvertent PCBs are formed when chlorine, salts, and hydrocarbons or chlorinated
     hydrocarbons are mixed and reacted at high temperature (Heine and Trebilcock, 2018;
     Rodenburg et al., 2010). Primary production sources of inadvertent PCBs include: inorganic and
     organic pigment manufacture, production of chlorinated solvents, agricultural chemicals,
     detergent bars, and wood treatment (Heine and Trebilcock, 2018; Oregon Department of
     Environmental Quality, 2003). Secondary production sources, which result from end products
     containing PCBs, include paper mills, wastewater treatment plants, and municipal stormwater
     runoff (Heine and Trebilcock, 2018). The most notable source of these nonlegacy PCBs is the
     manufacture of pigments and dye due to the requirement of chlorine and heat for production
     (Chemical Manufacturers Association Special Programs Panel on PCBs, 1981; Grossman, 2013;
     Guo et al., 2014; Hu and Hornbuckle, 2010; Rodenburg et al., 2010). Pigments and dyes are
     present in various products such as colored papers, cardboard, plastics, and textiles, which can be
     released into the environment during their manufacture, use, disposal, or recycling (Guo et al.,
     2014; Rodenburg et al., 2015).




                                                          Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   16



                                                                                                                                   000586
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20          PageID.22355 Page 23 of 97



     To address the presence of inadvertently-generated PCBs in manufacturing processes and in the
     stream of commerce, the USEPA promulgated a rule in 1984 under the Toxic Substances Control
     Act that allowed PCBs to be manufactured, processed, distributed, and used in commerce
     provided that the inadvertently-generated PCBs met specified criteria (USEPA 40 CFR 761,
     1984). The criteria of the 1984 Rule for inadvertently-generated PCBs are: (i) “detergent bars are
     limited to less than 5 ppm”; (ii) for all other products, the PCBs must not exceed an average of
     25 ppm annually, and shall never exceed 50 ppm; (iii) where PCBs are manufactured or
     processed and vented to the ambient air, PCB “are limited to less than 10 ppm”; and, (iv) where
     PCBs are discharged to water, PCB concentrations shall not exceed 0.1 ppm for any “resolvable
     gas chromatographic peak”, and the concentrations in water “are limited to less than 3
     micrograms per liter (µg/L, roughly 3 ppb) total Aroclors.” 42 When quantifying inadvertently-
     generated PCBs to determine compliance with the 1984 Rule, the total monochlorinated PCBs
     are divided by a factor of 50 and dichlorinated biphenyls are divided by a factor of 5. 43 As a
     result, the annual average concentration of dichlorobiphenyl PCBs in commerce could contain an
     average concentration of 125 ppm, with a maximum concentration of 250 ppm (Guo et al.,
     2014).

     The discounting of the mono- and dichlorinated biphenyls was justified by the EPA in the 1984
     Rule based on a number of considerations and a recognition that these PCBs do not persist in the
     environment compared to the more highly chlorinated congeners. Specifically, the EPA
     concluded that the mono- and dichlorinated biphenyls are “(1) [l]ess likely to adsorb to solids;
     (2) more likely to dissolve in water; (3) more likely to move from natural bodies of water to air;
     (4) more likely to biodegrade; and (5) less likely to bioaccumulate.” 44

     There is little information available on the global production of inadvertent PCBs; however,
     studies have been conducted to estimate inadvertent PCBs in the U.S. According to a study
     conducted by the Chemical Manufacturers Association, which surveyed 85 firms in the U.S.
     chemical industry, 13,800 lbs or 6,260 kilograms (kg) of PCBs are incidentally generated per
     year (Chemical Manufacturers Association Special Programs Panel on PCBs, 1981;
     Environmental Defense Fund et al., 1983). The USEPA estimated 75,000 lbs of PCBs to be
     inadvertently generated annually from 40 chemical processes (Environmental Defense Fund et
     al., 1983). By combining these studies, the total amount of PCBs inadvertently produced is less
     than 100,000 lbs (45,400 kg) per year in the U.S. (Chemical Manufacturers Association Special
     Programs Panel on PCBs, 1981; Environmental Defense Fund et al., 1983). According to one
     report, less than 1,000 lbs (450 kg) of inadvertently generated PCBs is determined to enter the
     U.S. environment annually (Environmental Defense Fund et al., 1983).



     42
        USEPA 40 CFR 761, 1984, Fed. Reg. Vol 49., No. 133, p. 28176.
     43
        USEPA 40 CFR 761, 1984, Fed. Reg. Vol 49., No. 133, p. 28176.
     44
        USEPA 40 CFR 761, 1984, Fed. Reg. Vol 49., No. 133, p. 28179


                                                   Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   17



                                                                                                                            000587
Case 2:15-cv-00201-SMJ           ECF No. 421-24        filed 01/28/20         PageID.22356 Page 24 of 97



     Recent studies have detected PCB 11 released from products with pigments and dyes, identifying
     it to be a nonlegacy congener (City of Spokane, 2015; Guo et al., 2014; Hu and Hornbuckle,
     2010; Hu et al., 2008; Rodenburg et al., 2015; Rodenburg et al., 2010). According to peer-
     reviewed literature, an estimated maximum value of annual worldwide inadvertent PCB 11
     production from pigments is 17,200 lbs/year (7,800 kg/year) (Guo et al., 2014). The U.S. share
     of worldwide PCB 11 from pigments based on the U.S. market consumption value of 20% for
     global organic pigments results in 3,440 lbs/year (1,560 kg/year) (Guo et al., 2014).

     The estimated annual production of inadvertent PCBs in the U.S. is 103,440 lbs, which is the
     sum of 100,000 lbs of accidental PCBs produced from chemical processes and 3,440 lbs of PCBs
     from pigments. The estimated total production of inadvertent PCBs in the U.S. was estimated by
     indexing the values of inadvertent PCBs to the annual gross domestic product value for that year
     from 1947 to 2019 and summing the values, resulting in a total of 5.5 million lbs (U.S. Bureau of
     Economic Analysis, 2019). 45 The total production of inadvertent PCBs in the U.S. (5.5 million
     lbs) in relation to the total production of Monsanto PCBs in the U.S. (1,100 to 1,400 million lbs)
     is estimated to range from approximately 0.4% to 0.5%. Relying on a study conducted by the
     Chemical Manufacturer’s Association, Monsanto estimated the amount of incidental PCBs
     would be less than 0.5% of the legacy PCBs free in the environment that would expect to
     degrade by the year 2000 (Monsanto Chemical Company, n.d. Post 1981).

     The quantity of inadvertent PCBs produced and released to the environmental is trivial compared
     to legacy PCBs. Monsanto stated “incidental PCBs lower than 50 ppm constitute a non-problem,
     whose control is unnecessary and makes absolutely no sense from a risk/benefit viewpoint”
     (Monsanto Chemical Company, n.d. Post 1981). They characterize the incidental PCB issue as
     “Hundreds of Pounds versus Hundreds of Millions of Pounds” noting that the inadvertent issue is
     nothing more than a “PCB footnote” and a “genuine molehill, and rightfully so: the health and
     environmental risks posed by these incidental PCBs is next to non-existent” (Monsanto Chemical
     Company, n.d. Post 1981).

     In addition to the trivial quantities of PCBs in the environment compared to legacy PCBs,
     inadvertent PCBs are generally less persistent. The degradation rates of inadvertent PCBs, which
     are typically less chlorinated, are significantly faster than the degradation rates of more highly
     chlorinated legacy PCBs. For example, the rate of degradation per year of dichlorobiphenyls is
     three to six times faster than the rate of degradation per year for tetrachlorobiphenyls,
     pentachlorobiphenyls, and hexachlorobiphenyls (abundant groups of PCB congeners found in
     Aroclor mixtures) (Breivik et al., 2002b). For example, the half-life for dichlorobiphenyl PCB 8
     is estimated to be 2 years in soil, whereas the half-life of hexachlorobiphenyl PCB 158 is
     estimated to be 12 years in soil (Breivik et al., 2002b). Furthermore, researchers have found

     45
          The value of 13,800 lbs was provided from the year 1981. The value of 75,000 lbs was provided from
          the year 1982. The value of 3,440 lbs was provided for the year 2006.


                                                       Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   18



                                                                                                                                000588
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20         PageID.22357 Page 25 of 97



     more chlorinated heptachlorobiphenyls, such as PCB 180, to have a half-life in soil and sediment
     of approximately 38 years (Sinkkonen and Paazivirta, 2000).




                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   19



                                                                                                                          000589
Case 2:15-cv-00201-SMJ              ECF No. 421-24               filed 01/28/20          PageID.22358 Page 26 of 97



     4.0      POLYCHLORINATED BIPHENYL USES

     4.1      GENERAL COMMENTS

     As discussed in section 2.3, PCBs were used in open systems such as plasticizers and carbonless
     copy paper, closed systems, such as electrical transformers and capacitators, and nominally
     closed uses such as heat transfer or hydraulic fluid. This section discusses the volume of PCBs
     used in each type of system in the U.S. and globally.

     4.2      USES IN THE UNITED STATES

     Information on end use applications of PCBs came from three primary sources: USEPA 1976
     report, Monsanto Chemical Company memos, and peer-reviewed literature. As seen in Table 4.1,
     the most common application of PCBs in the U.S. was in closed systems. Specific estimates of
     end use applications of PCBs in the U.S. from 1930 to 1975 are shown in Table 4.1.


      Table 4.1 Estimates of Polychlorinated Biphenyls Cumulative U.S. Production and Usage in Millions of Pounds,
                1930-1975
              Use Category                               Industrial Use                              Industrial purchases
      Open                                 Petroleum additive                                                  1
      Nominally Closed                     Heat transfer                                                      20
      Open                                 Miscellaneous industrial                                           27
      Open                                 Carbonless copy paper                                             45
      Nominally Closed                     Hydraulics and lubricants                                         80
      Open                                 Other plasticizer uses                                           115
      Closed                               Capacitor                                                        630
      Closed                               Transformers                                                     335
                                                                                 Total                    1,253

      Reference: adapted from Table 1.2-1 on page 7 report (USEPA, 1976).



     4.2.1    Open Uses

     Open end uses of PCBs allow exposure and release to the environment since the PCBs are not
     contained or controlled. USEPA estimated cumulative PCB usage in open end applications to be
     188 million lbs in the U.S. from 1930-1975 (USEPA, 1976). According to Monsanto, the
     cumulative PCB usage in open-end applications (excluding information for carbonless paper)
     was 168 million lbs (Monsanto Chemical Company, Circa 1979). In 1971, Monsanto voluntarily
     terminated the production of PCBs for open end use applications (USEPA, 1976). Among open
     end use applications, PCBs were most used in plasticizers. Table 4.2 displays the cumulative
     PCB usage in open end use applications according to industrial category.




                                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   20


                                                                                                                                           000590
Case 2:15-cv-00201-SMJ               ECF No. 421-24             filed 01/28/20          PageID.22359 Page 27 of 97



      Table 4.2 Cumulative Polychlorinated Biphenyl Usage in Open End Use Applications in the United States by
                Industrial Category Reported in Millions of Pounds from 1930-1978
                                                                                     Millions of Pounds
                  Open End Use Category                                1930-1975a                             1957-1978b
      Carbonless copy paper                                                45                                       --

      Miscellaneous industrial                                             27                                      22
      Plasticizer application                                               --                                    144
      Other plasticizer uses                                               115                                      --

      Petroleum additives                                                   1                                     1.4
      Total                                                                188                                    168
      a      USEPA, 1976
      b      Monsanto Chemical Company, Circa 1979.



     4.2.2      Closed Uses

     Closed sources fully contain PCBs, preventing exposure to the environment except in the event
     of accidental spills or leaks, maintenance activities (i.e., refilling) or during disposal. As shown
     in Figure 4.1, closed electrical system uses (capacitators and transformers) of PCBs were the
     primary driver of U.S. domestic sales (Monsanto Chemical Company, Circa 1979). In the year
     1970, approximately 40 million lbs of PCBs were sold for use in closed electrical systems.




     Figure 4.1     U.S. Domestic Sales of PCBs by End Use Application. Chart adapted from data provided by Monsanto Chemical Co. (ca 1979)


                                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   21



                                                                                                                                          000591
Case 2:15-cv-00201-SMJ                  ECF No. 421-24                filed 01/28/20           PageID.22360 Page 28 of 97



     USEPA estimated cumulative PCB usage in closed electrical systems to be 965 million lbs in the
     U.S. from 1930 to 1975 (USEPA, 1976). Reports from Monsanto determined the cumulative
     PCB usage in closed electrical systems to be 615 million lbs from 1957 to 1978 (Monsanto
     Chemical Company, Circa 1979). Table 4.3 summarizes the cumulative PCB usage in closed
     electrical systems according to industrial category.


      Table 4.3 Cumulative Polychlorinated Biphenyl Usage in Closed Electrical Systems by Industrial Category in
                Millions of Pounds,1930-1978
                                                                                               Millions of Pounds
                     Closed End Use Category                                     1930-1975a                           1957-1978b
      Capacitors                                                                    630                                  417
      Transformers                                                                  335                                  198
      Total                                                                         965                                  615
      a      USEPA, 1976, p. 215 reports that electrical uses began in approximately 1930.
      b      Monsanto Chemical Company, Circa 1979. Extrapolation from 1957 to 1930 assuming an average 19 million pounds per year yields
             1,128 million pounds.



     4.2.3       Nominally Closed Uses

     Nominally closed systems partially contain PCBs, allowing for some exposure to the
     environment. The application of nominally closed uses of PCBs was the lowest among the use
     categories. The USEPA estimated cumulative PCB usage in nominally closed systems (i.e., heat
     transfer, hydraulics and lubricants) to be 100 million lbs in the U.S. from 1930-1975 (USEPA,
     1976). According to Monsanto, the cumulative PCB usage in nominally closed systems was
     81 million lbs from 1957 to 1978 (Monsanto Chemical Company, Circa 1979). Table 4.4
     displays the cumulative PCB usage in nominally closed systems according to industrial category.


      Table 4.4 Cumulative Polychlorinated Biphenyl Usage in Nominally Closed Systems by Industrial Category in
                Millions of Pounds, 1930-1978
                                                                                               Millions of Pounds
               Nominally Closed Use Category                                      1930-1975a                          1957-1978b
      Heat Transfer                                                                   20                                  20
      Hydraulics and Lubricants                                                       80                                  61
      Total                                                                          100                                  81
      a      USEPA, 1976, p. 215, reports that electrical uses began in approximately 1930.
      b      Monsanto Chemical Company, Circa 1979



     4.3         GLOBAL USES

     PCB usage varied somewhat by country with regards to the percent of PCBs allocated for open,
     closed, and nominally closed applications. Figure 4.2 displays the percentages of PCB usage
     during 1973-1977 for countries that dominated PCB production worldwide. As displayed in the


                                                                       Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com    22



                                                                                                                                                 000592
Case 2:15-cv-00201-SMJ               ECF No. 421-24             filed 01/28/20         PageID.22361 Page 29 of 97



     figure, most PCB usage post-1970 was in closed electrical systems. Reports of PCB usage pre-
     1970 are available for the former West Germany and the U.K. (as shown in Figure 4.3).




                  Figure 4.2   Distribution of PCB Usage in France, Germany, Italy, U.K., and U.S. during 1973-1977.
                               Data developed from OECD Report (Bareme 1979)




     Figure 4.3     Distribution of PCB Usage in Former West Germany and U.K. Data developed from OSPAR Report (OSPAR
                    Commission, 2004)

     According to the available data on global end use applications of PCBs, most PCBs were utilized
     in closed systems. Open end applications of PCBs accounted for approximately 21%, closed
     electrical systems accounted for approximately 69%, and nominally closed systems accounted
     for approximately 10% of PCB use worldwide (UNEP, 2019). These usage values correspond
     generally with the usage of PCBs in the U.S. (refer to Table 4.1), although the U.K. is a notable



                                                                Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   23



                                                                                                                                         000593
Case 2:15-cv-00201-SMJ     ECF No. 421-24     filed 01/28/20         PageID.22362 Page 30 of 97



     exception with 68% open use during 1951-1976. Monsanto was a major producer of PCBs in the
     U.K., and PCBs released to the U.K. environment are likely attributable to Monsanto.




                                              Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   24



                                                                                                                       000594
Case 2:15-cv-00201-SMJ       ECF No. 421-24            filed 01/28/20         PageID.22363 Page 31 of 97



     5.0    PCBS IN THE ENVIRONMENT

     5.1    PCB FATE AND TRANSPORT – GENERAL PRINCIPLES

     Once released to the environment, PCBs may move within and between environmental
     compartments. The rate and magnitude of their movements are governed by their physiochemical
     properties, which are discussed in more detail below. Understanding these processes is necessary
     to characterize the fate and transport of PCBs around the globe and how this migration could
     influence the profiles and sources of PCBs in a given compartment.

     The following diagram (Figure 5.1) is a general, conceptual model for the fate and transport of
     chemical contaminants in the environment, including PCBs. The contaminant (PCBs) is released
     into the air, water and/or land (soil), which are known collectively as environmental
     compartments. The distribution of PCBs into and among these compartments is governed by
     several key physicochemical parameters that are discussed in more detail in the following
     section.

                                                                        Potential for global transport

                                              Air [advection]


                                              Vp                Ksa

           Source of                          Land (incl. flora
                                              and fauna) [Ds];                                   Kaw ; [H]
           Contaminant(s)
                                              [BAF]

                                              Kow

                                              Water (incl.
                                              flora and fauna)
                                              [advection]; [BCF]
                                                                          Potential for regional and trans-
                                               Kow                        continental transport (rivers, streams, lakes)
                                                                          Potential for global transport (oceans)
                                               Sediment [Dsed];
                                               [Koc]


                            Figure 5.1   Conceptual Model for the Fate and Transport of PCBs

     PCB congeners, like other environmental contaminants, partition or separate out from their
     Aroclor mixtures into various media depending on the properties of the congeners and the
     materials into which they are migrating. There are several partitioning parameters that are used
     to characterize the quantity of PCBs that migrate into environmental compartments (Manahan,


                                                       Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   25


                                                                                                                                000595
Case 2:15-cv-00201-SMJ         ECF No. 421-24         filed 01/28/20         PageID.22364 Page 32 of 97



     1994). These are the octanol-water partition coefficient (Kow), organic carbon-water partition
     coefficient (Koc), air-water partition coefficient (Kaw), and soil-air partition coefficient (Ksa)
     (ATSDR, 2000; Wania and Su, 2004). These measures are simple ratios of the quantity of a
     particular PCB congener found in one compartment versus another compartment at equilibrium.

     These partition coefficients are important for understanding the mobility and accumulation of
     PCBs in the environment. Because organic compounds, like PCBs, greatly favor compartments
     rich in organic (i.e., carbonaceous) matter versus water, the resulting partition coefficients, such
     as Kow and Koc, tend to be very large (in the thousands to millions). These large ratios are
     simplified by taking the logarithm (base 10) of the ratio to make the numbers easier to report and
     handle. PCBs have a very high Kow, on the order of 4.7 to 6.8, which means that they have a high
     affinity for and tend to accumulate in non-polar, organic-rich media, such as soils rich in organic
     matter, or in fat tissue of individuals exposed to PCBs (ATSDR, 2000).

     The parameters of Kow and Koc are strongly correlated, and they are important for understanding
     the fate and transport of organic compounds outdoors, especially in aqueous systems such as
     lakes, streams, ponds etc. For example, the bioconcentration factor (BCF) 46 is directly related to
     the Koc of the pollutant; the higher the Koc the greater the accumulation of PCBs or other
     lipophilic, persistent compounds in the organism (ATSDR, 2000). The solubility of an organic
     pollutant in water is inversely related to its Kow, the greater the Kow the less soluble the chemical
     is in water (Manahan, 1994).

     Solubility determines the quantity of PCBs that will dissolve in water. The solubility of PCBs
     ranges from 0.59 milligrams per liter (mg/L) for Aroclor 1221 to 0.0027 mg/L for Aroclor 1260,
     i.e., the higher chlorinated Aroclors are less soluble in water (ATSDR, 2000). By comparison,
     the solubility of toluene, a common organic solvent, in water is 520 mg/L. This means that the
     transport of PCBs from soil to groundwater or surface water is inhibited. However, PCBs can be
     transported to surface water via entrainment of contaminated soil particles in surface water
     runoff. Given PCBs' high affinity for organic material and very low solubility in water, the vast
     majority of PCB molecules will remain attached to these sediment particles, unless or until they
     are re-suspended by mechanical forces (e.g., dredging) or they are ingested or absorbed by
     biological organisms such as fish (ATSDR, 2000).

     The rate at which PCBs evaporate or sublimate 47 from water or soil and become airborne
     depends, in part, upon the volatility of the individual congener, also known as the vapor pressure.


     46
        The amount of a persistent organic pollutant, such as PCBs, that accumulates in the tissue of an aquatic
        organism compared to the concentration of the pollutant in the water at equilibrium, abbreviated as
        BCF.
     47
        Sublimation is the process by which a chemical compound transitions from its solid phase to a gas or
        vapor phase without going through the intermediate liquid phase. An instructive example of sublimation


                                                      Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   26



                                                                                                                               000596
Case 2:15-cv-00201-SMJ         ECF No. 421-24         filed 01/28/20         PageID.22365 Page 33 of 97



     The congener’s vapor pressure, the properties of the water or soil, and environmental parameters
     (e.g., temperature) are characterized by the air-water (Kaw) or soil-air partition (Ksa) coefficients,
     respectively, and describe the sublimation of PCBs from water and soil (Wania and Su, 2004).
     PCBs generally have low vapor pressures, which limits their volatilization from their solid or
     liquid state into a gaseous and thus airborne state. The lower chlorinated and lower molecular
     weight congeners approach 0.001 Torr 48 while the more highly chlorinated and higher molecular
     weight congeners are generally less than 0.00001 Torr (ATSDR, 2000). For comparison
     purposes, xylene or toluene (common solvents found in oil-based paint and paint thinner), range
     from 7 to 28 Torr at typical ambient conditions (Toxnet, 2016a; 2016b). PCBs are at least 1,000
     to over 10,000 times less volatile than these common solvents. Therefore, they are considered
     semi-volatile compounds, as they do not volatilize readily.

     Vapor pressures for the various commercially produced Aroclors span about two orders of
     magnitude, or 100 times difference in volatility between the most volatile and the least volatile
     mixtures (ATSDR, 2000). The varying emission rates of each PCB congener will change the
     profile of the mixture in the contaminated medium or compartment over time due to differential
     vaporization, a process, in combination with biotransformation and environmental degradation,
     known as "weathering." For example, if Aroclor 1248 is released to the environment, over time,
     as the more volatile congeners evaporate or sublimate into the air and the less chlorinated
     congeners are degraded more quickly, the released mixture may begin to resemble the congener
     profile of Aroclor 1254.

     Once the PCBs are in an environmental compartment, the migration of a PCB congeners within
     the compartment is determined by its diffusivity. Diffusivity is a measure of the congener's (or
     other substance’s) ability to migrate within media such as soil (Ds) or sediment (Dsed). The higher
     the "diffusivity" of a PCB congener with all other factors being equal, the greater its ability to
     migrate within and through the solid. Diffusivity is characterized by the congener’s or a
     substance’s "diffusion coefficient," a parameter that describes quantitatively the mobility of a
     chemical species in a given medium. It represents the innate properties of the specific PCB
     congener or substance and the properties of the medium, such as porosity.

     The rate at which a PCB congener or any substance will move through the medium is determined
     by its diffusion coefficient and the concentration gradient (i.e., the difference in concentration
     from one point to another in the material). The rate of diffusion is affected by: (i) the temperature
     in the surrounding environment, (ii) the porosity of solid materials (e.g., soil is more porous in



        is when ice cubes lose mass and shrink while in the freezer as the water molecules transition from the
        solid phase (ice) to the vapor phase over time.
     48
        A unit of measure for pressure, the reference pressure of the atmosphere at sea level is 760 Torr, which
         is equivalent to 760 mmHg.


                                                      Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   27



                                                                                                                               000597
Case 2:15-cv-00201-SMJ           ECF No. 421-24        filed 01/28/20          PageID.22366 Page 34 of 97



     comparison to concrete or brick), and (iii) the concentration gradient. The greater the porosity,
     the less resistance to diffusion and the greater the diffusion rate of PCBs within solid materials. 49
     PCBs are known to accumulate in ecological and biological systems, such that as one moves up
     the trophic levels (the organism's position on the food chain), more PCBs accumulate in the fat
     tissue of the organism. This is in the process known as biomagnification or bioaccumulation, and
     the parameter is noted as the biomagnification or bioaccumulation factor (ATSDR, 2000).
     Organisms or species at the highest trophic level (e.g., humans, non-human mammals) will
     incorporate some of the PCBs from the lower trophic level species into their tissue, resulting in
     increased concentrations of PCBs over time such that the burden of PCBs in the organism will
     correlate with age (all other factors being equal). This fact, and more specifically, the BCF is
     often used to establish allowable levels of PCBs in lakes, rivers and streams.

     As a general class of chemical compounds, PCBs in bulk quantities are not highly mobile in the
     environment. This is because they are not very volatile, meaning their rates of evaporation or
     sublimation are comparatively low: they exhibit low or very low solubility, so they are not easily
     dissolved in and transported by water. PCBs have high or very high Kow and Koc values, which
     means a substantial amount of PCBs released to the environment will tend to remain attached to
     material rich in organic matter. This is not to say that PCBs are immobile in the environment.
     Indeed, there is a fraction of PCBs, especially the less chlorinated congeners that will more
     readily migrate within and between environmental compartments. PCBs can be found at low
     concentrations (ppt and ppq levels) virtually everywhere on the planet. However, bulk quantities
     of PCBs tend to remain geographically confined to where they were released into the
     environment, unless other external forces (e.g., storms, floods, fires, etc.) act on the
     media/compartments in which they are contained and mobilize them.

     5.2       GLOBAL CYCLING

     The physiochemical properties described above, along with the global air and ocean currents and
     environmental factors such as temperature, will determine the fate of mobile PCBs. Given the
     global circulation patterns, PCBs will tend to move from low latitudes (tropical or sub-tropical)
     to higher latitudes (temperate to polar). This fact is borne out by sampling ocean water where
     higher PCB levels are noted in the mid to higher latitudes, and the PCBs concentrate in the
     northern hemisphere where PCB production and use was the greatest historically (Tanabe, 1988).
     Using a global distribution model known as Globo POP to model the circulation of PCBs,
     researchers demonstrate over the course of several decades that lighter weight PCBs, particularly
     the mono thru tetra PCBs, will migrate from the temperate regions where most PCBs were
     generated and released to the environment to boreal and ultimately polar regions (Wania and Su,
     2004). However, the heavier and more chlorinated PCBs (hexas thru octas) demonstrate very
     little movement across climatic regions, generally remaining in the areas where they were

     49
          This is true provided the temperature and the concentration gradient remain the same.


                                                        Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   28



                                                                                                                                 000598
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20         PageID.22367 Page 35 of 97



     released (Wania and Su, 2004). Quantitatively, Wania and Su demonstrate that, of the total
     released PCBs, only about five to ten percent migrate to the boreal regions and significantly less
     migrate to the polar or artic regions. The researchers validated their model by comparing
     sampling results from 2000 in the temperate and boreal regions to actual data in European
     woodlands, which showed excellent agreement between the model and the sampling results
     (Wania and Su, 2004).

     Work by Gouin and Wania further explores the migration into the artic regions of the globe.
     Their work, based on the Globo POP model, developed the “artic contamination potential” or
     “eACP” estimate (Gouin and Wania, 2007). They developed descriptive categories of chemicals
     based on their overall behavior in the environment. The categories include fliers, swimmers,
     single hoppers, and multiple hoppers. PCBs were considered multi hoppers, meaning they would
     distill and re-condense multiple times before they were degraded and/or settled into a
     compartment. The researchers modeled the behavior of these chemical categories over a 100 year
     period under differing release scenarios (pulse, bell curve, steady) (Gouin and Wania, 2007).
     They found that the multiple hoppers (PCBs) approached 4% of the total released PCBs and
     peaked about 35 years after being released based on a bell curve emission scenario (Gouin and
     Wania, 2007).

     These values provide important insight into the potential for inter-regional or inter-zonal
     migration of PCBs globally. More importantly, the fraction of released PCBs that migrate into
     the boreal and artic regions can be used to estimate the potential composition and source of PCBs
     detected in the U.S. environment, particularly in the more northern latitudes.

     5.3    PCB INVENTORIES IN ENVIRONMENTAL COMPARTMENTS

     PCBs in the environment emerged as a global issue when Soren Jensen discovered, quite by
     accident, these chemicals in his biological samples. Jensen was conducting routine screening for
     pesticides when he encountered the unidentified compounds. He collected eagle feathers from a
     museum collection to determine when these compounds first appeared in biological samples.
     Jensen was able to identify PCBs in feathers dating back to as early as 1944, well before
     widespread use of chlorinated pesticides (Versar Inc., 1979). Based on this finding, he knew
     there was another bio-persistent, chlorinated organic compound in his samples that was in the
     stream of commerce prior to the use of chlorinated pesticides. He later identified these
     compounds as PCBs. His findings were published in the journal New Scientist in 1966 and his
     work became the impetus to characterize the nature and extent of PCBs in the natural
     environment.

     Jensen’s findings were confirmed by others (Monsanto Chemical Company, 1969b; Risebrough
     et al., 1968); and the research, regulatory and manufacturing communities began investigating
     how PCBs had entered the environment as well as their fate and transport globally.


                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   29



                                                                                                                           000599
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20         PageID.22368 Page 36 of 97



     In or about 1969, Monsanto developed a “PCB Environmental Pollution Abatement Plan” to
     manage PCBs and to mitigate their impact on the natural environment (Monsanto Chemical
     Company, 1970; Papageorge, 1970). In the Plan, the authors highlighted various pathways for
     PCBs to enter the environment. They acknowledged that, “[a]lthough there may be some soil and
     air contamination involved, by far the most critical problem at present is water contamination.”
     The Monsanto Plan organized the pathways into two basic categories; open and indirect
     pollution.

     Open pollution pathways included: (i) fluids, which were noted as “the most open source of
     pollution because of their mobility”; (ii) PCB products used in electrical, heat transfer and
     industrial applications that were generally discharged directly to the sewer; and (iii) direct
     release to the environment from using PCBs in de-dusting applications for unpaved roadways.

     Indirect pollution pathways included: (i) shipping containers contaminated with PCBs; (ii) leaks
     from electrical and heat transfer applications; (iii) cross-contamination from compressors that
     used PCB fluids as a lubricant/coolant; and (iv) leaching of PCBs used as a plasticizer in paints
     and coatings as well as printing inks, paper coatings and certain adhesives.

     No additional characterization of the fate of the PCBs was provided in the plan and no attempt
     was made to estimate the quantities of PCBs released to the various environmental
     compartments.

     The authors evaluated three options to address the PCB environmental contamination issue.
     These options included: (i) do nothing; (ii) discontinue the manufacture of all PCBs; and (iii)
     “respond responsibly, admitting that there is growing evidence of environmental contamination
     by the higher chlorinated biphenyls and take action as new data is generated to correct the
     problem” (Monsanto Chemical Company, 1969a). 50 This ultimately led to Monsanto voluntarily
     terminating production of PCBs for open or “non-controllable end uses” in late 1970 and
     included: (i) termination of PCBs for use as plasticizers and non-biodegradable PCBs for non-
     controllable uses; (ii) discontinuing the use of Aroclor 1242 for carbonless copy paper; (iii)
     phase out of non-biodegradable PCBs in hydraulic fluids; and (iv) implementation of a fluid
     collection and regeneration program (Bock et al., 1970). 51

     In 1972, Ian Nisbet, a researcher with the Massachusetts Audubon Society and Adel Sarofim, a
     chemical engineering researcher at the Massachusetts Institute of Technology published one of
     the earliest journal articles that outlined the release, fate, and transport of PCBs in the
     environment (Nisbet and Sarofim, 1972). They identified several pathways for PCBs to enter the
     environment, including: (i) leaks from transformers and heat exchangers; (ii) leaks from

     50
          Monsanto 1969, MONS 35381.
     51
          Boch, 1969, TOWOLDMON0003483 - TOWOLDMON0003485


                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   30



                                                                                                                           000600
Case 2:15-cv-00201-SMJ        ECF No. 421-24         filed 01/28/20         PageID.22369 Page 37 of 97



     hydraulic systems; (iii) spills and leaks during the manufacturing and handling of PCBs; (iv)
     vaporization to the ambient air; and (v) disposal. The researchers estimated that approximately
     0.5 million tons or 1,000 million pounds of PCBs had been released to all the environmental
     compartments, of which 180 million pounds had been released to the air, water and sediment.
     The authors estimated that approximately 120 million pounds had been discharged to the fresh
     and coastal water systems and another 60 million pounds to the atmosphere, for a total of 180
     million pounds released to the environment (Nisbet and Sarofim, 1972).

     In the same year, the Interdepartmental Task Force (ITF) on PCBs 52 produced their report, which
     was the result of a six-month review of PCBs in the environment (Interdepartmental Task Force
     on PCBs, 1972). Their findings, in general, echoed the approach taken by Monsanto two years
     earlier: terminate the use of PCBs for non-controllable end uses and implement measures to
     minimize the release of PCBs to the environment. The ITF also advocated for the continued use
     of PCBs as a dielectric fluid given the superior fire safety performance of this fluid and the
     impact to the continuity of electrical service that could result from a wholesale ban and
     replacement of the Askarels. 53

     The ITF report also highlighted waterways as, “probably the principal sink and transport
     mechanism for PCBs” (Interdepartmental Task Force on PCBs, 1972). They examined the PCB
     load or burden from municipal and industrial discharges to waterways and determined that
     approximately 12 million pounds of PCBs were released annually to the rivers and waterways
     (ITF, 1972). They found that municipal and industrial discharges are a critical component of the
     total PCB burden on the environment, as noted by Monsanto in its “PCB Environmental
     Pollution Abatement Plan” (Monsanto Chemical Company, 1969a)

     USEPA released a comprehensive report on the industrial use and environmental distribution of
     PCBs in the U.S. in 1976 (USEPA, 1976). The report developed yearly loss factors for PCBs by
     type of use, based on the amount of PCBs in commerce. Specifically, loss factors were assigned
     as follows: closed uses (5%), hydraulic and heat exchange fluids (60%), plasticizers (25%), and
     miscellaneous applications (90%) (USEPA, 1976). The lead author, Robert Durfee, Ph.D., of
     Versar, Inc., noted that the loss factors, “can be the subject of considerable controversy.”
     However, he continued, “[s]uffice it to say that the choices made appear to be reasonable based
     on the widely varying information considered” (USEPA, 1976). These loss factors were applied
     to the Monsanto production numbers to determine releases to the environment from 1930 to
     1974.

     52
        Formed on September 1, 1971, to coordinate scientific efforts in the government regarding PCBs. Task
        Force had representatives from the U.S. Department of Agriculture, Department of Commerce,
        Environmental Protection Agency, Department of Health, Education and Welfare, and the Department
        of the Interior.
     53
        Askarels was the common term used to denote fluids used largely in transformer applications. Askarels
        were a blend of PCBs and other chlorinated organic compounds, such as trichlorobenzene.


                                                     Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   31



                                                                                                                              000601
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20         PageID.22370 Page 38 of 97



     USEPA estimated that 172.8 million pounds of PCBs had been released to the environment. This
     is remarkably close to the estimate of 180 million pounds proposed by Nisbet and Sarofim
     several years earlier. Dr. Durfee of Versar, Inc., noted that the total environmental load of PCBs
     can be reduced by 20 to 30 million pounds to account for environmental degradation and
     destruction of the less chlorinated isomers or homolog groups (USEPA, 1976). This results in a
     total environmental burden of PCBs of approximately 150 million pounds as of 1974. Aroclor
     1242, the most widely used PCB mixture, was also estimated to be the type of PCB mixture
     found most frequently in the environment, and tetra- and penta-chlorodiphenyls were the most
     abundant homologs in the environment.

     In 1979, the National Academies of Science (NAS), Committee on the Assessment of
     Polychlorinated Biphenyls in the Environment published a report regarding the nature of the
     PCB contamination “problem” and provided “alternatives for reducing the current substantial
     levels of environmental contamination from PCBs” (National Research Council, 1979). The
     committee set three objectives for itself, including: “(1) to develop a model of PCB distribution
     throughout the environment with estimates of current reservoir burdens; (2) to analyze the
     economic impact of various control options; and (3) using PCB data as the test case, to assess the
     effectiveness of the proposed EPA testing guidelines for evaluating toxic substances” (National
     Research Council, 1979).

     The report noted that the majority of PCBs in the U.S. environment likely came from sources
     within the U.S. The report stated, “[i]t also can be inferred, with some certainty, that PCBs
     entering the U.S. through commercial imports or via transnational atmospheric transport have
     been inconsequential when compared to the amounts entering the U.S. environment via domestic
     routes” (National Research Council, 1979). The Committee, relying on the work of Dr. Durfee
     (USEPA, 1976), estimated that about 181 million pounds of mobile PCBs had been released to
     the environment as of 1977, with nearly twice that amount in landfills (National Research
     Council, 1979). This total release to the “mobile environmental reservoirs (MER)” is similar to
     the 180 million pounds estimated by Nisbet and Sarofim (1972) and the 172.8 million pound
     figure proposed by Durfee, prior to adjusting for any potential degradation. The report continues,
     “[l]osses from open-end and nominally closed systems in service undoubtedly have been large
     and have contributed to contamination of soil, water, and atmosphere” (National Research
     Council, 1979).

     In 1989, Shinsuke Tanabe of Ehime University in Japan published additional information on the
     partitioning of PCBs into various environmental compartments on a global basis (Tanabe, 1988).
     He estimated that approximately 825 million pounds of PCBs have been released from the global
     production and use of PCBs, representing about 31% of the total global PCB production. Oceans
     were determined to be the most important environmental compartment containing more than
     one-half (62%) of the mobile PCBs. Sediments were the next highest environmental



                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   32



                                                                                                                           000602
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20         PageID.22371 Page 39 of 97



     compartment, containing nearly 35% of the mobile PCBs. Taken together, the oceans and
     sediments account for 97% of the total PCB environmental burden.

     Improvements have been made to estimate PCB production, usage, and releases to the
     environment. This information coupled with advancements in fate and transport modeling have
     improved our understanding of how PCBs move in the environment. Breivik, et. al. (Breivik et
     al., 2007; Breivik et al., 2002a; Breivik et al., 2002b) have produced several influential papers on
     the fate and transport of PCBs, building on the work of the authors discussed above. Breivik’s
     work improved upon the fate and transport modeling of PCBs and included more recent
     information on the production and usage of PCBs globally.




                                                   Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   33



                                                                                                                            000603
         Table 5.1 Summary of the Polychlorinated Biphenyl Burden in Environmental Compartments
                                                                                Environmental Compartments, in millions of pounds (% relative to total PCB production)
               Study/Source(1)             Area of Study             Air             Fresh Water(2)           Oceans(2)            Sediment                 Land              Biota
         Nisbet & Sarofim (1972)(3)        North America           60 (1%)                                   120 (12%)                                 Not applicable     Not applicable
         ITF (1972)(4)                                         ITF referred to estimates from Nisbet and Sarofim                      5.8              Not applicable     Not applicable
         USEPA/Durfee (1976)(5)                                                          Total mobile release to the environment, adjusted for degradation 150 (10.7%)
         NRC (1979)(6)                                         0.04 (<0.01%)       Low: 0.03              Low: 13.2 (0.94%) Fresh                   Lithosphere        Fresh: 0.07
                                                                                   (<0.01%)               High: 145 (10.4%) -Low:3.1 (0.2%)         -Low: 0.31 (0.02%) (<0.01%)
                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                   High: 0.04                                 -High: 15.7 (1.1%) -High: 6.2 (0.4%)     Ocean: 0.07
                                                                                   (<0.01%)                                   Ocean                 Sludge             (<0.01%)
                                                                                                                              -Low: 1.5 (0.1%)      10.6 (0.8%)
                                                                                                                              -High: 6.0 (0.4%)
         Tanabe (1988)(7)                  Global              2.84 (0.11%)        7.72 (0.29%)           512 (19.3%)         287 (10.8%)           5.29 (0.20%)       10.1 (0.38%)
         Breivick (2002)(8)                                    Global release to the environment of 22 PCB congeners: High: 202 (16.2%)
                                                                                                                            Med: 17 (1.4%)
                                                                                                                            Low: 1 (0.08%)
                                                                                                                                                                                                               ECF No. 421-24




         Breivick (2007)(9)                                    Releases to the environment of total PCBs: Default: 37.7 (1.29%)
                                                                                                               High: 345 (11.81%)
         (1)   Refer to reference section of this report for the full citations of studies.
         (2)   Includes dissolved PCBs and biota, where these values were provided separately.
         (3)   Nisbet and Sarofim (1972): All values for North America for period of 1930-1970. Cumulative input values only available for air and fresh and coastal waterways. 600 million pounds is
               estimated to be in landfills, although no estimate was provided for PCBs that may leach from their containers. Authors estimate that 1/3 of the PCBs release to the air and ½ of the PCBs
               released to the water have been degraded.
         (4)   Interdepartmental Task Force (1972): Values based on Nisbet and Sarofim. ITF estimated sediment values in the U.S. based on reported values measured in the environment.
                                                                                                                                                                                                               filed 01/28/20




         (5)   Durfee (1976): Author only provides estimates for total release to the environment and estimates based on use and homolog grouping for the U.S. Direct estimates by environmental
               compartment are not provided. Values were estimated based on a mass-balance model that was tested using parameters for Lake Michigan. This model, more limited in scope, found that
               67% of the PCBs accumulated from 1930-1975 partitioned into solution, approximately 11% partitioned into the sediment, and only about 2.5% partitioned into the biota. The model identified
               evaporation loss (13% of the total input) as the main pathway for PCBs moving out of the Lake Michigan system (although PCB degradation was not considered in the model).
         (6)   National Research Council (1979)
         (7)   Tanabe (1998): The terrestrial/coastal and open ocean values are combined for air levels, ocean values and sediment values. Nearly all PCB load in sediment is from terrestrial/coastal
               estimates. Most of the biota PCB burden is from terrestrial/coastal estimates, and land estimates are for released PCBs. PCBs in service, in landfills, and in dumps are estimated at 1,730
               million pounds. World-wide production was estimated at 2,650 million pounds.
         (8)   Breivik (2002): Data is not provided for individual environmental compartments. Production and release numbers are based on 22 PCB congeners that, together, represent approximately
               43% of total PCB production globally. Emission factors were calculated based on production, use, accidental release, and disposal of PCBs. Percentages are based on an estimated 1.25
               million pounds of 22 PCB congeners produced worldwide. High and low estimates were calculated by altering the inputs of the mass-balance model to account for uncertainties.
         (9)   Breivik (2007): This paper improved early estimates (2002) by including additional information on the production of PCBs and providing a more refined fate and transport model that better
               approximated use and failure rates of products that contain PCBs, thus improving the emission factors both spatially and temporally. Release values are adjusted to account for the amount of
               22 PCB congeners in the total production volume of PCBs.
                                                                                                                                                                                                               PageID.22372 Page 40 of 97




                                                                                                                                Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com         34




000604
Case 2:15-cv-00201-SMJ            ECF No. 421-24        filed 01/28/20         PageID.22373 Page 41 of 97



     6.0        MONSANTO’S PCBS IN THE ENVIRONMENT OF THE UNITED STATES

     The main objective of this work is to quantify the likely percentage of PCBs in the environment
     of the U.S., State of Washington, and City of Spokane that are attributable to Monsanto’s
     production. This work relied upon documentation produced by Monsanto, government
     documentation, and peer-reviewed literature to develop a mass-balance model of PCBs in the
     U.S. environment attributable to Monsanto’s production. Monsanto recognized that its PCBs
     have contaminated the environment in the U.S. in its PCB Environmental Pollution Abatement
     Plan. Specifically, the Plan states that, “[a]lthough Monsanto is most probably responsible for the
     U.S. contamination and jointly responsible with MCL for the United Kingdom problem, we
     cannot accept responsibility for the world” (Monsanto Chemical Company, 1969a). 54

     6.1        PCBS IN THE UNITED STATES

     6.1.1      Framework

     A mass-balance model is a widely accepted mathematical model, which utilizes specific inputs,
     outputs, and assumptions to quantify estimates of PCBs (AMAP and Arctic Monitoring and
     Assessment Programme, 2000; Breivik et al., 2007; Gouin and Wania, 2007; Wania and Su,
     2004). The mass-balance model employed in this study determined the amount PCBs in the U.S.
     by relying upon global production numbers. Production numbers were deemed to be the most
     accurate values available, given the limited data available, compared to the total expected
     loading of PCBs in the environment. To quantify PCBs in the environment of the U.S., the model
     first accounted for production, importation, and exportation of PCBs. The model then applied an
     emission factor on consumption values of PCBs to estimate the quantity of PCBs released to the
     U.S. environment. The emission factor was derived from previously conducted work that
     assessed the releases of PCBs to the environment based on multiple scenarios of accidental
     release, use, and disposal for open, closed, nominally closed and small capacitor uses (Breivik et
     al., 2007; Breivik et al., 2002b).

     In simple terms, the total amount of Monsanto-generated PCBs released to the environment was
     estimated by multiplying by an emission factor by the total amount of PCBs consumed in the
     U.S. that were produced by Monsanto. This quantity was discounted by the mass of PCBs
     released to the environment by non-Monsanto entities calculated using the same production-
     based emission factor. The quantity of Monsanto’s PCBs in the environment was discounted
     further to account for the global cycling of PCBs out of the U.S. 55 The amount of PCBs

     54
          Monsanto 1969, MONS 035377.
     55
          As discussed in section 5.2, less than 5% to 10% of PCBs released are globally cycled (Gouin and
          Wania, 2007; Wania and Su, 2004). The model in this study applied the 5% assumption to PCBs
          released inside and outside of the U.S. to estimate the quantity of PCBs leaving and entering the U.S.
          via global cycling. To be conservative, the model assumed that none of the globally cycled PCBs were


                                                        Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   35


                                                                                                                                 000605
Case 2:15-cv-00201-SMJ         ECF No. 421-24        filed 01/28/20         PageID.22374 Page 42 of 97



     inadvertently generated and PCBs released by other producers/importers were added to the
     environmental reservoir of PCBs in the U.S. This value was then divided into the total amount of
     PCBs released into the U.S. environment by Monsanto to estimate the proportion of PCBs
     attributed to Monsanto.

     It is important to note that this framework characterizes emissions to the air. Once in the air, the
     PCBs are mobile and can partition into various environmental compartments as discussed in
     more detail in section 5.0 of this report. What this framework does not address are the quantities
     of PCBs that may be present in a locality contained within various environmental compartments
     (e.g., soil, landfills) due to bulk releases of PCBS (e.g., spills, disposal). As noted previously in
     section 5.1 of this report, bulk quantities of PCBs released to the environment are not very
     mobile and tend to remain in the general area or region where they were released. Therefore, the
     estimates of PCBs in the environment provided in the following sections should be viewed as
     likely minimum estimates of the total environmental load of Monsanto’s PCBs. 56

     6.1.2   Mass-Balance Results

     This report utilizes multiple mass-balance models with varying inputs and assumptions to
     determine the range of PCBs in the U.S. environment likely attributable to Monsanto. Figure 6.1
     displays the framework of the primary mass-balance model relied upon in this report.
     The starting point of the model is 2,990 million lbs of globally produced PCBs (refer to Table
     3.1 in this report). The 2,990 million lbs comprise 1,401 million lbs produced by the U.S. and
     1,589 million lbs produced by other countries. The two U.S. commercial manufacturers of PCBs
     were Monsanto, which produced 1,400 million lbs, and Geneva Industries, which produced 1
     million lbs. Of the 1,401 million lbs in the U.S., 150 million lbs were exported and 3 million lbs
     were imported, resulting in 1,254 million lbs used in the U.S. (Durfee, 1976). To estimate
     emissions of PCBs in the U.S. environment, the model applied an emission factor of 11.8% to
     the total consumption value of 1,254 million lbs, resulting in 148 million lbs released to the
     environment (Breivik et al., 2007). This results in emissions of PCBs to the environment that are
     consistent with earlier studies (refer to section 5.3 of this report). The PCB emissions attributable
     to Monsanto were determined by applying the emission factor of 11.8% to Monsanto’s domestic
     consumption value of 1,250 million lbs resulting in 147.5 million lbs. PCB emissions attributable
     to Geneva Industries were determined by multiplying the production value of 1 million lbs by the
     emission factor of 11.8%, resulting in 118,000 lbs. PCB emissions attributable to imports were


        associated with Monsanto, which underestimates the true environmental burden of PCBs attributable to
        Monsanto, that both produced and exported PCBs outside the United States.
     56
        Monsanto manufactured more than 99% of the commercial-produced technical mixtures of PCBs
        consumed in the United States. Therefore, any PCBs that were accidentally or intentionally released to
        the U.S. environment from the use, storage, handling or disposal of commercial PCB mixtures are
        Monsanto-produced PCBs, excepting the vanishingly small amount that may be released from Geneva
        Industries and users of its PCBs and releases from the very small quantity of imported PCBs.


                                                     Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   36



                                                                                                                              000606
Case 2:15-cv-00201-SMJ          ECF No. 421-24        filed 01/28/20         PageID.22375 Page 43 of 97



     determined by multiplying the import value of 3 million lbs by the emission factor of 11.8%,
     resulting in 350,000 lbs. The model assumed that 100% of the 5.5 million lbs of inadvertent
     PCBs are released to the environment, reducing the amount of PCBs that could be attributable to
     Monsanto.

     The model also accounted for PCBs entering the U.S. environment from global cycling by
     multiplying the value of PCBs in the international environment by 5% (Gouin and Wania, 2007;
     Wania and Su, 2004). The model assumed none of the PCBs cycling into the U.S. are associated
     with Monsanto. 57 The quantity of PCBs released to the international environment was calculated
     by multiplying the international production value of 1,589 million lbs by the 11.8% emission
     factor resulting in a value of 187.1 million lbs. The value of PCBs in the international
     environment (187.1 million lbs) was then multiplied by the global cycling factor of 5% for a
     value of 9.4 million lbs.

     The model also calculated PCBs leaving the U.S. environment from global cycling by
     multiplying the value of PCBs in the U.S. environment from Monsanto by the global cycling
     factor of 5%. The model assumed all the PCBs cycling out of the U.S. are associated with
     Monsanto. The amount of Monsanto PCBs released to the U.S. environment was (147.5)
     multiplied by the global cycling factor of 5% for a value of 7.4 million lbs.

     The total amount of PCBs released to the U.S. environment was calculated by summing: (1) the
     PCBs released to the U.S. environment based on consumption (148 million lbs); (2) PCBs
     released to the environment based on inadvertently produced PCBs (5.5 million lbs); and (3)
     PCBs globally cycled into the U.S. (9.4 million lbs). The quantity of PCBs globally cycled out of
     the U.S. (7.4 million lbs) was then subtracted from this value. According to the mass-balance
     model, Monsanto PCBs account for 90% (140.1 out of 155.5 million lbs) of total PCBs released
     to the U.S. environment.




     57
          This assumption favors Monsanto because it is known that Monsanto produced PCBs in other countries
           (e.g., United Kingdom, Japan) and exported PCBs internationally; therefore, at least some PCBs
           cycling into the U.S. are likely to be associated with Monsanto.


                                                      Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   37



                                                                                                                               000607
Case 2:15-cv-00201-SMJ             ECF No. 421-24              filed 01/28/20          PageID.22376 Page 44 of 97




      Figure 6.1 Diagram of the primary mass-balance model used to estimate the quantity of PCBs released to the environment in
      the U.S. (units in millions of lbs) incorporating an emission factor of 11.8% for Monsanto, Geneva, and imported PCBs and an
      emission factor of 100% for inadvertent PCBs. 11.8% emission factor, based on production figures, is calculated for the period
      1930-2005 (Breivik et al., 2007). Through 2100, the emission factor only increases marginally to 12.3% of total PCB
      consumption. Using 2005 estimates appropriately characterizes emissions through 2019. The red text indicates PCBs leaving
      the U.S. Note that the numbers are rounded in this figure.


      6.1.3      Mass-Balance Sensitivity Analyses

      Two sensitivity analyses were conducted to ascertain the likely variability associated with the
      primary mass-balance output. First, a scenario-based sensitivity analysis was conducted by
      generating combinations of inputs and assumptions to determine the range of PCBs likely
      attributable to Monsanto. 58 The complete results of the scenario sensitivity analysis are reported
      in Appendix A. The scenario sensitivity analysis determined the overall range of PCBs in the
      U.S. environment likely attributable to Monsanto to be 86.1% to 93.8%.


      58
           Estimated inputs and assumptions were obtained from Durfee, 1976 and Breivik et al., 2007.


                                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com     38



                                                                                                                                        000608
Case 2:15-cv-00201-SMJ                 ECF No. 421-24           filed 01/28/20          PageID.22377 Page 45 of 97



     Second, a Monte Carlo simulation was conducted to further test the variance associated with the
     primary mass-balance output. The Monte Carlo simulation was conducted using the Two-
     Dimensional Monte-Carlo package in R statistical software for 10,000 iterations (Pouillot et al.,
     2016). The assumptions applied to the Monte Carlo simulation are reported in Appendix B. The
     Monte Carlo simulation determined the 95% confidence interval of PCBs in the U.S.
     environment likely attributable to Monsanto to be 83.2% to 91.6%.

     As stated previously, these estimates should be viewed as likely minimum proportions of the
     total environmental load of PCBs attributable to Monsanto. These estimates do not include
     commercially produced PCBs that remain in various environmental compartments that were
     released during the use, handling, storage, and disposal of PCBs, which would be almost
     exclusively attributed to Monsanto.

     6.2         PCBS IN THE STATE OF WASHINGTON

     6.2.1       Impaired Waterbodies

     The State of Washington has many waterbodies that are impacted by PCBs. There are 195
     waterbodies identified by the Department of Ecology classified as a Category 5 impacted
     waterway 59 (refer to Table 6.1) due to the level of PCBs associated with the waterbodies (State
     of Washington Department of Ecology, 2019). Most of the waterbodies (188 of the 195) are
     classified as impacted based on the levels of PCBs found in fish and other aquatic organisms.
     The remaining seven water bodies are classified as impacted due to the levels of PCBs found in
     the sediment.


      Table 6.1 Impaired Waterbodies Due to Polychlorinated Biphenyls, State of Washington (2014)
                          Waterbody Type                                          Number of Impacted Waterbodies
      Lakes                                                                                     63
      Rivers/Streams                                                                            59
      Large River                                                                               20
      Marine                                                                                    53*
      TOTALS                                                                                   195

      *      7 of 53 classified based on PCBs in sediment

      Source: https://apps.ecology.wa.gov/ApprovedWQA, accessed August 1, 2019.



     PCB impaired waterways are concentrated in a relatively small number of counties, although
     virtually all 39 counties are impacted. As shown in Table 6.2, the five counties with the highest

     59
          A Category 5 classification refers to waterbodies that exceed water quality criteria or standards based on data and
          require a water improvement project, or Total Maximum Daily Load (TMDL) plan to limit the discharge of
          pollutant(s) in order to achieve water quality criteria. These waterbodies are also known as 303(d) listed
          waterbodies, in reference to the regulation that governs the classification.


                                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   39



                                                                                                                                          000609
Case 2:15-cv-00201-SMJ               ECF No. 421-24                filed 01/28/20            PageID.22378 Page 46 of 97



     number of PCB-impacted waterways account for 82 of the 195 impaired waterways. King,
     Spokane, and Pierce counties contain the greatest number of impacted waterways, with most of
     the marine impaired waterways in King and Pierce Counties and most of the impaired rivers and
     streams in Spokane County (refer to Table 6.2).


      Table 6.2 Top Five Counties with Impaired Waterbodies1 Due to Polychlorinated Biphenyls, State of Washington
                (2014)
            County                   Lakes               Large River               Marine              Rivers / Streams            Totals
      Chelan                           3                      2                      –                         8                     13
      King                             9                      –                     18                         2                     29
      Pierce                           2                      –                     13                         –                     15
      Snohomish                        4                      –                      3                         2                     9
      Spokane                          6                      –                      –                        10                     16
      TOTALS                          24                      2                     34                        22                     82
      1   The numbers do not indicate unique bodies of water, rather they may include multiple assessments for sections of the same body of
          water. For example, Spokane River has 8 assessments listed for various reaches of the Spokane River.
          (source: https://apps.ecology.wa.gov/ApprovedWQA, accessed August 1, 2019)



     King, Pierce, and Spokane Counties account for nearly one-half of the population of the State of
     Washington (47.6%), according to the 2010 census data, and the five counties in Table 6.2
     represent nearly sixty percent (59.2%) of the State of Washington population (State of
     Washington Office of Financial Management, 2018). These same five counties only represent
     approximately 15% (15.9%) of the acreage within the state (WA-List, 2015). This demonstrates
     that PCB contamination of the waterways in the State of Washington are correlated with the
     population. Population serves as a reasonable surrogate for PCB usage, and more generally,
     PCBs in the environment. This is because PCBs are associated with materials used to build and
     operate buildings and infrastructure, such as PCBs in caulk to seal building envelopes (open use),
     PCBs in hydraulic fluid (nominally closed use) and PCBs in transformers and capacitors to
     regulate electricity and lighting in buildings (closed use), as discussed in more detail in this
     report. As noted in the previous section of this report, PCBs are released to the environment
     during the use of PCB-containing materials, through accidental releases and spills, and during
     and after disposal. Generally, one would expect to see more PCB contamination in areas where
     PCB usage, handling, and/or disposal is higher, which is what is observed on a state-wide basis
     in the State of Washington.

     The following figure highlights the waterbodies impacted by PCBs in the State of Washington.




                                                                    Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com         40



                                                                                                                                                   000610
Case 2:15-cv-00201-SMJ               ECF No. 421-24              filed 01/28/20           PageID.22379 Page 47 of 97




         Figure 6.2 Map of PCB-impacted Waterways in the State of Washington (source: https://www.atg.wa.gov/news/news-
         releases/ag-ferguson-makes-washington-first-state-sue-monsanto-over-pcb-damages-cleanup, accessed August 2, 2019)


     6.2.2    PCB Waste Sites

     The State of Washington also has many hazardous waste sites with PCB contamination as a
     result of the use, accidental release and disposal of PCBs and products that contain PCBs. These
     PCBs are very likely attributable to Monsanto given that 99% of PCB consumption in the U.S.
     was directly linked to Monsanto-produced PCB products. Specifically, according the Department
     of Ecology, there were a total of 336 sites with confirmed or suspected PCB contamination when
     the Department prepared its PCB Chemical Action Plan in February 2015. The following table
     reproduces the waste site summary statistics from the Department’s 2015 report. The total
     number of sites are greater than 336 as many sites have or had PCBs in multiple media. For
     example, the Department notes that, “[o]f the sites with confirmed or suspected PCBs in
     sediments, all but 15 also had soil with confirmed or suspected PCB contamination” (State of
     Washington Department of Ecology, 2015).


      Table 6.3 Summary Statistics for Hazardous Waste Sites with Known or Suspected Polychlorinated Biphenyl
                Contamination, State of Washington (2015)
                Medium                      # of Sites         Confirmed          Suspected          Remediated          Below CUL
      Soil                                     295                165                 99                11                   20
      Groundwater                              173                60                 109                 2                    2
      Sediment                                  62                47                  11                 1                    3
      Surface Water                             89                19                  64                 6                    0
      Air                                       18                 3                  14                 0                    1

      CUL       Cleanup Level

      Source: State of Washington Department of Ecology, PCB Chemical Action Plan, 2015




                                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   41



                                                                                                                                           000611
Case 2:15-cv-00201-SMJ             ECF No. 421-24            filed 01/28/20         PageID.22380 Page 48 of 97



     The following figure shows the distribution of the hazardous waste sites with PCB contamination
     in 2010, when there were 483 total sites of this kind around the state. Note the concentration of
     sites around the more populated areas, particularly in King and Pierce counties.




     Figure 6.3   Map of Hazardous Waste Sites with PCB Contamination in the State of Washington as of 2010 (State of
                  Washington Department of Ecology, 2015)


     6.2.3    PCB Mass-balance and Monsanto’s PCBs

     According to Breivik, “population density is considered a suitable surrogate parameter” for
     estimating PCB consumption, given that PCBs are generally linked with use of electrical
     equipment (Breivik et al., 2002a). Moreover, several monitoring studies have demonstrated
     atmospheric levels of PCBs to be elevated in urban regions, e.g. (Hafner and Hits, 2003; Harner
     et al., 2004; Jaward et al., 2004). Scaled to Washington’s population with respect to the U.S.
     population (~2.3%), the quantity of PCBs present in the environment of the State of Washington
     is estimated to be 3.6 million lbs, based on the results from the primary mass-balance model
     (U.S. Census Bureau, Accessed September 20, 2019a; Accessed September 20, 2019b).
     Monsanto PCBs likely account for at least 90% (3.2 million lbs out of 3.6 million lbs) of total
     PCBs released to the environment in the State of Washington.




                                                             Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   42



                                                                                                                                      000612
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20         PageID.22381 Page 49 of 97



     Documentation produced by Monsanto on Aroclor use in the U.S. in 1968 was reviewed.
     According to this document, the State of Washington consumed five times the amount of Aroclor
     fluids for use as heat transfer and hydraulic applications (nominally closed uses) compared to
     Aroclors for use as a dielectric fluid (closed uses) (Monsanto Chemical Company, 1968).
     Nationally, this relationship is reversed. On average, five times the amount of Aroclors were
     used for dielectric applications versus heat transfer and hydraulic applications (Monsanto
     Chemical Company, 1968). This difference in fluid usage is very important from an
     environmental contamination perspective. Nominally closed applications were more likely to
     release PCBs to the environment by way of accidental releases and spills compared to closed
     uses, and likely contributed to the widespread contamination of the waterways in the State of
     Washington. According to the Breivik dynamic mass balance model, more than two times the
     proportion of PCBs used for nominally closed uses are released to the environment through
     accidental discharges and spills compared to closed uses (Breivik et al., 2007). In consideration
     of this fact, the 90% estimate or Monsanto’s PCBs in the environment should be viewed as a
     minimum estimate, and the actual proportion of Monsanto’s PCBs released to the environment is
     likely to be higher than this figure.

     6.3     PCBS IN THE CITY OF SPOKANE

     6.3.1   Impaired Waterbodies

     As noted in Table 6.2 above, Spokane has 16 impaired waterbody sections due to the presence of
     PCBs. These include 10 river and stream reaches and 6 lake sections. In particular, the Spokane
     River has been the focus of recent investigation and remediation efforts. In 2012, the Spokane
     River Regional Toxics Task Force (SRRTTF) was formed, “by a Memorandum of Agreement
     (MOA), as required by permit conditions in the NPDES permits for the Washington Spokane
     River wastewater dischargers.” The group comprises various stakeholders including the
     regulated community. The SRRTTF prepared a draft work plan in 2012 with the overarching
     goal, “to develop a comprehensive plan to bring the Spokane River into compliance with
     applicable water quality standards for PCBs” (Office of the City Clerk, 2012).

     Figure 6.4 is reproduced from the LimnoTech report 2016 Comprehensive Plan to Reduce
     Polychlorinated Biphenyls (PCBs) in the Spokane River (LimnoTech, 2016). The land along the
     Spokane River is developed, while the land further away comprises forest and agricultural use.
     The proximity of the developed land to the Spokane River increases the likelihood of PCB
     contamination of the River given the presence of PCB-containing materials in the catchment
     area. These materials may include caulk, paint, hydraulic and heat transfer fluids and dielectric
     fluid in transformers and capacitors.




                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   43



                                                                                                                           000613
Case 2:15-cv-00201-SMJ         ECF No. 421-24            filed 01/28/20         PageID.22382 Page 50 of 97




                Figure 6.4   Map of Land Use in the Spokane Watershed, State of Washington (LimnoTech, 2016)

     The SRRTTF summarized the available data from river water sampling programs (LimnoTech,
     2016). A clear trend emerges from the data; the average PCB levels in the water column
     increases 3- to 4-fold beginning at the reach between the Mirabeau Point and Trent
     Bridge/Plante’s Ferry (refer to Table 6.4). These areas correspond to the more heavily developed
     sections of the river catchment and include several industrial/municipal sources.




                                                         Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   44



                                                                                                                                  000614
Case 2:15-cv-00201-SMJ                   ECF No. 421-24               filed 01/28/20          PageID.22383 Page 51 of 97



       Table 6.4 Summary Statistics for Polychlorinated Biphenyls in the Water Column of the Spokane River, State of
                 Washington (2014-2016)
                                                                                     Concentration (pg/L) 1
                   River Reach                           Minimum                 Maximum         Geometric Mean             Arithmetic Mean
       Lake Coeur d’Alene (SR-15)                            3                      72                   14                        17
       Post Falls (SR-12)                                   NA                     NA                    18                        21
       Greenacres/Baker Road (SR-9)                         19                      32                   14                        24
       Mirabeau Point (SR-8a)                               33                      44                   18                        37
       Trent Bridge/Plante’s Ferry (SR-7)                   16                     172                  107                       133
       Greene Street Bridge (SR-4)                          57                     153                  105                       118
       Spokane Gage (SR-3)                                  50                     202                  131                       154
       Nine Mile Dam (SR-1)                                 62                     187                  132                       144

       pg/L        picograms per liter
       NA          not available
       1      Minimum and maximum values may represent the lowest or highest average of two or more samples collected in a given timeframe,
              respectively.

       Source: LimnoTech, 2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River. 2016



      The SRRTTF took a closer look at the sources of PCBs that could contribute to the levels found
      in the Spokane River and identified the following major source categories (refer to Table 6.5).

       Table 6.5 Estimated Mass of Polychlorinated Biphenyls by Source Area Category, Spokane River, State of
                 Washington
                                 Source Area Category                                                        PCB Mass (kg)
       Legacy
         Building Sources
            Non-fixed1                                                                                        50 – 40,000
            Fixed2                                                                                            60 – 130,000
         Environmental
            Watershed soils                                                                                   550 – 55,000
            Subsurface soils – cleanup sites                                                             Not currently estimated
            Spokane River deep sediments                                                                         4 – 100
            Lake Spokane deep sediments                                                                          8 – 200
            Lake Spokane shallow sediments                                                                       0.4 – 10
            Spokane River shallow sediments                                                                    0.06 – 0.15
         Industrial equipment                                                                                    6.4 – 25
       Ongoing
         Inadvertent production                                                                                 0.2 – 450
       Environmental Source Areas Located outside the Study Area
         Lake Coeur d’Alene                                                                                     ~0 – 0.047
         Atmospheric                                                                                             Unknown

       kg          kilograms
       1      PCBs in small capacitors in items such as appliances and lamp ballasts.
       2      Building materials such as paints and sealants (e.g., caulks).

       Source: LimnoTech, 2016, reproduced from Table 4 in the report.




                                                                        Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com     45



                                                                                                                                                   000615
Case 2:15-cv-00201-SMJ                ECF No. 421-24                filed 01/28/20         PageID.22384 Page 52 of 97



     As noted by the SRRTTF, “legacy PCBs in buildings (e.g., small capacitors, caulks) and legacy
     soil contamination are estimated to be the largest source areas of PCBs in the watershed”
     (LimnoTech, 2016). Legacy PCBs, in general, represent nearly all (greater than 99%) of the mass
     of PCB sources.

     The SRRTTF also reviewed and estimated the PCB loadings to the River based on the type of
     discharges or delivery mechanisms (refer to Table 6.6). The load from the upstream sources is
     largely influenced by the volume of water discharged to the River by its source, Lake Coeur
     d’Alene. There is a significant contribution of PCBs to the River from groundwater loading,
     which is supported by the historic contamination of watershed soils as a significant source of
     legacy PCBs as noted in Table 6.5 and section 6.3.3 of this report.


      Table 6.6 Estimated Polychlorinated Biphenyl Loadings by Delivery Mechanism
                                 Delivery Mechanism                                               PCB Loading Rate (mg/day)
      Upstream source (Lake Coeur d’Alene)                                                                33 – 444
      Groundwater loading                                                                                 60 – 300
      Tributaries
        Latah Creek                                                                                         ~0 – 215
         Little Spokane River                                                                               15 – 200
      WWTPs
      Total industrial                                                                                      126 – 165
      Total municipal                                                                                       51 – 125
         Idaho                                                                                                4 – 10
        Washington                                                                                          47 – 115
      MS4 stormwater/CSO                                                                                     15 – 94
      Bottom sediments                                                                                       0.2 – 20
      Fish hatcheries                                                                                       Unknown
      Atmospheric deposition to surface water                                                                   <0

      PCB       polychlorinated biphenyl
      mg/day    milligram per day
      WWTPs     waste water treatment plants
      CSO       combined sewer overflow

      Source: LimnoTech, 2016, reproduced from Table 5 in the report.



     6.3.2     Significant Discharges to the Spokane River

     There are several industrial and municipal discharges along the River. Specifically, three
     discharges are highlighted in the SRRTTF report: (i) Kaiser Trentwood facility, (ii) Inland
     Empire Paper and (iii) the City of Spokane wastewater treatment facility (LimnoTech, 2016).
     Other municipal discharges are listed and include: Spokane County, Coeur d’Alene in Idaho,
     Post Falls, Idaho, Liberty Lake, and Hayden Area Regional Sewer Board. However, these
     discharges are relatively minor contributors to PCB loadings in the River as shown in Table 7 of
     the SRRTTF report (LimnoTech, 2016).



                                                                    Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   46



                                                                                                                                             000616
Case 2:15-cv-00201-SMJ            ECF No. 421-24   filed 01/28/20         PageID.22385 Page 53 of 97



     The Kaiser Trentwood facility, located just southeast and upstream of Plante’s Ferry,
     manufactured rolled aluminum products, mostly for the aerospace industry as well as other
     engineering applications (State of Washington Department of Ecology, Accessed September 20,
     2019). Aluminum production is an energy and heat intensive operation. Historically, Aroclors
     were a necessary part of this production process to distribute and control the electrical power
     requirements and to provide heat-stable, non-flammable liquids for heat transfer applications. As
     such, the presence of PCBs in and around this facility is not surprising. The Kaiser facility is
     listed with the Department of Ecology as a contaminated site specifically for PCBs above clean
     up levels in the soil and groundwater and for PCBs that may be above clean up levels in the
     surface water (State of Washington Department of Ecology, Accessed September 20, 2019). 60
     An analysis by Lisa Rodenburg, Ph.D., of samples of the groundwater at the Kaiser facility
     found that “virtually all of the PCBs detected” were commercial, or legacy PCBs (Rodenburg,
     2019). Dr. Rodenburg also analyzed water samples collected from the outfall at Kaiser and
     determined that “98% of the total PCBs” were commercial PCBs.

     Inland Empire Paper Company is a paper recycling facility located just west and downstream of
     Trent Bridge. The primary source of PCBs from this facility is believed to be related to the inks
     and dyes in the paper and print materials that are recycled. The PCB source identification work
     identified the dyes and inks as the primary contributor to the PCBs found in the waste water
     (Ecology, 2019). However, the laboratory reported Aroclor mixtures in the samples including
     A1242, A1254 and 1260. Notably, PCB-11, a congener known to be associated with diarylide
     pigments was not the primary congener identified. The relative contribution of this signature
     congener was generally between 2.5% and 38% of the total PCBs, with most samples containing
     less than 20% PCB-11 relative to total PCBs (Ecology, 2019). The presence of what appears to
     be Aroclor mixtures in the samples and the relatively low abundance of PCB-11 in most of the
     samples suggests that legacy PCBs may be a significant source of PCBs found in the wastewater
     from Inland. Dr. Rodenburg found that, “commercial PCBs comprised more than 80% of the
     total PCBs on average” identified in the water samples collected from the Inland Empire Paper
     wastewater treatment facility by Lisa Rodenburg, Ph.D. (Rodenburg, 2019).

     City of Spokane Riverside Park Advanced WWTP process the majority of wastewater from the
     City of Spokane and discharges the treated wastewater to the River between the Monroe Street
     and Nine Mile Dams. The system serves over 240,000 individuals who live and/or work in the
     City of Spokane. The system processes just under 30 million gallons of wastewater per day, on
     average, with maximum daily flow between 50 and 60 million gallons per day. The system has
     both dedicated sanitary sewer and a combined storm and sanitary sewer, with one discharge for
     the treated effluent, one discharge for the untreated or partially treated effluent, and many
     combined sewer outflow points (Ecology, 2019).


     60
          Kaiser facility cleanup site ID 7093.


                                                   Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   47



                                                                                                                            000617
Case 2:15-cv-00201-SMJ        ECF No. 421-24       filed 01/28/20          PageID.22386 Page 54 of 97



     The Cithof Spokane WWTP treats waste water from the following significant industrial users: (i)
     ALSCO-Steiner Corp (industrial laundry and garment rentals), (ii) Associated Painters
     (stripping, etching and aircraft paint), (iii) Darigold Spokane (manufacturer and packager of
     dairy and fruit juices), (iv) EZ Loader boat trailers (trailer manufacturer and coating application),
     (v) Fairchild Air Force Base (aircraft and ground vehicle maintenance), (vi) Global Metal
     Technologies (ore processing), (vii) Goodrich Spokane UTC – Aerospace Systems (specialty
     carbon brake pads for aircraft), (viii) Johanna Beverages (blender and bottler of citrus
     beverages), (ix) Jubilant-Hollister-Stier Laboratories (pharmaceuticals), (x) Providence Sacred
     Heart Laundry (commercial laundry for healthcare), (xi) Spokane County Mica Landfill
     (leachate from landfill), (xii) Spokane Metal Finishing (metals) and (xiii) Triumph Composite
     Systems (composite aircraft ducts and panels).

     To satisfy the conditions of its NPDES permit, the City of Spokane undertook and evaluation of
     the potential sources of PCBs in its wastewater. They tested a number of products that were
     regularly used by the City and that could come into contact with stormwater. They also tested
     common household items, such as soaps, detergents and toothpaste that would be found in the
     wastewater. Most of the materials tested contained less than 1 part per billion (ppb) of PCBs.
     Some products, including paints, plastic liners, thermoplastic road tape, crack sealer, pesticide
     and dust suppressant, were found to contain PCBs between 1 and 65 ppb. One product,
     hydroseed, was found to contain 2,500 ppb of PCBs, a very high level. However, additional
     testing of similar products could not replicate this result (<2 ppb), indicating that this result may
     be anomalous and due to contamination or an artifact in the sample (City of Spokane, 2017).

     The City also analyzed the PCB congeners found in the samples. They determined that the best
     fit for the data was a “linear combination of 11% Aroclor 1242, 12% Aroclor 1248, 50% Aroclor
     1254, and 27% Aroclor 1260.” They also noted that, “[t]he only significant congener that is not
     accounted by Aroclors is PCB-11, representing approximately 2% of the influent mass of PCBs.”
     (City of Spokane, 2017). This suggests that pigments (and the PCBs that may be contained
     therein) are not significantly impacting the effluent that is discharged into the River by the City
     of Spokane. Analysis conducted by Dr. Rodenburg found that commercial PCBs in water
     samples from the combined sewer overflows made up about 95% of the mass of PCBs, while
     commercial PCBs found in samples of the treated effluent from the City of Spokane’s WWTP
     comprised more than 90% of the total PCBs found on average (Rodenburg, 2019).

     6.3.3   PCB Waste Sites

     A search of EPA’s National Priorities List (NPL), a database of hazardous waste sites that
     require clean up, found two other sites near the Spokane River in addition to the Kaiser site that
     were impacted by legacy PCBs.




                                                    Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   48



                                                                                                                             000618
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20         PageID.22387 Page 55 of 97



     The Spokane Junkyard and related properties (EPA ID# WAD981767296) is a 16-acre light
     commercial and residential site located in the Hillyard area of Spokane. The site operated as a
     junkyard from the 1940s until 1983 and “accepted military surplus items, automobiles, heavy
     equipment, appliances and electrical transformers.” Adjacent to the site was Spokane Metals Co.,
     “who recycled scrap metal, including transformers and batteries, from 1936 to 1983” (USEPA,
     Accessed September 20, 2019). Together the junkyard and recycling activities contaminated
     soils with polychlorinated biphenyls (PCBs) and created a reservoir of PCBs for other
     environmental media, such as groundwater.

     Listed in the NPL in June 1994, three of the site generators, Kaiser Aluminum, Avista, and
     Inland Power and Light completed a site investigation in 1995. The site remediation included
     developing a cell on the old Spokane Metals site where 10,000 tons of PCB and lead
     contaminated soil were secured (USEPA, Accessed September 20, 2019).

     The second listed site is the old Spokane Apparatus Service Shop operated by General Electric
     from 1961 until 1980. Transformers and electric-related equipment were cleaned and repaired on
     the site, and transformer oils were stored there as well. According to the EPA, “[s]ome of the
     equipment and transformers contained polychlorinated biphenyls (PCBs), which were released
     into a dry well during steam cleaning. These activities contaminated soil, groundwater and
     sludge with PCBs.” Following cleanup, operation and maintenance activities and monitoring are
     ongoing (USEPA, Accessed September 20, 2019).

     6.3.4   PCB Mass-balance and Monsanto’s PCBs

     Scaled to the City of Spokane’s population with respect to the State of Washington (~2.9%), the
     quantity of PCBs present in the environment of the City of Spokane is approximately 100,000
     lbs., based on the results from the primary mass-balance model (U.S. Census Bureau, Accessed
     September 20, 2019a). Monsanto PCBs likely account for 90% (90,000 lbs out of 100,000 lbs) of
     total PCBs released to the environment in the City of Spokane, Washington.

     In addition to utilizing the results of the mass-balance model, this evaluation also reviewed
     information produced from studies and local organizations to assess PCB contamination in
     Spokane. Multiple studies have been conducted to assess PCB loading sources or source areas
     associated with Spokane’s watershed. Source areas are places where PCBs were used,
     inadvertently released, systematically discarded, or accumulated (LimnoTech, 2016). The source
     areas in Spokane are described as three categories: 1) legacy PCB source areas currently present
     in the watershed; 2) ongoing PCB source areas continually intruding to the watershed through
     inadvertent inclusion in commercial products; and 3) environmental transport of non-local PCBs
     into the watershed (LimnoTech, 2016). As displayed in Table 6.5, the most significant source
     area category is estimated to be legacy, with the majority of PCBs contained in fixed building
     materials such as paint and sealants, contaminated watershed soils, and non-fixed building


                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   49



                                                                                                                          000619
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20         PageID.22388 Page 56 of 97



     sources such as small capacitors (LimnoTech, 2016). These estimated values were developed
     based on information obtained from peer-reviewed literature, environmental measurements in
     Spokane and Spokane-specific industry data. The estimated contribution of inadvertently
     produced PCBs ranges from 0.2 to 450 kg/yr. According to these values, the contribution of
     inadvertent PCBs in comparison to legacy PCBs ranges from 0.03% to 0.2% (LimnoTech, 2016).

     A complementary approach to the general mass balance calculation is provided to address some
     of the unique circumstances in Spokane. This analysis relied on the data provided by the
     SRRTTF regarding PCB river loading estimates (refer to Table 6.6). Specifically, the mid-point
     was selected for each of the range of values provided by the SRRTTF (LimnoTech, 2016). To
     further refine the estimates for the major dischargers, Table 7 in the LimnoTech 2016 report was
     consulted. Then, discounts were applied to these loading values to calculate the relative
     contribution of legacy and non-legacy PCBs (e.g., inadvertently generated, globally cycled) for
     each delivery mechanism to the River on a percent basis, similar to the mass-balance approach
     discussed above. The discount multipliers were derived from the Expert Report of Lisa A.
     Rodenburg, Ph.D. (Rodenburg, 2019). Specifically, Dr. Rodenburg estimated the attribution of
     legacy and non-legacy PCBs in the Spokane River using a combination of Positive Matrix
     Factorization and Multiple Linear Regression techniques on actual data collected from the River
     and effluents. The discount multipliers applied to the loading data represent the estimated
     percentage of non-legacy PCBs found in the samples, and, therefore, likely not to be associated
     with Monsanto. The following table outlines this approach.




                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   50



                                                                                                                          000620
Case 2:15-cv-00201-SMJ                 ECF No. 421-24                filed 01/28/20            PageID.22389 Page 57 of 97



      Table 6.7 Estimated Monsanto-Produced Legacy Polychlorinated Biphenyls in the Spokane River Environment,
                State of Washington
                                                    Total Loading        Discount Multiplier        Estimated non-            Estimated
                                                       Estimate           for Non-Legacy             Legacy PCBs             Legacy PCBs
           PCB Delivery Mechanism                     (mg/day)1                PCBs2                   (mg/day)                (mg/day)
      Upstream                                           239                    0.10                      24                     220
      Groundwater                                        180                   0.010                      1.8                    180
      Tributaries                                        215                    0.10                      22                     190
      Kaiser                                              69                    0.10                      6.9                     62
      Inland Paper                                        76                     .20                      15                      61
      Municipal                                           88                    0.10                      8.8                     79
      Combined Sewer and Stormwater                       55                   0.050                      2.8                     52
      Bottom sediments                                    10                   0.050                     0.50                     9.5
      TOTALS                                             932                                              82                     850
      % of Total Loading                                100%                                             8.8%                    91%

      PCB        polychlorinated biphenyl
      mg/day     milligrams per day

      1     From Tables 5 and 7 in the LimnoTech 2016 Report, values are approximate mid-points between reported ranges.
      2     Multipliers are based on the Export Report of Lisa A. Rodenburg, Ph.D. Prepared for the City of Spokane v. Monsanto Company, et. al.
            dated October 11, 2019, where the multiplier is calculated as follows: (1 - (% Aroclor in samples/100)).

      Source: LimnoTech, 2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River. 2016



     Table 6.7 demonstrates that Monsanto’s PCBs in the environment are estimated at 91%, virtually
     identical to the mass-balance estimate of 90%.

     The impairment status for the Spokane River is due to the level of PCBs found in river fish
     (LimnoTech, 2016). 61 Notably, Dr. Rodenburg found that legacy or “commercial PCBs account
     for virtually all of the PCBs detected” in the fish tissue samples. 62 Therefore, the impairment
     status of the Spokane River as it relates to concentrations of PCBs in the river is nearly
     exclusively due to Monsanto’s legacy PCBs.




     61
          LimnoTech, 2016, p. 11.
     62
          Rodenburg, 2019, p. 3.


                                                                      Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com       51



                                                                                                                                                   000621
Case 2:15-cv-00201-SMJ         ECF No. 421-24      filed 01/28/20          PageID.22390 Page 58 of 97



     7.0      CONCLUSIONS

     The following summarizes my opinions regarding the attribution of Monsanto PCBs in the
     environment of the U.S., the State of Washington, and the City of Spokane.

           1. Monsanto was responsible for just over one-half of the global PCB production from the
               mid-1930s through the present time (see section 3.0).
           2. Monsanto produced nearly all (99%) of the PCBs consumed in the U.S. (see section 3.1).
           3. Approximately 150 million pounds of PCBs have been released and are free in the
               environment of the U.S. (see section 5.3).
           4. Monsanto’s PCBs are the dominant source of PCBs in the U.S. environment (see section
               6.1).
           5. Other potential non-Monsanto sources in the U.S. environment are inadvertently-
               generated PCBs and PCBs that cycle globally. Generally, these PCBs make up
               approximately <1% to 10% of the total PCBs free in the environment (see sections 3.4,
               5.2 and 6.0).
           6. Using a dynamic mass-balance model and considering other potential non-Monsanto
               sources of PCBs, I estimate that approximately 90% of PCBs in the environment are
               attributable to Monsanto. This may be understated as the inputs to the model generally
               favored an increase in the quantity of non-Monsanto PCBs in the U.S. environment (see
               section 6.1).
           7. In the State of Washington, Monsanto’s PCBs are expected to comprise at least 90% of
               the PCBs in the environment as the State of Washington used a much higher proportion
               of PCBs for nominally closed uses, which results in a higher proportion of PCBs released
               from accidental spills and discharges compared to closed uses (see section 6.2.3).
           8. In Spokane, work by Dr. Rodenburg found that approximately 91% of PCBs found in the
               Spokane River environment are likely attributable to Monsanto, confirming the results of
               the dynamic mass-balance model (see section 6.3.4).
           9. Considering these facts, an overwhelming majority of PCBs in the environment in the
               U.S., the State of Washington and the City of Spokane are directly attributable to
               Monsanto.
           10. Given the facts and analysis presented in this report, I agree with Monsanto’s assessment
               that, “Monsanto is most probably responsible for the U.S. contamination” (see section
               6.0). I also agree with Monsanto’s characterization of inadvertently generated PCBs as
               nothing more than a “PCB footnote” and a “genuine molehill” in comparison to the
               quantities of legacy PCBs released to the environment (see section 3.4).

     A mass balance approach was used to estimate the PCB burden in the U.S. environment and to
     attribute the proportion of environmental PCBs that are likely to be associated with Monsanto’s
     production of this class of chemicals. Models published in the peer-reviewed scientific literature


                                                    Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   52


                                                                                                                             000622
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20          PageID.22391 Page 59 of 97



     were relied upon to assign emission factors to production numbers in order to estimate the
     quantity of PCBs released into the environment. The environmental burden of PCBs was
     adjusted to account for imports, exports, inadvertent production of PCBs, and the movement of
     PCBs both into and out of the U.S. environment due to global cycling phenomena.

     Based on this analysis, Monsanto PCBs account for 90% (140.1 out of 155.5 million lbs) of total
     PCBs released to the U.S. environment. The overall range of PCBs in the U.S. environment
     likely attributable to Monsanto is 83.2% to 93.8%. The percentages are likely an underestimate
     for several reasons, including: (i) all PCBs leaving the U.S. environment by global cycling were
     assumed to be Monsanto PCBs thereby reducing the environmental load of Monsanto’s PCBs in
     the U.S.; (ii) all PCBs entering the U.S. environment were assumed to be PCBs that did not
     originate from Monsanto; and (iii) the model assumed that 100% of the inadvertent PCBs (non-
     Monsanto PCBs) were released into the U.S. environment.

     The model of the U.S. PCB burden in the environment described above was indexed to
     population to determine the environmental burden of PCBs in the State of Washington. Scaling
     production, use, and emission values using census data, Monsanto’s PCBs account for 90% (3.2
     million lbs out of 3.6 million lbs) of total PCBs released into the environment in the State of
     Washington.

     Lastly, the national values were scaled to the City of Spokane in much the same way that is was
     done for the State of Washington. Based on this analysis, Monsanto’s PCBs account for 90%
     (9 ,     lbs out of 10 , 0 lbs) of total PCBs released to the environment in the City of Spokane.
     A factor analysis conducted by Dr. Rodenburg identified relative proportions of Aroclor
     (commercial PCBs) and non-Aroclor PCBs in samples collected from the Spokane River
     environment. When these results are applied to estimated loadings of PCBs to the Spokane
     River, approximately 91% of the PCBs that enter the Spokane River environment are
     Monsanto’s PCBs. The concordance of these two independent assessments (mass-balance model
     and Dr. Rodenburg analysis) further strengthen the conclusion that the vast majority of PCBs
     found in the State of Washington and the City of Spokane are attributable to Monsanto.




                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   53



                                                                                                                           000623
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20          PageID.22392 Page 60 of 97



     8.0    REFERENCES

     AMAP, Arctic Monitoring and Assessment Programme. 2000. PCB in the Russian Federation:
     Inventory and proposals for priority remedial actions. Executive Summary of the report on
     Phase I: Evaluation of the Current Status of the Problem with Respect to Environmental Impact
     and Development of Proposals for Priority Remedial Actions of the Multilateral Cooperative
     Project on Phase-out of PCB Use, and Management of PCB-contaminated Wastes in the Russian
     Federation.

     ATSDR. 2000. Toxicological Profile for Polychlorinated Biphenyls (PCBs). Atlanta, Georgia:
     U.S. Department of Health and Human Services, Public Health Service.

     Bareme D. 1979. Protection de l'Environnement par us Controle des Diphenyles Polychlores:
     Echange d' Informations pour 1977 sur la mise en Ouvre de la Decision du Conseil
     /C(73)1(Final). Paris, France: Organisation de Cooperation et de Developpement Economiques.

     Bletchly J. 1983. Polychlorinated Biphenyls: Production, Current Use and Possible Rates of
     Future Disposal in OECD Member Countries. PCB-ARCH-EXT0016689 - 16732.

     Bock E, Bible H, Eck J, Putzell E et al., . 1970. Minutes of Meeting of the Corporate
     Management Committee. MON-MT-008642.

     Breivik K, Sweetman A, Pacyna J, Jones KC. 2007. Towards a global historical emission
     inventory for selected PCB congeners: A mass balance approach 3. An update. Science of The
     Total Environment, 377:296-307.

     Breivik K, Sweetman A, Pacyna JM, Jones KC. 2002a. Towards a global historical emission
     inventory for selected PCB congeners - A mass balance approach: 1. Global production and
     consumption. Science of the Total Environment, 290:181–198.

     Breivik K, Sweetman A, Pacyna JM, Jones KC. 2002b. Towards a global historical emission
     inventory for selected PCB congeners - A mass balance approach: 2. Emissions. Science of the
     Total Environment, 290:199–224.

     Chemical Manufacturers Association Special Programs Panel on PCBs. 1981. Comments in
     response to two advance notices of proposed rulemaking relating to the manufacture of PCBs
     below 50 parts per million published May 20, 1981, by the Environmental Protection Agency (46
     Fed Reg 27617, 27619). Washington, D.C.: Chemical Manufacturers Association.

     City of Spokane. 2015. PCBs in Municipal Products. Department WM. Spokane, WA: City of
     Spokane.

     De Voogt P, Brinkman U. 1989. Production, properties and usage of polychlorinated biphenyls
     in Halogenated biphenyls, terphenyls, naphthalenes, dibenzodioxins and related products.
     Kimbrough RD and Jensen A. Amsterdam, The Netherlands: Elsevier.



                                                  Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   54


                                                                                                                           000624
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22393 Page 61 of 97



     Durfee R. 1976. Production and Usage of PCB's in the United States. Proceedings of the
     National Conference on Polychlorinated Biphenyls. Chicago: 103-107.

     Ecology SoWDo. 2019. Water Quality Permitting and Reporting Information System (PARIS):
     Spokane City Adv Wastewater Treament. Retrieved from
     https://apps.ecology.wa.gov/paris/FacilitySummary.aspx?FacilityId=55385722.

     Environmental Defense Fund, Natural Resources Defense Council, Chemical Manufacturers
     Association. 1983. Recommendation of the Parties for a Final EPA Rule on Inadvertent
     Generation of PCBs.

     Erickson M. 1997. Analytical Chemistry of PCBs. Boca Raton, FL: CRC Press/Lewis Publishers.

     Erickson MD, Kaley II RG. 2011. Applications of polychlorinated biphenyls. Environmental
     Science and Pollution Research, 18(2):135-51.

     Foster D. Snell Inc. 1973. Market Input/Output Profile, Process Technology Assessment and
     Entry into the Environment of Polychlorinated Biphenyls (PCBs). U.S. Environmental Protection
     Agency: HARTOLDMON0029995 - HARTOLDMON0030124.

     Gouin T, Wania F. 2007. Time Trends of Arctic Contamination in Relation to Emission History
     and Chemical Persistence and Partitioning Properties. Environmental Science & Technology,
     41:5986-5992.

     Grossman E. 2013. Nonlegacy PCBs: Pigment Manufacturing By-Products Get a Second Look.
     Environmental Health Perspectives, 121(3):A86–A93.

     Guo J, Capozzi SL, Kraeutler TM, Rodenburg LA. 2014. Global Distribution and Local Impacts
     of Inadvertently Generated Polychlorinated Biphenyls in Pigments. Environmental Science &
     Technology, 48(15):8573-8580.

     Hafner W, Hits R. 2003. Potential sources of pesticides, PCBs and PAHs to the atmosphere of
     the Great Lakes. Environmental Science & Technology, 37:3764-73.

     Harner T, Shoeib M, Diamond M, Stern G et al., . 2004. Using passive air samplers to assess
     urban-rural trends for persistent organic pollutants. 1. Polychlorinated biphenyls and
     organochlorine pesticides. Environmental Science & Technology, 38:4474-83.

     Heine L, Trebilcock C. 2018. Inadvertent PCBs in Pigments: Market Innovation for a Circular
     Economy. The Spokane River Regional Toxics Task Force.

     Hu D, Hornbuckle KC. 2010. Inadvertent Polychlorinated Biphenyls in Commercial Paint
     Pigments. Environmental Science & Technology, 44(8):2822-2827.

     Hu D, Martinez A, Hornbuckle KC. 2008. Discovery of non-Aroclor PCB (3, 3’-
     dichlorobiphenyl) in Chicago air. Environmental Science & Technology, 42(21):7873–7877.



                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   55



                                                                                                                          000625
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22394 Page 62 of 97



     IARC. 2016. Polychlorinated Biphenyls and Polybrominated Biphenyls. IARC Monographs on
     the Evaluation of Carcinogenic Risks to Humans. Lyon, France: International Agency for
     Research on Cancer (IARC). 107.

     Interdepartmental Task Force on PCBs. 1972. Polychlorinated Biphenyls and the Environment.
     Springfield, VA: National Technical Information Service, U.S. Department of Commerce. DSW
     010011 - DSW 010203.

     Jaward F, Farrar N, Harner T, Sweetman A, et al. 2004. Passive air sampling of PCBs, PBDEs,
     and organochlorine pesticides across Europe. Environmental Science & Technology, 38:34-41.

     LimnoTech. 2016. 2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in
     the Spokane River. Ann Arbor, MI: Spokane River Regional Toxics Task Force.

     Lloyd R, Moore Jr. R, Woolf B, Stein H. 1975. Current Intelligence Bulletin 7: Polychlorinated
     (PCBs). NIOSH.

     Manahan S. 1994. Environmental Chemistry. Boca Raton: Lewis Publishers.

     Monsanto Chemical Company. 1968. 1968 Aroclor Usage by State. STLCOPCB4062347, DSW
     199991 - DSW 19992.

     Monsanto Chemical Company. 1969a. PCB Environmental Pollution Abatement Plan.

     Monsanto Chemical Company. 1969b. PCB Presentation to Corporate Development Committee.

     Monsanto Chemical Company. 1970. Presentation of the PCB Management Plan. MONS
     035424 - MONS 035443.

     Monsanto Chemical Company. 1975a. Monsanto PCB Position Paper. MONS 051311 - MONS
     051313.

     Monsanto Chemical Company. 1975b. PCB Production 1930 - 1975. PCB Production. MONS
     207501 - MONS 207518.

     Monsanto Chemical Company. 1975c. PCB Q&A Preparedness Information. MONS 092432 -
     MONS 092440.

     Monsanto Chemical Company. 1977. PCB Yearly Sales Totals. PCB Yearly Sales Totals. ADM
     008969 -ADM 008974, ADM007166 -ADM007167, ACM 000807.

     Monsanto Chemical Company. Circa 1979. Polychlorinated Biphenyls (PCBs): A Report on
     Uses, Environmental and Health Effects and Disposal. St. Louis, MO: Monsanto Company
     Public Relations Department: MONS061333 - MONS061359.

     Monsanto Chemical Company. n.d. Post 1981. Incidental PCBs. PCB-ARCH0546222.



                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   56



                                                                                                                          000626
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22395 Page 63 of 97



     National Research Council. 1979. Polychlorinated Biphenyls. Washington, DC: National
     Academy of Science.

     Nisbet I, Sarofim A. 1972. Rates and Routes of Transport of PCBs in the Environment.
     Environmental Health Perspectives, Apr 1972(1):21-38.

     OECD. 1975. Protection of the Environment by Control of Polychlorinated Biphenyls (PCBs):
     Information Exchange on PCBs. Paris, France: Environment Directorate. NR/ENV/75.40.

     Office of the City Clerk. 2012. Memorandum of Agreement for the City of Spokane's
     Participation in the Spokane River Regional Toxics Task Force. OPR 2012-0059.

     Oregon Department of Environmental Quality. 2003. Fact Sheet: Sources of Polychlorinated
     Biphenyls.

     OSPAR Commission. 2004. Polychlorinated Biphenyls (PCBs). Hazardous Substances Series.
     Convention for the Protection of the Marine Environment of the North-East Atlantic. 2001 (2004
     Update).

     Panero M, Susan B, Gabiela M. 2005. Pollution Prevention and Management Strategies for
     Polychlorinated Biphenyls in the New York/New Jersey Harbor. New York, New York: New
     York Academy of Sciences.

     Papageorge W. 1970. PCB Environmental Problem: July Status Report. St. Louis, MO:
     Monsanto Chemical Company: MONS 044657 - MONS 044664.

     Papageorge W. 1971. Non-Controllable End Uses (Plasticizers). TOWOLDMON0051179 -
     TOWOLDMON0051208.

     Papageorge W, Tucker E, Munch R, Paton C. 1972. Presentation to the Interdepartmental Task
     Force on PCBs. Washington, DC: Monsanto Chemical Company.

     Pogue D. 1969. Aroclor Usage. H. S. Bergen DAO, W. R, Richard. St. Louis, MO.

     Pouillot R, Delignette-Muller M-L, Kelly DL, Denis J-B. 2016. Mc2d: Two-Dimensional Monte-
     Carlo R package, version 3.6.1.

     Reab E. 1972. Westinghouse Report on "The Need for Continued Use of Polychlorinated
     Biphenyls as Electrical Insulating Liquids" to NIPCC. Pittsfield, MA: Dielectric Systems
     Laboratory, ISLO: ADM007826-ADM007852.

     Risebrough R, Reiche P, Peakall D, Herman S, et al. 1968. Polychlorinated Biphenyls in the
     Global Ecosystem. Nature, 220:1098-1102.

     Rodenburg L, Guo J, Christie R. 2015. Polychlorinated biphenyls in pigments: inadvertent
     production and environmental significance. Coloration Technology, 131(5):353-369.



                                                 Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   57



                                                                                                                          000627
Case 2:15-cv-00201-SMJ     ECF No. 421-24       filed 01/28/20         PageID.22396 Page 64 of 97



     Rodenburg L, Guo J, Du S, Cavallo G. 2010. Evidence for Unique and Ubiquitous
                                 -Dichlorobiphenyl (PCB 11). Environmental Science &
     Technology, 44:2816–2821.

     Rodenburg LA. 2019. Expert Report of Lisa A. Rodenburg, City of Spokane v. Monsanto
     Company, et al., October 11, 2019.

     Schlosserová J. 1994. Control of selected floors in the Czech and Slovac Republics on the
     contamination with chlorinated carbon compounds. [In German] in Atlas of pollutants in Eastern
     Europe. Heinisch E KA, Wenzel-Klein S, : Germany: AG & Co. 54-59.

     Sinkkonen S, Paazivirta J. 2000. Degradation half-life times of PCDDs, PCDFs and PCBs for
     environmental fate modeling. Chemosphere, 40:943-949.

     Snyder D, Fellinger L. 1966. Aroclor Quality Improvement. Progress Report Job Number OPEA-
     1430, Report 1. Process Engineering Department, Organic Chemicals Division: PCB-
     ARCH0293726 - PCB-ARCH0293737.

     State of Washington Department of Ecology. 2015. PCB Chemical Action Plan.

     State of Washington Department of Ecology. 2019. Washington State Water Quality Assessment
     303(d)/305(b) List.

     State of Washington Department of Ecology. Accessed September 20, 2019. What's in my
     Neighborhood. Retrieved from https://apps.ecology.wa.gov/neighborhood/.

     State of Washington Office of Financial Management. 2018. 2018 Population Trends.
     Forecasting & Research Division. Olympia, WA.

                        -Korwel I, Robertson L. 2003. Polychlorinated Biphenyls Production in
     Poland. Fresenius Environmental Bulletin. 12: 152–157.

     Tanabe S. 1988. PCB Problems in the Future: Foresight from Current Knowledge.
     Environmental Pollution, 50:5-28.

     Toxnet. 2016a. Toluene: National Library of Medicine. Retrieved from
     https://toxnet.nlm.nih.gov/cgi-bin/sis/search/a?dbs+hsdb:@term+@DOCNO+131.

     Toxnet. 2016b. Xylene: National Library of Medicine. Retrieved from
     https://toxnet.nlm.nih.gov/cgi-bin/sis/search/a?dbs+hsdb:@term+@DOCNO+4500.

     U.S. Bureau of Economic Analysis. 2019. Real Gross Domestic Product [GDPC1]: retrieved
     from FRED, Federal Reserve Bank of St. Louis. Retrieved from
     https://fred.stlouisfed.org/series/GDPC1.




                                                Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   58



                                                                                                                         000628
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20         PageID.22397 Page 65 of 97



     U.S. Census Bureau. Accessed September 20, 2019a. Quick Facts: Spokane City, Washington.
     Retrieved from
     https://www.census.gov/quickfacts/fact/table/spokanecitywashington/AGE295218.

     U.S. Census Bureau. Accessed September 20, 2019b. Quick Facts: United States. Retrieved from
     https://www.census.gov/quickfacts/fact/table/US/PST045218.

     UNEP. 2019. Consolidated Guidance on PCB in Open Applications. Geneva: Secretariat of the
     Basel, Rotterdam and Stockholm conventions, United Nations Environment Programme.

     USEPA 40 CFR 761. 1984. Final Rules and Notice of Request for Additional Comments on
     Certain Individual and Class Petitions for Exemption. Washington, DC: U.S. Environmental
     Protection Agency: Federal Register. Vol. 49 No. 133, July 10, 1984, pp 28037-28228.

     USEPA. 1976. PCBs in the United States Industrial Use and Environmental Distribution Task 1:
     Final Report. Washington, DC: U.S. Environmental Protection Agency, Office of Toxic
     Substances. EPA 560/6-76-005.

     USEPA. 2015. PCBs in Building Materials—Questions & Answers.
     https://www.epa.gov/sites/production/files/2016-
     03/documents/pcbs_in_building_materials_questions_and_answers.pdf.

     USEPA. Accessed September 20, 2019. Spokane Junkyard/Associated Properties Spokane, WA.
     Retrieved from https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=1001090.

     Versar Inc. 1977. Assessment of the Environmental and Economic Impacts of the Ban on Imports
     of PCBs. Springfield, VA: U.S. Environmental Protection Agency.

     Versar Inc. 1979. Polychlorinated Biphenyls 1929-1979: Final Report. Springfield, VA: U.S.
     Environmental Protection Agency Office of Toxic Substances.

     WA-List. 2015. County-Sized. Retrieved from http://www.wa-list.com/?p=436.

     Wania F, Su Y. 2004. Quantifying the Global Fractionation of Polychlorinated Biphenyls.
     Ambio, 33(3):161-168.




                                                Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   59



                                                                                                                         000629
Case 2:15-cv-00201-SMJ              ECF No. 421-24          filed 01/28/20          PageID.22398 Page 66 of 97



      APPENDIX A

       Table A.1 Mass-Balance Lower- and Upper-bound Sensitivity Analysis Models
                                            Primary Mass-Balance Model:      Mass-Balance Model 1:        Mass-Balance Model 2:

                                               Emission factor 11.8% for   Emission factor 11.8% for Emission factor 1.29% for
                                            Monsanto, Geneva, & Imported      Monsanto, Geneva,         Monsanto, Geneva,
                                            PCBs. Emission factor 100% for Imported, & Inadvertent    Imported, & Inadvertent
                                             Inadvertent PCBs. Production, PCBs. Production, Export, PCBs. Production, Export,
                                             Export, & Import values based & Import values based on & Import values based on
                       Input                      on best estimates.           best estimates.           best estimates.
       Global Production (million lbs)                   2,990                      2,990                     2,990
       U.S. Production (million lbs)                     1,401                      1,401                     1,401
       Monsanto Production (million lbs)                 1,400                      1,400                     1,400
       Geneva Industries Production                           1                         1                          1
       (million lbs)
       Exported from U.S. (million lbs)                   150                           150                          150
       Imported to U.S. (million lbs)                       3                             3                            3
       Total PCB Consumption in U.S.                    1,254                         1,254                        1,254
       (million lbs)
       Monsanto PCB Consumption in                      1,250                         1,250                        1,250
       U.S. (million lbs)
       Release to U.S. Environment                        148.0                         148.0                         16.2
       Based on Consumption (excluding
       inadvertent PCBs) (million lbs)
       Monsanto Release to U.S.                           147.5                         147.5                         16.1
       Environment Based on
       Consumption (million lbs)
       Inadvertent PCB Release to U.S.                      5.5                           0.7                           0.07
       Environment Based on Production
       (million lbs)
       Global Cycling of International                      9.4                           9.4                           1.0
       PCBs into U.S. (million lbs)
       Global Cycling of Monsanto PCBs                     -7.4                           -7.4                         -0.8
       out of U.S. (million lbs)
       Monsanto PCB Release to the                        140.1                         140.1                         15.3
       Environment U.S. (million lbs)
       Total PCB Release to the                           155.5                         150.6                         16.5
       Environment U.S. (million lbs)
       PCBs Attributable to Monsanto in                    90.1%                         93.0%                        93.0%
       U.S. Environment (percent %)

       PCBs     polychlorinated biphenyls
       lbs      pounds




                                                            Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   A-1


                                                                                                                                  000630
Case 2:15-cv-00201-SMJ              ECF No. 421-24           filed 01/28/20         PageID.22399 Page 67 of 97



       Table A.1 Mass-Balance Lower- and Upper-bound Sensitivity Analysis Models [Continued]
                                          Mass-Balance           Mass-Balance            Mass-Balance          Mass-Balance
                                             Model 3:               Model 4:               Model 5:               Model 6:
                                                 Emission factor 11.8% for Monsanto, Geneva, Imported, & Inadvertent PCBs.
                                                                Production values     Production & Export    Production & Import
                                            Production,           based on low        values based on low values based on low
                                         Export, & Import      estimates. Export &     estimates. Import      estimates. Export
                                         values based on Import values based          value based on high value based on high
                      Input               low estimates.        on high estimates.         estimates.             estimates.
       Global Production (million lbs)         2,990                  2,990                  2,990                  2,990
       U.S. Production (million lbs)           1,121                  1,121                  1,121                  1,121
       Monsanto Production (million lbs)       1,120                  1,120                  1,120                  1,120
       Geneva Industries Production               1                      1                      1                      1
       (million lbs)
       Exported from U.S. (million lbs)         120                    180                     120                    180
       Imported to U.S. (million lbs)           2.1                     3.9                    3.9                    2.1
       Total PCB Consumption in U.S.          1,003.1                 944.9                 1,004.9                 943.1
       (million lbs)
       Monsanto PCB Consumption in            1,000.0                 940.0                 1,000.0                 940.0
       U.S. (million lbs)
       Release to U.S. Environment             118.4                  111.5                  118.6                  111.3
       Based on Consumption
       (excluding inadvertent PCBs)
       (million lbs)
       Monsanto Release to U.S.                118.0                  110.9                  118.0                  110.9
       Environment Based on
       Consumption (million lbs)
       Inadvertent PCB Release to               0.6                     0.6                    0.6                    0.6
       U.S. Environment Based on
       Production (million lbs)
       Global Cycling of International          11.0                   11.0                   11.0                   11.0
       PCBs into U.S. (million lbs)
       Global Cycling of Monsanto               -5.9                   -5.5                   -5.9                   -5.5
       PCBs out of U.S. (million lbs)
       Monsanto PCB Release to the             112.1                  105.4                  112.1                  105.4
       Environment U.S. (million lbs)
       Total PCB Release to the                124.1                  117.6                  124.3                  117.4
       Environment U.S. (million lbs)
       PCBs Attributable to Monsanto          90.3%                   89.6%                  90.2%                  89.8%
       in U.S. Environment (percent %)

       PCB      polychlorinated biphenyl
       lbs      pounds




                                                            Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   A-2



                                                                                                                                   000631
Case 2:15-cv-00201-SMJ              ECF No. 421-24          filed 01/28/20          PageID.22400 Page 68 of 97



       Table A.1 Mass-Balance Lower- and Upper-bound Sensitivity Analysis Models [Continued]
                                             Mass-Balance          Mass-Balance        Mass-Balance           Mass-Balance
                                                Model 7:              Model 8:            Model 9:               Model 10:
                                                Emission factor 11.8% for Monsanto, Geneva, Imported, & Inadvertent PCBs.
                                            Production values                        Production & Import Production & Export
                                             based on high           Production,      values based on        values based on
                                           estimates. Import &    Import, & Export     high estimates.        high estimates.
                                           Export values based values based on       Export value based     Import value based
                       Input                on low estimates.      high estimates.    on low estimates.      on low estimates.
       Global Production (million lbs)            2,990                 2,990               2,990                  2,990
       U.S. Production (million lbs)              1,471                 1,471               1,471                  1,471
       Monsanto Production (million lbs)          1,470                 1,470               1,470                  1,470
       Geneva Industries Production                 1                     1                   1                      1
       (million lbs)
       Exported from U.S. (million lbs)            120                  180                    120                     180
       Imported to U.S. (million lbs)              2.1                  3.9                    3.9                     2.1
       Total PCB Consumption in U.S.             1,353.1              1,294.9                1,354.9                 1,293.1
       (million lbs)
       Monsanto PCB Consumption in               1,350.0              1,290.0                1,350.0                 1,290.0
       U.S. (million lbs)
       Release to U.S. Environment               159.7                 152.8                  159.9                   152.6
       Based on Consumption
       (excluding inadvertent PCBs)
       (million lbs)
       Monsanto Release to U.S.                  159.3                 152.2                  159.3                   152.2
       Environment Based on
       Consumption (million lbs)
       Inadvertent PCB Release to U.S.             0.6                  0.6                    0.6                     0.6
       Environment Based on
       Production (million lbs)
       Global Cycling of International             8.9                  8.9                    8.9                     8.9
       PCBs into U.S. (million lbs)
       Global Cycling of Monsanto PCBs            -8.0                  -7.6                   -8.0                    -7.6
       out of U.S. (million lbs)
       Monsanto PCB Release to the               151.3                 144.6                  151.3                   144.6
       Environment U.S. (million lbs)
       Total PCB Release to the                  161.3                 154.8                  161.5                   154.6
       Environment U.S. (million lbs)
       PCBs Attributable to Monsanto in          93.8%                 93.4%                 93.7%                    93.6%
       U.S. Environment (percent %)

       PCB      polychlorinated biphenyl
       lbs      pounds




                                                            Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   A-3



                                                                                                                                  000632
Case 2:15-cv-00201-SMJ              ECF No. 421-24          filed 01/28/20          PageID.22401 Page 69 of 97



       Table A.1 Mass-Balance Lower- and Upper-bound Sensitivity Analysis Models [Continued]
                                                Mass-Balance       Mass-Balance          Mass-Balance          Mass-Balance
                                                  Model 11:           Model 12:            Model 13:             Model 14:
                                                       Emission factor 11.8% for Monsanto, Geneva, & Imported PCBs and
                                                                 an emission factor 100% for Inadvertent PCBs.
                                                                  Production values Production & Export Production & Import
                                                  Production,       based on low      values based on low values based on low
                                               Export, & Import estimates. Export & estimates. Import        estimates. Export
                                               values based on Import values based value based on high value based on high
                          Input                 low estimates.    on high estimates.       estimates.            estimates.
       Global Production (million lbs)               2990                2990                 2990                 2990
       U.S. Production (million lbs)                 1121                1121                 1121                 1121
       Monsanto Production (million lbs)             1120                1120                 1120                 1120
       Geneva Industries Production (million           1                   1                    1                     1
       lbs)
       Exported from U.S. (million lbs)             120                  180                   120                     180
       Imported to U.S. (million lbs)               2.1                  3.9                   3.9                     2.1
       Total PCB Consumption in U.S.               1003.1               944.9                 1004.9                  943.1
       (million lbs)
       Monsanto PCB Consumption in U.S.            1000.0               940.0                 1000.0                  940.0
       (million lbs)
       Release to U.S. Environment Based            118.4               111.5                  118.6                  111.3
       on Consumption (excluding
       inadvertent PCBs) (million lbs)
       Monsanto Release to U.S.                     118.0               110.9                  118.0                  110.9
       Environment Based on Consumption
       (million lbs)
       Inadvertent PCB Release to U.S.               5.5                 5.5                    5.5                    5.5
       Environment Based on Production
       (million lbs)
       Global Cycling of International PCBs         11.0                11.0                   11.0                   11.0
       into U.S. (million lbs)
       Global Cycling of Monsanto PCBs out          -5.9                 -5.5                  -5.9                    -5.5
       of U.S. (million lbs)
       Monsanto PCB Release to the                  112.1               105.4                  112.1                  105.4
       Environment U.S. (million lbs)
       Total PCB Release to the Environment         129.0               122.5                  129.2                  122.3
       U.S. (million lbs)
       PCBs Attributable to Monsanto in U.S.       86.9%               86.1%                  86.8%                  86.2%
       Environment (percent %)

       PCB      polychlorinated biphenyl
       lbs      pounds




                                                            Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   A-4



                                                                                                                                  000633
Case 2:15-cv-00201-SMJ              ECF No. 421-24         filed 01/28/20          PageID.22402 Page 70 of 97



       Table A.1 Mass-Balance Lower- and Upper-bound Sensitivity Analysis Models [Continued]
                                              Mass-Balance         Mass-Balance        Mass-Balance           Mass-Balance
                                                 Model 15:           Model 16:           Model 17:               Model 18:
                                                    Emission factor 11.8% for Monsanto, Geneva, & Imported PCBs and
                                                               an emission factor 100% for Inadvertent PCBs.
                                             Production values       Production,     Production & Import Production & Export
                                               based on high          Export, &       values based on        values based on
                                            estimates. Export &    Import values       high estimates.        high estimates.
                                           Import values based based on high         Export value based     Import value based
                        Input                on low estimates.       estimates.       on low estimates       on low estimates.
       Global Production (million lbs)             2,990                2,990                2,990                 2,990
       U.S. Production (million lbs)               1,471                1,471                1,471                 1,471
       Monsanto Production (million lbs)           1,470                1,470                1,470                 1,470
       Geneva Industries Production                  1                    1                    1                     1
       (million lbs)
       Exported from U.S. (million lbs)            120                  180                   120                     180
       Imported to U.S. (million lbs)              2.1                  3.9                   3.9                     2.1
       Total PCB Consumption in U.S.             1,353.1              1,294.9               1,354.9                 1,293.1
       (million lbs)
       Monsanto PCB Consumption in               1,350.0              1,290.0               1,350.0                 1,290.0
       U.S. (million lbs)
       Release to U.S. Environment Based          159.7                152.8                 159.9                   152.6
       on Consumption (excluding
       inadvertent PCBs) (million lbs)
       Monsanto Release to U.S.                   159.3                152.2                 159.3                   152.2
       Environment Based on
       Consumption (million lbs)
       Inadvertent PCB Release to U.S.             5.5                   5.5                  5.5                     5.5
       Environment Based on Production
       (million lbs)
       Global Cycling of International             8.9                   8.9                  8.9                     8.9
       PCBs into U.S. (million lbs)
       Global Cycling of Monsanto PCBs            -8.0                  -7.6                  -8.0                    -7.6
       out of U.S. (million lbs)
       Monsanto PCB Release to the                151.3                144.6                 151.3                   144.6
       Environment U.S. (million lbs)
       Total PCB Release to the                   166.2                159.6                 166.4                   159.4
       Environment U.S. (million lbs)
       PCBs Attributable to Monsanto in          91.1%                 90.6%                91.0%                    90.7%
       U.S. Environment (percent %)

       PCB      polychlorinated biphenyl
       lbs      pounds




                                                           Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   A-5



                                                                                                                                 000634
Case 2:15-cv-00201-SMJ                 ECF No. 421-24              filed 01/28/20            PageID.22403 Page 71 of 97




       APPENDIX B

        Table B.1 Mass-Balance Monte Carlo Sensitivity Analysis Model
                   Input Parameter               Minimum         Maximum         Mode       Distribution                Reference
        Monsanto Production (million lbs)          1120            1470          1400        Triangular       Durfee, 1976
        Geneva Industries Production                 1              1              1              _           Durfee, 1976
        (million lbs)
        Inadvertent Production (million lbs)         5.5             5.5           5.5             _          Chemical Manufacturers
                                                                                                              Association Special Programs
                                                                                                              Panel on PCBs, 1981
                                                                                                              Environmental Defense Fund
                                                                                                              et al., 1983
                                                                                                              Guo et al., 2014
        Exported from U.S. (million lbs)             120            225           150         Triangular      Durfee, 1976
        Imported to U.S. (million lbs)               2.1            3.9            3          Triangular      Durfee, 1976
        Emission Factor of Legacy PCBs              0.083          0.118         0.153        Triangular      Breivik et al., 2007
        Environment
                                                                                                              Durfee, 1976
        Emission Factor of Inadvertent              0.01             .34            1         Triangular      Breivik et al., 2007
        PCBs Environment
                                                                                                              Environmental Defense Fund
                                                                                                              et al., 1983
        Global Cycling of International             0.05             0.1            _          Uniform        Wania and Su, 2004
        PCBs into U.S. (million lbs)
        Global Cycling of Monsanto PCBs             0.05             0.1            _          Uniform        Wania and Su, 2004
        out of U.S. (million lbs)

        million lbs   million pounds

        References:
        Breivik K, Sweetman A, Pacyna J, Jones KC. 2007. Towards a global historical emission inventory for selected PCB congeners: A mass
        balance approach 3. An update. Science of The Total Environment, 377:296-307.

        Chemical Manufacturers Association Special Programs Panel on PCBs. 1981. Comments in response to two advance notices of proposed
        rulemaking relating to the manufacture of PCBs below 50 parts per million published May 20, 1981, by the Environmental Protection
        Agency (46 Fed Reg 27617, 27619). Washington, D.C.: Chemical Manufacturers Association.

        Durfee R. 1976. Production and Usage of PCB's in the United States. Proceedings of the National Conference on Polychlorinated
        Biphenyls. Chicago: 103-107.

        Environmental Defense Fund, Natural Resources Defense Council, Chemical Manufacturers Association. 1983. Recommendation of the
        Parties for a Final EPA Rule on Inadvertent Generation of PCBs.

        Guo J, Capozzi SL, Kraeutler TM, Rodenburg LA. 2014. Global Distribution and Local Impacts of Inadvertently Generated Polychlorinated
        Biphenyls in Pigments. Environmental Science & Technology, 48(15):8573-8580.

        Wania F, Su Y. 2004. Quantifying the Global Fractionation of Polychlorinated Biphenyls. Ambio, 33(3):161-168.




                                                                                                                                                000635
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20    PageID.22404 Page 72 of 97




     APPENDIX C

     KEVIN M. COGHLAN, M.S., C.I.H., QUALIFICATIONS AND CURRICULUM VITAE

     My name is Kevin Michael Coghlan. I am a Principal Scientist and Chief Operating Officer at
     Environmental Health & Engineering, Inc. ("EH&E"), a firm that provides environmental,
     health, safety, and engineering assessment and management services related to human health and
     the built environment. I am resident in the firm's Massachusetts office. My business address is
     180 Wells Avenue, Newton, Massachusetts 02459.

     I have over 30 years of broad-based experience in assessing, evaluating, characterizing, and
     solving environmental problems. I have personally managed and directed over several hundred
     indoor environmental investigations in a variety of work settings, including education,
     healthcare, commercial office, laboratory and research, medical appliance manufacturing and
     light industrial environments. I have extensive experience in identifying and remediating various
     environmental hazards, including polychlorinated biphenyls (PCBs) as well as other toxic and/or
     hazardous substances and/or compounds such as asbestos, heavy metals, semi-volatile organic
     compounds, volatile organic compounds, pesticides, fibers, microbiologicals, and noise.

     I was awarded a Bachelor of Science degree in biology from Fairfield University in Fairfield,
     Connecticut in 1987 and a Master of Science in Industrial Hygiene from the Francis College of
     Engineering at the University of Massachusetts Lowell, located in Lowell, Massachusetts in
     1993. This program has held accreditation by the Accreditation Board for Engineering and
     Technology’s (ABET) Applied Science Accreditation Commission since 1992. Upon graduation
     in my final year, I received an Outstanding Graduate Student Award from the University's
     Department of Work Environment.

     From 1987 to 1989, I worked as Field Operations Supervisor at Hygenix Inc. where I provided
     hazardous materials assessment services.

     From 1989 to 1993, I was an Industrial Hygiene Technologist at the Massachusetts Institute of
     Technology. During that time, I also provided training in Industrial Hygiene and Hazardous
     Materials through an independent training company and the New England Laborer's Union. I
     provided Occupational Health and Safety training to members of New England Laborer's Union
     regarding hazardous materials abatement.

     Since 1993, I have been a Diplomate of the American Board of Industrial Hygiene certified in
     the comprehensive practice of Industrial Hygiene. I first joined EH&E in 1993 as a Staff
     Scientist. In 1994, I was promoted to a Senior Associate providing project leadership in technical
     work approach, and from 1996 to 2003, I became a Technical Director overseeing the company's
     technical approach and quality control program and promoted to the position of Principal



                                                                                                          000636
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20    PageID.22405 Page 73 of 97




     Scientist. From 2004 to 2005, I became Director of Operations responsible for managing EH&S
     technical operations and service delivery. From 2005 to 2014, I assumed the role of Director of
     EH&S Compliance and Strategic Support, as well as being Chief Operating Officer (to which
     role I was promoted in 2008 and continue to perform).

     My present responsibilities include directing the company's technical operations, organizational
     management, and monitoring financial and operational performance, in addition to providing
     technical consulting services to our client base.

     In my technical capacity, I have designed and implemented environmental sampling and
     assessment programs for hundreds of building and environmental sites for various contaminants,
     including PCBs, volatile organic compounds, asbestos, particulates, polyaromatic hydrocarbons,
     and metals. The environmental assessment work has included establishing and validating data
     quality objectives for the programs. Field work has also included determining emission rates for
     various environmental contaminants for use in exposure modeling scenarios, including the use of
     dynamic mass balance models to estimate contaminant levels under various exposure scenarios.

     I have, over the years, had extensive experience with PCBs, including scientific modeling in
     relation to the fate and transport of PCBs in the man-made (i.e., buildings) and natural
     environments. Beginning about December, 2000 until about 2004, I was the Principal
     Investigator and Project Manager for one of the largest, most comprehensive indoor
     environmental exposure assessment for PCBs from building materials, in which the U.S.
     Environmental Protection Agency ("EPA") was involved. As part of my responsibilities on this
     project, I, amongst other things: (i) quantified airborne and surface concentrations for PCBs, (ii)
     characterized and apportioned sources of PCBs in indoor air, on surface and in construction
     materials for both risk assessment and mitigation purposes, (iii) worked with local and
     nationally-recognized environmental health professionals, (iv) monitored occupants' biological
     PCB exposure by reference to blood sampling, and (v) performed an epidemiological review for
     cancer mortality working with a team of health experts from Boston University School of Public
     Health and the Rhode Island Cancer Registry.

     In or about October 2011, I was also a Peer Reviewer for the EPA in relation to Part I of
     Laboratory Study of Polychlorinated Biphenyl (PCB) Contamination and Mitigation in Buildings
     ("2011 EPA PCB Study"). Part 1 of the 2011 EPA PCB Study involved the characterization of
     PCB emissions from PCB- containing building products, such as caulk and lighting ballasts
     ("2011 EPA Study 1").

     I have personally been involved in, or directed, over thirty projects involving the identification,
     assessment, remediation, risk assessment and risk communications for PCB-containing building
     materials, such as caulk and paint, representing nearly 10 person-years of direct scientific effort




                                                                                                           000637
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20    PageID.22406 Page 74 of 97




     to complete this work. I have published papers in scientific proceedings and the professional
     literature that are specific to identification, assessment and mitigation of PCBs, and I participated
     in an expert panel regarding PCBs in construction materials at the American Industrial Hygiene
     Association Conference and Exposition in Montreal, Canada in May, 2013. A full copy of my
     curriculum vitae which gives full details of my professional qualifications and publications is
     attached.




                                                                                                             000638
Case 2:15-cv-00201-SMJ       ECF No. 421-24         filed 01/28/20       PageID.22407 Page 75 of 97




             KEVIN M. COGHLAN, M.S., C.I.H.
             PRINCIPAL SCIENTIST/CHIEF OPERATING OFFICER


             BACKGROUND SUMMARY
             2008 –          Chief Operating Officer and Principal Scientist, Environmental Health &
                             Engineering, Inc.
             2005 – 2014     Director, EH&S Compliance and Strategic Support and Principal Scientist,
                             Environmental Health & Engineering, Inc.
             2004 – 2005     Director of Operations and Principal Scientist, Environmental Health & Engineering,
                             Inc.
             1996 – 2003     Technical Director and Principal Scientist, Environmental Health & Engineering, Inc.
             1994 – 1995     Senior Associate/Industrial Hygienist, Environmental Health & Engineering, Inc.
             1993 – 1994     Staff Scientist/Industrial Hygienist, Environmental Health & Engineering, Inc.
             1989 – 1993     Industrial Hygiene Services and Training, through an independent training company
                             and the New England Laborer's Union
             1989 – 1993     Industrial Hygiene Technologist, Massachusetts Institute of Technology
             1987 – 1989     Field Operations Supervisor, Hygenix, Inc.



             EDUCATION
             M.S.     Industrial Hygiene, University of Massachusetts, Lowell, MA, 1993
             B.S.     Biology, Fairfield University, Fairfield, CT, 1987


             TECHNICAL EXPERIENCE
             Kevin Coghlan has over 30 years of progressive, broad-based experience in assessing, evaluating,
             characterizing, and developing solutions for demanding occupational/environmental challenges. He
             has personally managed and directed several hundred occupational/environmental investigations
             across a range of work environments including healthcare, research, residential, institutional,
             biotechnology, high technology, brown fields and industrial settings. Mr. Coghlan has been selected
             to investigate some of EH&E’s most sensitive cases, often directing complex exposure assessment
             and exposure modeling projects with challenging risk/hazard communication and management
             aspects. Key project components included; characterizing potential hazard/health risks, measuring
             and modeling exposures, formulating risk/exposure control measures and communicating to a wide
             range of audiences regarding potential hazards and risks, e.g., hazard communication, [M]SDSs,
             labeling, etc.

             The following represent a sample of Mr. Coghlan’s project experience:




                                                                                                                    000639
Case 2:15-cv-00201-SMJ       ECF No. 421-24        filed 01/28/20       PageID.22408 Page 76 of 97




                   Principal Investigator/Project Manager for environmental exposure assessment of PCBs released
                   from building materials. Study included; quantifying airborne and surface concentrations of
                   PCBs, characterizing and apportioning sources of PCBs in indoor media and conducting
                   biological monitoring (e.g., blood sampling). The data were then consolidated and analyzed. The
                   results of the study were communicated to the stakeholders that included administrators, faculty,
                   staff, and the media. Follow-up work involved providing scientific assistance in a case-referent
                   epidemiological study of cancer mortality at the site.

                   Selected as a peer reviewer for EPA’s Laboratory Study of Polychlorinated Biphenyl (PCB)
                   Contamination and Mitigation in Buildings Part 1. Emissions from Selected Primary Sources,
                   published by the National Risk Management Research Laboratory. In this assignment, I reviewed
                   and commented the technical aspects of the work that characterized the emission rates and
                   profiles of caulk and small capacitors that contain PCBs. The data from this work was used to
                   inform models that characterize indoor air concentrations of PCBs.

                   While serving as Director of Environmental Affairs for a large healthcare/research organization,
                   Mr. Coghlan developed and implemented a wide range of chemical and biological safety
                   programs to support 8,000+ employees. Programs included hazard communications, MSDS
                   management, labeling, respiratory protection programs as well as special emphasis programs
                   dealing with mold control for high risk patients, hazardous drugs/high potency compounds,
                   formaldehyde safety, asbestos program management, indoor environmental control of VOCs and
                   other indoor contaminants and a large-scale chemical management system for research
                   operations.

                   Served as project manager for the decommissioning of a large foundry involving potential
                   exposures to lead, heavy metals, asbestos and polychlorinated biphenyls (PCBs). Work involved
                   sample collection, data interpretation, specification of personal protective equipment,
                   development and implementation of hazard communication programs and site safety plans.

                   Project Manager and Project Director for environmental monitoring on a large-scale Brownfield
                   development, including the formulation of health-based exposure levels and the execution of a
                   perimeter monitoring program to assess airborne levels of lead, asbestos and dust during site
                   development. Project involved extensive regular communications regarding potential hazards and
                   data interpretation with the surrounding community and regulators.

                   At the Massachusetts Institute of Technology, conducted all aspects of asbestos exposure control
                   including; surveying buildings to identify the presences, type and extent of asbestos containing
                   materials, conducting workplace exposure assessments, analyzing air and bulk samples for
                   asbestos content, preparing abatement specifications for removal and demolition work, drafting
                   reports and communications as well as conducting worker training.



               Kevin M. Coghlan                                    2                                           10-2019




                                                                                                                  000640
Case 2:15-cv-00201-SMJ       ECF No. 421-24          filed 01/28/20       PageID.22409 Page 77 of 97




                   Project Manager and Principal Investigator for an electrical fire in a world-renowned research
                   center. Role included providing technical consultation on root cause identification and providing
                   advice and support for risk communication with the stakeholders. Risk management and
                   communication aspects of the project were of paramount importance. Developed an innovative
                   environmental risk assessment approach using source combustion markers and tracers to map
                   contamination in the indoor environment that provided the framework to communicate the
                   environmental risks to a committee of Principal Investigators.

                   Scientific advisor/team member for occupational exposure simulation studies to support
                   retrospective exposure investigations.

                   Expert witness/consulting expert service experience for environmental and workplace health and
                   safety cases, including deposition and trial testimony experience. Testimony has never been
                   excluded.

                   Overall, Mr. Coghlan has extensive experience on projects that required the identification and
                   remediation of numerous environmental/occupational hazards including; chlorinated
                   hydrocarbons, asbestos, lead, heavy metals, semi-volatile organic compounds, volatile organic
                   compounds, pesticides, PCBs, fibers, microbiologicals, formaldehyde and noise.

                   Project oversight for decommissioning and redevelopment of a linear accelerator and monitoring
                   programs related to various manufactured gas plant sites, including plan design and setting
                   appropriate public heal standards.

                   Project oversight for the development of a lead exposure control program for painters, including
                   exposure assessment and exposure control.


               MANAGEMENT EXPERIENCE
               While serving in these management positions below, Mr. Coghlan continued to have major technical
               responsibilities in his role of Principal Scientist at EH&E. In this role he provided technical oversight
               on projects involving potential exposures to many types of chemical, physical or biological agents,
               e.g., PCBs, formaldehyde, asbestos, mold, lead, heavy metals, VOCs. As a Principal Scientist he
               continues to have an overall scientific/technical role in projects across EH&E that included activities
               from hazard identification and exposure assessment through installation and evaluation of hazard
               controls as well as hazard communications and risk management.

               As Chief Operating Officer, Mr. Coghlan has executive responsibility for corporate operational
               functions, including strategic planning, quality control and assurance, contract authorization and
               negotiation, human resource management, information technology and corporate development and
               planning.


               Kevin M. Coghlan                                      3                                            10-2019




                                                                                                                     000641
Case 2:15-cv-00201-SMJ        ECF No. 421-24       filed 01/28/20       PageID.22410 Page 78 of 97




               In his role as Director for the EH&S Compliance and Strategic Support he managed 23 full-time
               environmental health and engineering professionals performing a wide range of technical support
               services including industrial hygiene, safety, and environmental affairs.


               PROFESSIONAL AFFILIATIONS
               Diplomat of the American Board of Industrial Hygiene
               Member of the American Industrial Hygiene Association
               Boston University Metropolitan College, Lecturer for Environmental Health and Safety


               PROFESSIONAL CERTIFICATION
               Certified Industrial Hygienist in Comprehensive Practice (Certification #6125)


               PROFESSIONAL TRAINING
               Advanced training in Industrial Hygiene Statistics, Sampling Strategies, Bayesian Decision Analysis
                and Censored Data Analysis
               Management, Communications, and Technical short courses, Harvard School of Public Health and
                the American Industrial Hygiene Association
               Executive Management Coursework, MIT Sloan School of Management
               Executive Coursework in Negotiations, Program on Negotiations, Harvard Law School
               NIOSH 582 course: Sampling and Evaluating Airborne Asbestos Dust
               EPA approved training program for asbestos inspector, management planner, designer and monitor
               McCrone Institute, training in polarized light microscopy (PLM) techniques


               HONORS
               Outstanding Graduate Student Award, University of Massachusetts, Lowell; Department of Work
               Environment, 1993.


               SELECTED PRESENTATIONS AND PUBLICATIONS
               Coghlan KM. 2013. PCB Emissions from Building Sealants and Factors that Influence Exposure and
               Risk to Building Occupants; PCBs in Construction Round Table. American Industrial Hygiene
               Conference & Exhibition. Montreal, Canada. May 18-23, 2013.

               MacIntosh DL, Minegishi T, Fragala MA, Allen JG, Coghlan KM, Stewart JH, McCarthy JF. 2012.
               Mitigation of building-related polychlorinated biphenyls in indoor air of a school. Environmental
               Health, 11:24.

               Allen J, Minegishi T, McCarthy J, Fragala M, Coghlan K, Stewart J, MacIntosh D. 2011.
               Performance Evaluation of Mitigation Methods for PCBs in Construction Materials. In: Proceedings


               Kevin M. Coghlan                                    4                                         10-2019




                                                                                                                 000642
Case 2:15-cv-00201-SMJ        ECF No. 421-24       filed 01/28/20      PageID.22411 Page 79 of 97




               of Indoor Air 2011: The 12th International Conference on Indoor Air Quality and Climate. Austin,
               TX, USA. June 5-10, 2011.

               MacIntosh D, Minegishi T, Allen J, Levin-Schwartz Y, McCarthy J, Stewart J, Coghlan K. 2011.
               Risk Assessment for PCBs in Indoor Air of Schools. In: Proceedings of Indoor Air 2011: The 12th
               International Conference on Indoor Air Quality and Climate. Austin, TX, USA. June 5-10, 2011.

               Minegishi T, Allen J, Coghlan K, MacIntosh D. 2011. PCB Emission Rates and Flux from Legacy
               Construction Materials. In: Proceedings of Indoor Air 2011: The 12th International Conference on
               Indoor Air Quality and Climate. Austin, TX, USA. June 5-10, 2011.

               Coghlan KM, Chang MP, Jessup DS, Fragala MA, McCrillis K, and Lockhart TM. 2002.
               Characterization of polychlorinated biphenyls in building materials and exposures in the indoor
               environment. In: Indoor Air 2002: Proceedings of the 9th International Conference on Indoor Air
               Quality and Climate Vol. 4. Levin H, ed. Santa Cruz, CA: Indoor Air 2002, pp.147-152.

               Chang MP, Coghlan KM, and McCarthy JF. 2002. Remediating PCB-containing building products;
               strategies and regulatory considerations. In: Indoor Air 2002: Proceedings of the 9th International
               Conference on Indoor Air Quality and Climate Vol. 4. Levin H, ed. Santa Cruz, CA: Indoor Air 2002,
               pp. 171-176.

               Coghlan KM. 2000. Prevention during remodeling restoration. In: Indoor Air Quality Handbook.
               Spengler JD, Samet JM, McCarthy JF, eds. New York, NY: McGraw-Hill, Inc.

               McCarthy JF and Coghlan KM. 1995. Total Latex Management. American Industrial Hygiene
               Association presentation, Washington, DC.

               McCarthy JF, Shore DM, Coghlan KM. 1994. Health and Safety Committees as an Effective Vehicle
               for Risk Communication. American Industrial Hygiene Association presentation, Kansas City, MO.

               Coghlan K, Martin K, Mendes B. 1992. Making the Most Effective Use of Existing and
               Supplemental Ventilation on Abatements with Elevated Temperatures. American Industrial Hygiene
               Association presentation, Boston, MA.


               PEER REVIEWIER
               Guo Z, Liu X, Krebs KA, Stinson RA, Nardin JA, Oppe RH, Roache NF. (2011). Laboratory Study
               of Polychlorinated Biphenyl (PCB) Contamination and Mitigation in Buildings Part 1. Emissions
               from Selected Primary Sources. National Risk Management Research Laboratory, U.S. E.P.A.
               EPA/600/R-11/156, October 2011.




               Kevin M. Coghlan                                   5                                         10-2019




                                                                                                                  000643
Case 2:15-cv-00201-SMJ     ECF No. 421-24     filed 01/28/20   PageID.22412 Page 80 of 97




     APPENDIX D

     STATEMENT OF COMPENSATION

     I am a salaried employee of Environmental Health and Engineering, Inc., located in Newton,
     Massachusetts. My company is compensated $340 per hour for my time. My compensation is not
     contingent on the outcome of this or any other legal case on which I consult.




                                                                                                  000644
Case 2:15-cv-00201-SMJ     ECF No. 421-24      filed 01/28/20   PageID.22413 Page 81 of 97




       APPENDIX E

       TRIAL OR DEPOSITION TESTIMONY OF KEVIN M. COGHLAN FOR LAST FOUR YEARS

       Confidential Arbitration for Defendant, PCB Fate and Transport Expert, London, England.
       March, 2017.




                                                                                                 000645
Case 2:15-cv-00201-SMJ   ECF No. 421-24   filed 01/28/20   PageID.22414 Page 82 of 97




       APPENDIX F

       CASE DOCUMENTS




                                                                                        000646
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20          PageID.22415 Page 83 of 97



     CASE DOCUMENTS

     Adkins L. 1982. Revised Materials Balance for Inadvertently Produced PCBs With Cover
     Memo. Revised Materials Balance for Inadvertently Produced PCBs. Hammerstrom K.
     Springfield, VA: Versar, Inc.

     AIHA. 2013. White Paper on PCBs in the Built Environment. Falls Church, VA: American
     Industrial Hygiene Association.

     Alley J. 1977. Communication to D. Wood. Recommendation on stopping customer returns of
     PCB waste to the W.G. Krummrich incinerator. ARCH0270558.

     AMAP, Arctic Monitoring and Assessment Programme. 2000. PCB in the Russian Federation:
     Inventory and proposals for priority remedial actions. Executive Summary of the report on Phase
     I: Evaluation of the Current Status of the Problem with Respect to Environmental Impact and
     Development of Proposals for Priority Remedial Actions of the Multilateral Cooperative Project
     on Phase-out of PCB Use, and Management of PCB-contaminated Wastes in the Russian
     Federation.

     Anezaki K, Nakano T. 2014. Concentration levels and congener profiles of polychlorinated
     biphenyls, pentachlorobenzene, and hexachlorobenzene in commercial pigments. Environmental
     Science and Pollution Research, 21(2):998-1009.

     Aronson D, Printup H, Shuler K, Howard P. 1998. Chemical Fate Half-Lives for Toxics Release
     Inventory (TRI) Chemicals. SRC TR 98-008, Syracuse Research Corporation, North Syracuse,
     NY.

     Chemical Consulting Associates. 1994. Bill for Services for Preparing the PCB Notification for
     2,4,6-TCPH. PCBN Docket thru 118.pdf.

     ATSDR. 2000. Toxicological Profile for Polychlorinated Biphenyls (PCBs). Atlanta, Georgia:
     U.S. Department of Health and Human Services, Public Health Service.

     Bareme D. 1979. Protection de l'Environnement par us Controle des Diphenyles Polychlores:
     Echange d' Informations pour 1977 sur la mise en Ouvre de la Decision du Conseil
     /C(73)1(Final). Paris, France: Organisation de Cooperation et de Developpement Economiques.

     Benignus PB, GR. 1966. A Total Product Strategy Capacitor Aroclor. A Total Product Strategy:
     Capacitor Aroclor. ARCH0054133.




                                               Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-1


                                                                                                                         000647
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22416 Page 84 of 97



     Benignus PT, JB. 1952. Estimated Sales and Production of All Products Connected with
     Aroclors 1950-1960. St. Louis, MO: Monsanto Chemical Company.

     Beyer AB, M. 2009. Environmental fate and global distribution of polychlorinated biphenyls.
     Reviews of Environmental Contamination and Toxicology, 201:137-158.

     Bletchly J. 1983. Polychlorinated Biphenyls: Production, Current Use and Possible Rates of
     Future Disposal in OECD Member Countries. PCB-ARCH-EXT0016689 - 16732.

     Bock E, Bible H, Eck J, Putzell E et al. 1970. Minutes of Meeting of the Corporate Management
     Committee. MON-MT-008642.

     Breivik K, Armitage JM, Wania F, Sweetman AJ,Jones KC. 2016. Tracking the Global
     Distribution of Persistent Organic Pollutants Accounting for E-Waste Exports to Developing
     Regions. Environ Sci Technol, 50(2):798-805.

     Breivik K, Sweetman A, Pacyna J, Jones KC. 2007. Towards a global historical emission
     inventory for selected PCB congeners: A mass balance approach 3. An update. Science of The
     Total Environment, 377:296-307.

     Breivik K, Sweetman A, Pacyna JM, Jones KC. 2002. Towards a global historical emission
     inventory for selected PCB congeners - A mass balance approach: 1. Global production and
     consumption. Science of the Total Environment, 290:181–198.

     Breivik K, Sweetman A, Pacyna JM, Jones KC. 2002. Towards a global historical emission
     inventory for selected PCB congeners - A mass balance approach: 2. Emissions. Science of the
     Total Environment, 290:199–224.

     Brown JC, JT; Pocock, HD. 1981. Human Health Effects of Electrical-Grade PCB's. Fairfield,
     CT: General Electric Company.

     Buchanan G, Benignue P. 1967. A Total Product Strategy Transformer Askarel. A Total Product
     Strategy Transformer Askarel. FUN 000023: FUN000022.

     Buchanan GC, EP; Campbell, JM; Wood, D. 1966. World Wide Strategy Capacitor Dieletric
     Aroclor. World Wide Strategy Capacitor-Dielectric Aroclor. Monsanto Chemical Company.
     0057707: LEXOLDMON006614.

     Buchanan GS, RA; Wood, D. 1967. World Wide Strategy Transformer Askarel Aroclor. World
     Wide Strategy Transformer Askarel Arochlor. Monsanto Chemical Company:
     LEXOLDMON006681.

                                               Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-2


                                                                                                                         000648
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22417 Page 85 of 97



     Bureau International Technique D'Askarels. 1970. Minutes of the Technical Meeting of the
     BIT/ASKARELS. 49, Square Marie-Louise Bruxelles 4: ARCH-EXT0013623.

     Burruss RJ. 1977. Assessment of the Environmental and Economic Impacts of the Ban on
     Imports of PCBs: Final Task Report. Inc. V. Springfield, VA: US Environmental Protection
     Agency, Office of Toxic Substances.

     Chemical Manufacturers Association Special Programs Panel on PCBs. 1981. Comments in
     response to two advance notices of proposed rulemaking relating to the manufacture of PCBs
     below 50 parts per million published May 20, 1981, by the Environmental Protection Agency (46
     Fed Reg 27617, 27619). Washington, D.C.: Chemical Manufacturers Association.
     City of Spokane. 2015. PCBs in Municipal Products. Wastewater Management Department.
     Spokane, WA: City of Spokane.

     Clark W. 1971. Your Call Report of 7/21/71. Smoke J. DSW 178135.

     Clark W. 1972. From the desk of W.S. Clark. 0408579: ARCH0739207.

     Colton JJ, R; Greyell, C; Magan, C. 2016. A Review of Select PCB Source Tracing Programs. A
     Review of Select PCB Source Tracing Programs. Department of Natural Resources and Parks.

     Cristol S. 1983. Organic Chemical Processes Leading to Generation of Incidental
     Polychlorinated Biphenyls. Westin RA. Boulder, Colorado.

     Curtis FD, G. 1937. 1937 Annual Report Research and Development Department Monsanto
     Chemical Company and Subsidiaries. 1937 Annual Report. St. Louis, MO: Monsanto Chemical
     Company and Subsidiaries: WASHARCH 00033.

     De Voogt P, Brinkman U. 1989. Production, properties and usage of polychlorinated biphenyls
     in Halogenated biphenyls, terphenyls, naphthalenes, dibenzodioxins and related products.
     Kimbrough RD and Jensen A. Amsterdam, The Netherlands: Elsevier.

     Democratic People’s Republic of Korea. 2008. The Democratic People’s Republic of Korea
     National Implementation Plan for the Stockholm Convention on Persistent Organic Pollutants.
     Geneva: United Nations Environment Program.

     Diamond M, Melymuk L, Csiszar S, Robson M. 2010. Estimation of PCB Stocks, Emissions,
     and Urban Fate: Will our Policies Reduce Concentrations and Exposure? Environ Sci Technol,
     44:2777-2783.

     Dilks, D. 2019. Export Report of David Dilks, Ph.D., October 11, 2009.

                                              Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-3


                                                                                                                        000649
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22418 Page 86 of 97



     Durfee R. 1976. Production and Usage of PCB's in the United States. Proceedings of the
     National Conference on Polychlorinated Biphenyls. Chicago: 103-107.

     Eilertsen LP, LA; Logue, P. 1946. Annual Research Report. Annual Research Report. St. Louis,
     MO: Monsanto Chemical Company Records: WASHARCH 00078.

     Emery E. 1970. Polychlorinated Biphenyl Content of Aroclor 5460. Richard WR. R&D
     Laboratories, South Second Street: PCB-ARCH0103232.

     Environmental Defense Fund, Natural Resources Defense Council, Chemical Manufacturers
     Association. 1983. Recommendation of the Parties for a Final EPA Rule on Inadvertent
     Generation of PCBs.

     Erdal S, Berman L, Hryhorczuk DO. 2008. Multimedia Emissions Inventory of Polychlorinated
     Biphenyls for the U.S. Great Lakes States. Journal of the Air & Waste Management Association,
     58(8):1022-1032.

     Erickson MD, Stanley JS, Turman JK, Going JE. 1988. Determination of Byproduct
     Polychlorobiphenyls In Commercial Products and Wastes by High-Resolution Gas
     Chromatography/Electron Impact Mass Spectrometry. Environ. Sci. Technol., 22:71-76.

     Erickson M. 1997. Analytical Chemistry of PCBs. Boca Raton, FL: CRC Press/Lewis
     Publishers.

     Erickson MD, Kaley II RG. 2011. Applications of polychlorinated biphenyls. Environmental
     Science and Pollution Research, 18(2):135-51.

     Erickson MD, Stanley JS, Turman JK, Going JE. 1988. Determination of Byproduct
     Polychlorobiphenyls In Commercial Products and Wastes by High-Resolution Gas
     Chromatography/Electron Impact Mass Spectrometry. Environ. Sci. Technol., 22:71-76.

     Foster D. Snell Inc. 1973. Market Input/Output Profile, Process Technology Assessment and
     Entry into the Environment of Polychlorinated Biphenyls (PCBs). U.S. Environmental Protection
     Agency: HARTOLDMON0029995 - HARTOLDMON0030124.

     Functional Fluids Business Group. 1968. A Monsanto Business in Fluid Heat Transfer Systems.
     0006847: PCB-ARCH0006506.

     Gann P. 1972. Therminol FR Conversion Status Week of March 20, 1972. Therminol FR
     Conversion Status Week of March 20, 1972. Paton C. Monsanto Chemical Company:
     MCL001243 -MCL001248.

                                              Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-4


                                                                                                                        000650
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20          PageID.22419 Page 87 of 97



     Gouin T, Wania F. 2007. Time Trends of Arctic Contamination in Relation to Emission History
     and Chemical Persistence and Partitioning Properties. Environmental Science & Technology,
     41:5986-5992.

     Grossman E. 2013. Nonlegacy PCBs: Pigment Manufacturing By-Products Get a Second Look.
     Environmental Health Perspectives, 121(3):A86–A93.

     Guo J, Capozzi SL, Kraeutler TM, Rodenburg LA. 2014. Global Distribution and Local Impacts
     of Inadvertently Generated Polychlorinated Biphenyls in Pigments. Environmental Science &
     Technology, 48(15):8573-8580.

     Hafner W, Hits R. 2003. Potential sources of pesticides, PCBs and PAHs to the atmosphere of
     the Great Lakes. Environmental Science & Technology, 37:3764-73.

     Harner T, Shoeib M, Diamond M, Stern G et al. 2004. Using passive air samplers to assess
     urban-rural trends for persistent organic pollutants. 1. Polychlorinated biphenyls and
     organochlorine pesticides. Environmental Science & Technology, 38:4474-83.

     Harris D. 1966. Process Description for the Manufacture of Aroclors. Process Description for the
     Manufacture of Aroclors. Monsanto Chemical Department Dept. 246. MONS047760:
     MONS047759.

     Harris J. 1956. Liquid Dielectrics and Aroclor: A Market Survey. Liquid Dielectrics and Aroclor:
     A Market Survey. St. Louis, MO: Monsanto Chemical Company: HARTOLDMON0000346.

     Heine L, Trebilcock C. 2018. Inadvertent PCBs in Pigments: Market Innovation for a Circular
     Economy. The Spokane River Regional Toxics Task Force.

     Howard B. 2014. Distribution Transformer Change Out Program. Avista.

     Hu D, Martinez A, Hornbuckle KC. 2008. Discovery of non-Aroclor PCB (3, 3’-
     dichlorobiphenyl) in Chicago air. Environmental Science & Technology, 42(21):7873–7877.

     Hu D, Hornbuckle KC. 2010. Inadvertent Polychlorinated Biphenyls in Commercial Paint
     Pigments. Environmental Science & Technology, 44(8):2822-2827.

     IARC. 1978. IARC Monographs on the Evaluation of the Carcinogenic Risk of Chemicals to
     Humans. Lyon, France: International Agency for Research on Cancer. 18.




                                               Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-5


                                                                                                                         000651
Case 2:15-cv-00201-SMJ      ECF No. 421-24       filed 01/28/20         PageID.22420 Page 88 of 97



      IARC. 2016. Polychlorinated Biphenyls and Polybrominated Biphenyls. IARC Monographs on
      the Evaluation of Carcinogenic Risks to Humans. Lyon, France: International Agency for
      Research on Cancer (IARC). 107.

      Interdepartmental Task Force on PCBs. 1972. Polychlorinated Biphenyls and the Environment.
      Washington, DC: U.S. Department of Commerce. DSW 010011 - DSW 010203.

      International POPs Elimination Network Dioxin PCBs and Waste Working Group. 2009. Open
      System Uses of PCBs "Blowing in the Wind."

      Jaward F, Farrar N, Harner T, Sweetman A, et al. 2004. Passive air sampling of PCBs, PBDEs,
      and organochlorine pesticides across Europe. Environmental Science & Technology, 38:34-41.

      Jenkins RD, CB. 1945. Annual Research Report. Annual Research Report. St Louis: Monsanto
      Chemical Company Records: WASHARCH 00055.

      Jiang K, Li L, Chen Y, Jin J. 1997. Determination of PCDD/Fs and Dioxin-Like PCBs in
      Chinese Commercial PCBs and Emissions from a Testing PCB Incinerator. Chemosphere,
      34(5-7):941–50.

      King County Department of Natural Resources and Parks. 2016. PCBs in Municipal Products,
      Revised. Seattle, WA: Washington Department of Ecology.

      Larsen C. 1983. ARCH-EXT0016668. Bletchy JD. ARCH-EXT0016668.

      LimnoTech. 2016. 2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in
      the Spokane River. Ann Arbor, MI: Spokane River Regional Toxics Task Force.

      Littell, D. 2010. Docket ID number EPA-HQ-OPPT-2009-0757 PCBs Reassessment of Use
      Authorizations. State of Maine Department of Environmental Protection.

      Lloyd R, Moore Jr. R, Woolf B, Stein H. 1975. Current Intelligence Bulletin 7: Polychlorinated
      (PCBs). NIOSH.

      MacArthur DN, SF. 1975. The Economic Impact of a Ban on Polychlorinated Biphenyls.309-
      311.

      Manahan S. 1994. Environmental Chemistry. Boca Raton: Lewis Publishers.




                                                Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-6


                                                                                                                      000652
Case 2:15-cv-00201-SMJ       ECF No. 421-24       filed 01/28/20          PageID.22421 Page 89 of 97



     Mares JM, RF; Eilertsen, LW; Pratt, LA; Renner, FC; Logue, P; Abbiati, FA. 1944. Annual
     Research Report. Annual Research Report. St. Louis: Monsanto Chemical Company Records:
     WASHARCH 00261.

     Mather E. 1955. Process for the Production of Aroclors, Pyranols, Etc. at the Anniston and the at
     the WM G Krummrich Plant. MONS 045979: MONS045979.

     McNally J. 1978. History Data on Capacitor Dielectrics Inerteen Power Factor Correction Type.

     Ministry of Economy Trade and Industry. 2016. Compiled Results of Reanalysis of the Presence
     of Polychlorinated Biphenyls (PCBs) as By-products in Organic Pigments. Chemical Safety
     Office CMPD, Manufacturing Industries Bureau. Japan: Chemical Safety Office, Chemical
     Management Policy Division, Manufacturing Industries Bureau: 2.

     Moll A. 1982. Economic Analysis for the Final Rule to Exclude Closed and Controlled Processes
     from the PCB (Polychlorinated Biphenyls) Ban Rule. U.S. Environmental Protection Agency.

     Monsanto Chemical Company. Annual USA Use of Capacitor Aroclor. 0264907: PCB-
     ARCH0273248.

     Monsanto Chemical Company. Brief Description of Aroclors, Their Sales and Uses. 0151101:
     PCB-ARCH0163243.

     Monsanto Chemical Company. Communication to Gerry from Larry O’N. Environmental &
     Science Communications Group, PCB-ARCH0546221.

     Monsanto Chemical Company. Exhibit K, “Monsanto has been able to locate only partial
     information.” ADA 000267-ADA 000273.

     Monsanto Chemical Company. Polychlorinated Terphenyls. 0041425: PCB-ARCH0740583.

     Monsanto Chemical Company. Sales of Aroclors. PCB-ARCH0564296.

     Monsanto Chemical Company. Post 1981. Incidental PCBs. PCB-ARCH0546222.

     Monsanto Chemical Company. 1951. Sales of Aroclors- 1951. 0558112: PCB-ARCH0564297.

     Monsanto Chemical Company. 1951. Shipments Chlorinated Biphenyl and Chlorinated Poly
     Phenyls Pounds. PCB-ARCH0564291.




                                                Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-7


                                                                                                                          000653
Case 2:15-cv-00201-SMJ     ECF No. 421-24      filed 01/28/20          PageID.22422 Page 90 of 97



     Monsanto Chemical Company. 1958. 582 - WASHARCH 00191.pdf. Department of Public
     Relations: WASHARCH 00191.

     Monsanto Chemical Company. 1968. 1968 Aroclor Usage by State. STLCOPCB4062347, DSW
     199991 - DSW 19992.

     Monsanto Chemical Company. 1968. Marketing Plan Sessions. DSW 202348: WATER_PCB-
     SD0000079981.

     Monsanto Chemical Company. 1968. Standard Manufacturing Process for Aroclors. Haydel RA.
     Anniston, AL: Monsanto Chemical Company Anniston Plant. MONS 049939: MONS049936.

     Monsanto Chemical Company. 1968. The Word on Aroclor. 1: DSW 248373- DSW 248378.

     Monsanto Chemical Company. 1969. PCB Environmental Pollution Abatement Plan. MONS
     035377.

     Monsanto Chemical Company. 1969. PCB Presentation to Corporate Development Committee.

     Monsanto Chemical Company. 1970. Call Report, Organic Division. Call Report, Organic
     Division. Clark W. Monsanto Chemical Company: TOWOLDMON0053042.

     Monsanto Chemical Company. 1970. Call Report, Organic Division. Clark W.
     TOWOLDMON0053044.

     Monsanto Chemical Company. 1970. Presentation of the PCB Management Plan. MONS 035424
     - MONS 035443.

     Monsanto Chemical Company. 1970. Total Domestic Capacitor Aroclor Sales in Thousands of
     Pounds 1970. 0063941: PCB-ARCH0059664.

     Monsanto Chemical Company. 1971. Call Report, Organic Division. Coaker AWM. Organic
     Division. Exhibit 67: TOWOLDMON0054001.

     Monsanto Chemical Company. 1971. Call Report, Organic Division. Coaker AWM. Gloucester,
     NJ. 0461916: TOWOLDMON0053057.

     Monsanto Chemical Company. 1971. Call Report, Organic Division. Coaker AWM. Monsanto
     Chemical Company. 0461894: PCB-ARCH0488845.




                                             Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-8


                                                                                                                       000654
Case 2:15-cv-00201-SMJ    ECF No. 421-24     filed 01/28/20          PageID.22423 Page 91 of 97



     Monsanto Chemical Company. 1971. Call Report, Organic Division. Coaker AWM. Organic
     Division. 0461869: PCB-ARCH0488820.

     Monsanto Chemical Company. 1971. Meeting with Monsanto on Interteen. St Louis, MO:
     Monsanto & Westinghouse: NPC00018874-NPC00018877.

     Monsanto Chemical Company. 1972. Future PCB outbreaks unlikely: Monsanto. Future PCB
     outbreaks unlikely: Monsanto. MONS071011.

     Monsanto Chemical Company. 1973. MCL002961.

     Monsanto Chemical Company. 1975. Monsanto PCB Position Paper. MONS 051311 - MONS
     051313.

     Monsanto Chemical Company. 1975. PCB Production 1930 - 1975. PCB Production. MONS
     207501 - MONS 207518.

     Monsanto Chemical Company. 1975. PCB Q&A Preparedness Information. MONS 092432 -
     MONS 092440.

     Monsanto Chemical Company. 1977. PCB Yearly Sales Totals. PCB Yearly Sales Totals. ADM
     008969 -ADM 008974, ADM007166 -ADM007167, ACM 000807.

     Monsanto Chemical Company. 1983. Monsanto European Sales of PCB. Monsanto European
     Sales of PCB. CJL./LD 31.5.1983: ARCH-EXT0016674.

     Monsanto Chemical Company. 1983. Monsanto European Sales of PCB. CJL./LD 31.5.1983:
     PCB-ARCH-EXT0016669.

     Monsanto Chemical Company. 1983. Monsanto European Sales of PCB: Total Tons Electrical
     Applications. CJL./LD 21.6.1983: PCB-ARCH-EXT0016686.

     Monsanto Chemical Company. 1983. Table 1: Monsanto European Sales of PCB. Table 1:
     Monsanto European Sales of PCB. CJL/LD 21.6.1983: PCB-ARCH-EXT0016680.

     Monsanto Chemical Company. 1983. UK PCB Sales (Metric Tonnes). PCB-ARCH-
     EXT0D16665.

     Monsanto Chemical Company. Circa 1979. Polychlorinated Biphenyls (PCBs): A Report on
     Uses, Environmental and Health Effects and Disposal. St. Louis, MO: Monsanto Company
     Public Relations Department: MONS061333 - MONS061359.

                                            Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-9


                                                                                                                      000655
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22424 Page 92 of 97



     National Research Council. 1979. Polychlorinated Biphenyls. Washington, DC: National
     Academy of Science.

     Nisbet I, Sarofim A. 1972. Rates and Routes of Transport of PCBs in the Environment.
     Environmental Health Perspectives, Apr 1972(1):21-38.

     OECD. 1975. Protection of the Environment by Control of Polychlorinated Biphenyls (PCBs).
     Paris, France: Sector Group on Unintended Occurrence of Chemicals in the Environment.
     NR/ENV/74.55 1st Revision: PCB-ARCH-EXT0016556.

     OECD. 1975. Protection of the Environment by Control of Polychlorinated Biphenyls (PCBs):
     Information Exchange on PCBs. Paris, France: Environment Directorate. NR/ENV/75.40.

     Oregon Department of Environmental Quality. 2003. Fact Sheet: Sources of Polychlorinated
     Biphenyls.

     Organisation for Economic Cooperation and Development. 1975. Protection of the Environment
     by Control of Polychlorinated Biphenyls (PCBs). Sector Group on Unintended Occurrence of
     Chemicals in the Environment. Paris, France. Addendum I to NR/ENV/74.55: ARCH-
     EXT0016577.

     OSPAR Commission. 2004. Polychlorinated Biphenyls (PCBs). Hazardous Substances Series.
     Convention for the Protection of the Marine Environment of the North-East Atlantic. 2001 (2004
     Update).

     Panero M, Susan B, Gabiela M. 2005. Pollution Prevention and Management Strategies for
     Polychlorinated Biphenyls in the New York/New Jersey Harbor. New York, New York: New
     York Academy of Sciences.

     Papageorge W. 1970. 79 - MONS098180. H. S. Bergen JM, J. E. Springgate. St. Louis, MO:
     Monsanto Chemical Company: MONS098180.

     Papageorge W. 1970. PCB Environmental Problem: July Status Report. St. Louis, MO:
     Monsanto Chemical Company: MONS 044657 - MONS 044664.

     Papageorge W. 1970. PCB Environmental Problem: October Status Report. St. Louis, MO:
     Monsanto Chemical Company: MONS 044665 - MONS 044674.

     Papageorge W. 1971. 680 - PCB-ARCH0735111. Widener RK. PCB-ARCH0735111.

     Papageorge W. 1971. Monsanto's PCB Program. ADM 007693: TOWOLDMON0001218.

                                              Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-10


                                                                                                                         000656
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22425 Page 93 of 97



     Papageorge W. 1971. Non-Controllable End Uses (Plasticizers). TOWOLDMON0051179 -
     TOWOLDMON0051208.

     Papageorge W. 1972. 2:08-cv-00016-WCG. Stevens DB. CPFOX00049253-CPFOX00049258.

     Papageorge W. 1973. Polychlorinated Terphenyls Production 1959-1972. Corey WR. St. Louis,
     MO: HARTOLDMON0000482.

     Papageorge W. 1975. 429 - TOWOLDMON0004409. Stephenson EJ. TOWOLDMON0004409-
     TOWOLDMON0004456.

     Papageorge W, Tucker E, Munch R, Paton C. 1972. Presentation to the Interdepartmental Task
     Force on PCBs. Washington, DC: Monsanto Chemical Company.

     Parks R. 1966. 982 - WATER_PCB-SD0000079992. Moody RG. St. Louis, MO:
     WATER_PCB-SD0000079992.

     Paton C. PCB-ARCH0296690. Monsanto. 0289358: PCB-ARCH0296690-PCB-ARCH0296705.

     Paton C. 1969. Aroclors. Aroclors. Richard WR. St. Louis, MO: TOWOLDMON0047380 -
     TOWOLDMON0047384.

     People’s Republic of China. 2007. The People’s Republic of China National Implementation
     Plan for the Stockholm Convention on Persistent Organic Pollutants. Geneva: United Nations
     Environment Program.

     Pogue D. 1969. Aroclor Usage. H. S. Bergen DAO, W. R, Richard. St. Louis, MO.

     Pogue D. 1972. 983 - WATER_PCB-SD0000080464. Central District of California. Los
     Angeles, CA. DSW 444163: WATER_PCB-SD0000080464-WATER_PCB-SD0000080518.

     Pouillot R, Delignette-Muller M-L, Kelly DL, Denis J-B. 2016. Mc2d: Two-Dimensional Monte-
     Carlo R package, version 3.6.1.

     Priha E, Hellman S, Sorvari J. 2005. PCB contamination from polysulphide sealants in
     residential areas-exposure and risk assessment. Chemosphere, 59(4):537-43.

     Reab E. 1972. Westinghouse Report on "The Need for Continued Use of Polychlorinated
     Biphenyls as Electrical Insulating Liquids" to NIPCC. Pittsfield, MA: Dielectric Systems
     Laboratory, ISLO: ADM007826-ADM007852.



                                               Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-11


                                                                                                                          000657
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20         PageID.22426 Page 94 of 97



     Risebrough R, Reiche P, Peakall D, Herman S et al. 1968. Polychlorinated Biphenyls in the
     Global Ecosystem. Nature, 220:1098-1102.

     Reitman, M. 2019. Expert Report of Maureen Reitman in the Matter of the San Diego, CA and
     the San Diego Port District v. Monsanto, et al. May 10, 2019.

     Rodenburg L, Guo J, Du S, Cavallo G. 2010. Evidence for Unique and Ubiquitous
                                 -Dichlorobiphenyl (PCB 11). Environmental Science &
     Technology, 44:2816–2821.

     Rodenburg L, Guo J, Christie R. 2015. Polychlorinated biphenyls in pigments: inadvertent
     production and environmental significance. Coloration Technology, 131(5):353-369.

     Rodenburg LA. 2019. Expert Report of Lisa A. Rodenburg, City of Spokane v. Monsanto
     Company, et al., October 11, 2019.

     Schlosserová J. 1994. Control of selected floors in the Czech and Slovac Republics on the
     contamination with chlorinated carbon compounds. [In German] in Atlas of pollutants in Eastern
     Europe. Heinisch E KA, Wenzel-Klein S, Germany: AG & Co. 54-59.

     Schweitzer G. 1975. Statement by Glenn E. Schweitzer Director, Office of Toxic Substances,
     EPA. Wisconsin Department of Natural Resources. Madison, WI: PCB-ARCH0114435-PCB-
     ARCH0114448.

     Serdar D, Lubliner B, Johnson A, Norton D. 2011. Spokane River PCB Source Assessment,
     2003-2007.

     Sinkkonen S, Paasivirta J. 2000. Degradation half-life times of PCDDs, PCDFs and PCBs for
     environmental fate modeling. Chemosphere, 40: 943-949.
     Smoke J. 1971. Sonneborn Building Products. Clark WS. New York: TOWOLDMON0054003.

     Snyder DF, LL 1966. Aroclor Quality Improvement. Progress Report Job Number OPEA-1430,
     Report 1. Process Engineering Department, Organic Chemicals Division: PCB-ARCH0293726 -
     PCB-ARCH0293737.

     State of Washington Department of Ecology. 2015. PCB Chemical Action Plan.

     State of Washington Department of Ecology. 2019. Water Quality Permitting and Reporting
     Information System (PARIS): Spokane City Adv Wastewater Treatment. Retrieved from
     https://apps.ecology.wa.gov/paris/FacilitySummary.aspx?FacilityId=55385722.



                                              Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-12


                                                                                                                         000658
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22427 Page 95 of 97



     State of Washington Department of Ecology. 2019. Washington State Water Quality Assessment
     303(d)/305(b) List.

     State of Washington Office of Financial Management. 2018. 2018 Population Trends.
     Forecasting & Research Division. Olympia, WA.

     Stone A. 2016. Polychlorinated Biphenyls in 201 Consumer Products. Olympia, WA: WA State
     Department of Ecology, Hazardous Waste and Toxics Reduction (HWTR).

     Stone A. 2016. Polychlorinated Biphenyls in Consumer Products. Olympia, WA: Washington
     State Department of Ecology, Hazardous Waste and Toxics Reduction Program.

                         -Korwel I, Robertson L. 2003. Polychlorinated Biphenyls Production in
     Poland. Fresenius Environmental Bulletin. 12: 152–157.

     Tanabe S. 1988. PCB Problems in the Future: Foresight from Current Knowledge.
     Environmental Pollution, 50:5-28.

     Tatsukawa R. 1976. PCB pollution of the Japanese environment in PCB poisoning and pollution.
     Higuchi K. Tokyo, Japan: Kodensha Ltd 147–79.

     Toxnet. 2016. Toluene: National Library of Medicine. Retrieved from
     https://toxnet.nlm.nih.gov/cgi-bin/sis/search/a?dbs+hsdb:@term+@DOCNO+131.

     Toxnet. 2016. Xylene: National Library of Medicine. Retrieved from
     https://toxnet.nlm.nih.gov/cgi-bin/sis/search/a?dbs+hsdb:@term+@DOCNO+4500.

     U.S. Bureau of Economic Analysis. 2019. Real Gross Domestic Product [GDPC1]: retrieved
     from FRED, Federal Reserve Bank of St. Louis. Retrieved from
     https://fred.stlouisfed.org/series/GDPC1.

     UNEP. 2019. Consolidated Guidance on PCB in Open Applications. Geneva: Secretariat of the
     Basel, Rotterdam and Stockholm conventions, United Nations Environment Programme.

     USEPA. 1975. TOWOLDMON0001424. Office of Enforcement. Washington, DC:
     TOWOLDMON0001424.

     USEPA. 1976. PCBs in the United States Industrial Use and Environmental Distribution Task 1:
     Final Report. Washington, DC: US Environmental Protection Agency, Office of Toxic
     Substances. EPA 560/6-76-005.



                                              Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-13


                                                                                                                         000659
Case 2:15-cv-00201-SMJ     ECF No. 421-24      filed 01/28/20          PageID.22428 Page 96 of 97



     USEPA 1979. Support Document/Voluntary Environmental Impact Statement and PCB
     Manufacturing, Processing, Distribution in Commerce, and Use Ban Regulation: Economic
     Impact Analysis. Office of Toxic Substances, Washington DC. EPA 560/3-82-001.

     USEPA 40 CFR 761. Polychlorinated Biphenyls (PCBs); Use in Electrical Equipment. Federal
     Register, Vol. 47 No. 78. Washington, DC: U.S. Environmental Protection Agency. April 22,
     1982.

     USEPA 40 CFR 761. Polychlorinated Biphenyls (PCBs); Final Rules and Notice of Request for
     Additional Comments on Certain Individual and Class Petitions for Exemption. Federal
     Register, Vol. 49 No. 133. Washington, DC: U.S. Environmental Protection Agency. July 10,
     1984.

     USEPA. 1987. Locating and Estimating Air Emissions From Sources Of Polychlorinated
     Biphenyls (PCB). Research Triangle Park, NC: U.S. Environmental Protection Agency.

     USEPA. 2013. Fourth Five-Year Review Report for the Geneva Industries/Fuhrmann Energy
     Superfund Site Houston, Harris County, Texas, September 3, 2013. USEPA Region 6, Dallas,
     TX.

     USEPA. 2015. PCBs in Building Materials—Questions & Answers, July 28, 2015.
     https://www.epa.gov/sites/production/files/2016-
     03/documents/pcbs_in_building_materials_questions_and_answers.pdf.

     USEPA. Accessed September 20, 2019. Spokane Junkyard/Associated Properties Spokane, WA.
     Retrieved from https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=1001090.

     USEPA. September 20, 2019. General Electric Co. (Spokane Apparatus Service Shop) Spokane,
     WA. Retrieved from https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=1000579.

     Utility Solid Waste Activities Group, Edison Electric Institute, National Rural Electric
     Cooperative Association. 1982. Comments and Studies on the Use of Polychlorinated Biphenyls
     in Response to an Order of the United States Court of Appeals for the District of Columbia.

     Versar Inc. 1977. Assessment of the Environmental and Economic Impacts of the Ban on
     Imports of PCBs. Springfield, VA: US Environmental Protection Agency.

     Versar Inc. 1977. A First Order Mass Balance Model for the Sources, Distribution and Fate of
     PCBs in the Environment. Springfield, VA: US Environmental Protection Agency. EPA 560/6-
     77-006.



                                              Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-14


                                                                                                                         000660
Case 2:15-cv-00201-SMJ      ECF No. 421-24      filed 01/28/20          PageID.22429 Page 97 of 97



      Versar Inc. 1978. Microeconomic Impacts of the Proposed 'PCB Ban Regulations' Final Task
      Report. Springfield, VA: U.S. Environmental Protection Agency.

      Versar Inc. 1979. Polychlorinated Biphenyls 1929-1979: Final Report. Springfield, VA: U.S.
      Environmental Protection Agency Office of Toxic Substances.

      Vodden H. 1975. PCB-OECD. Barrett JW. PCB-ARCH-EXT0016585-PCB-ARCH-
      EXT0016586.

      WA-List. 2015. County-Sized. Retrieved from http://www.wa-list.com/?p=436.

      Wania F, Su Y. 2004. Quantifying the Global Fractionation of Polychlorinated Biphenyls.
      Ambio, 33(3):161-168.

      Waychoff W. 1969. Future Plans for Aroclor Plasticizers. Schalk WE. St. Louis, MO. DSW
      593170: DSW 593169-DSW 593178.

      Wessel J. 1975. Memo of Meeting- August 12, 1975: PCB's- Pending EPA Policy on Industrial
      Uses and Effluent Discharges. 0445342.

      Wood D. 1975. 885 - PCB-ARCH-EXT0016579. Buchanan J. St. Louis, MO: PCB-ARCH-
      EXT0016579.

      Wood D. 1977. G. E. Schenectady. Situation: GE Schenectady. Paton C. 0433689: PCB-
      ARCH0461746-PCB-ARCH0461748.

      Woodward C. 1966. Divisional Aroclor Meeting Minutes. Monsanto Company WGKP. PCB-
      ARCH0126088-PCB-ARCH0126093.

      Yeagley HW. 1952. Aroclor and Pyranol Requirements for 1953. PCB-ARCH0564299.

      Zhu YM, K; Marek, R; Xu, W; Lehmler, H; Robertson, L; Hornbuckle, K; Spitz, D; Aykin-
      Burns, N. 2013. A New Player in Environmentally Induced Oxidative Stress: Polychlorinated
      Biphenyl Congener, 3, 3' dichlorobiphenyl (PCB11). Toxicological Sciences:1-37.




                                               Environmental Health & Engineering, Inc. | 22814 | www.eheinc.com   F-15


                                                                                                                          000661
